ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_06_FR.txt.                                                                                 321



OPINION DISSIDENTE DE M. LE JUGE CANÇADO TRINDADE

[Traduction]

                             table des matières

                                                                         Paragraphes

    I. Prolégomènes                                                             1-4
   II. La détermination de l’existence d’un différend dans les
       affaires portées devant la Cour de La Haye                              5-32
       1. Détermination objective                                              5-15
       2. L’existence d’un diﬀérend en l’espèce (aﬀaire Iles Marshall
          c. Inde)                                                            16-18
       3. Le seuil de détermination de l’existence d’un diﬀérend              19-24

       4. Les arguments des Parties en l’aﬀaire Iles Marshall c. Inde         25-28
       5. Appréciation d’ensemble                                             29-32
   III. Les résolutions de l’Assemblée générale et l’OPINIO JURIS
        qui s’en dégage                                                       33-58
       1. Les résolutions de l’Assemblée générale relatives aux
          armes nucléaires (1961-1981)                                        34-39
       2. Les résolutions de l’Assemblée générale relatives au gel des
          armements nucléaires (1982-1992)                                    40-42
       3. Les résolutions de l’Assemblée générale qualiﬁant la
          menace ou l’emploi d’armes nucléaires de violation de
          la Charte (et leur invocation devant la Cour en 1995)               43-46
       4. Les résolutions de l’Assemblée générale condamnant les
          armes nucléaires (1982-2015)                                        47-52
       5. Les résolutions de l’Assemblée générale sur la suite donnée
          à l’avis consultatif rendu par la Cour en 1996 (1996-2015)          53-58
   IV. Les résolutions du Conseil de sécurité et l’OPINIO JURIS
       qui s’en dégage                                                        59-65
   V. La saga de la condamnation des armes nucléaires par
      les Nations Unies                                                       66-79
   VI. Les résolutions des Nations Unies et la formation d’une
       OPINIO JURIS : les positions des Parties                               80-85
  VII. Questions posées par un membre de la Cour et réponses
       des Parties                                                            86-92
 VIII. La malfaisance de l’homme : actualité du Livre de la
       Genèse au XXIe siècle                                                 93-122

                                                                                 70

 armes nucléaires et désarmement (op. diss. cançado trindade) 322

   IX. La place que fait aux peuples la Charte des Nations
       Unies                                                             123-131
   X. Défaut de pertinence du prétendu « principe » de l’OR
       MONÉTAIRE                                                         132-135
   XI. Le principe fondamental de l’égalité juridique des
       États                                                             136-139
  XII. L’inconsistance de la stratégie de « dissuasion »                 140-150
 XIII. L’illicéité des armes nucléaires et l’obligation de
       procéder au désarmement nucléaire                                 151-200
       1. La condamnation de toutes les armes de destruction mas-
          sive                                                           151-156
       2. L’interdiction des armes nucléaires : nécessité d’une
          optique centrée sur les peuples                                157-175
       3. L’interdiction des armes nucléaires : le droit fondamental à
          la vie                                                         176-189
       4. Les interdits absolus de jus cogens et l’humanisation du
          droit international                                            190-193
       5. Les failles du positivisme juridique : réfutation du pseudo-
          principe du Lotus                                              194-200
 XIV. L’invocation de la « clause de Martens » comme expres-
      sion de la RAISON D’HUMANITÉ                                       201-209
  XV. Le désarmement nucléaire, le jusnaturalisme, la concep-
      tion humaniste et l’universalité du droit international            210-220
 XVI. Le principe d’humanité et la conception universaliste
      du droit : le JUS NECESSARIUM transcende les limites du
       JUS VOLUNTARIUM                                                   221-233
XVII. Les conférences d’examen du TNP                                    234-249
XVIII. La création de zones exemptes d’armes nucléaires                  250-262
 XIX. Les conférences sur l’impact humanitaire des armes
      nucléaires (2013-2014)                                             263-299
       1. La première conférence                                         266-270

       2. La deuxième conférence                                         271-279

       3. La troisième conférence                                        280-291

       4. Les suites des trois conférences : l’« engagement humani-
          taire »                                                        292-299
  XX. Considérations finales : l’existence d’une OPINIO JURIS
      COMMUNIS inspirée par la conscience (RECTA RATIO), qui
      prime de beaucoup la « volonté »                                   300-314
 XXI. Épilogue : récapitulation                                          315-331

                                                                             71

  armes nucléaires et désarmement (op. diss. cançado trindade) 323

                              I. Prolégomènes

   1. Je regrette de n’avoir pu joindre ma voix à celles de la majorité des
membres de la Cour lorsque celle-ci a rendu, ce 5 octobre 2016, son arrêt en
l’aﬀaire des Obligations relatives à des négociations concernant la cessation
de la course aux armes nucléaires et le désarmement nucléaire (Iles Marshall
c. Inde), par lequel elle a conclu que l’existence d’un diﬀérend entre les
Parties n’avait pas été établie et qu’en conséquence elle n’avait pas compé-
tence pour connaître de la requête déposée par les Iles Marshall et procéder
à l’examen de l’aﬀaire au fond. Je suis en complet désaccord avec le présent
arrêt. Etant donné que mon dissentiment s’étend à tous les points dont
traite l’arrêt, que ce soit dans l’exposé du raisonnement ou dans le disposi-
tif, je considère que le rôle qui m’est dévolu dans l’exercice de la fonction
judiciaire internationale de la Cour m’impose le devoir de joindre à l’arrêt
l’exposé de ma position sur l’ensemble de ces points.
   2. J’entends ainsi marquer que je me dissocie autant que faire se peut
de la position de la majorité, aﬁn de pouvoir rester en paix avec ma
conscience. Je vais tenter de mettre en évidence les raisons qui motivent
ma position sur les questions abordées dans l’arrêt. Pour commencer,
j’examinerai la question de l’existence d’un diﬀérend susceptible d’être
tranché par la Cour de La Haye (application de critères objectifs et seuil
de détermination de l’existence d’un diﬀérend). Je porterai ensuite mon
attention sur les séries de résolutions de l’Assemblée générale des
Nations Unies relatives aux armes nucléaires et l’opinio juris qui s’en
dégage. Je procéderai de même pour les résolutions du Conseil de sécu-
rité. Je poursuivrai en analysant la saga de la condamnation des armes
nucléaires par les Nations Unies, puis en examinant les positions des Par-
ties sur les résolutions des Nations Unies et l’émergence d’une opinio juris,
ainsi que leurs réponses aux questions que je leur ai posées à l’issue de la
procédure orale.
   3. Suivant un ordre logique, je remonterai loin dans le temps pour
mettre en lumière la nécessité de dépasser la perspective strictement
interétatique, en gardant à l’esprit l’attention que les auteurs de la Charte
des Nations Unies ont portée aux peuples. Ensuite, après avoir rappelé le
principe fondamental de l’égalité juridique des Etats, j’expliquerai pour-
quoi la stratégie dite de « dissuasion » est à mon sens inconsistante. J’ex-
poserai ensuite mes observations sur l’illicéité des armes nucléaires et
l’obligation de procéder au désarmement nucléaire, ce qui m’amènera à
aborder les points suivants : a) la condamnation de toutes les armes de
destruction massive ; b) l’interdiction des armes nucléaires (dans une
optique centrée sur les peuples et le respect du droit fondamental à la
vie) ; c) les interdits absolus de jus cogens et l’humanisation du droit inter-
national ; d) les failles du positivisme juridique.
   4. J’en viendrai ainsi à traiter du recours à la « clause de Martens » en
tant qu’expression de la raison d’humanité. Je poursuivrai ma réﬂexion sur
le désarmement nucléaire en invoquant la pensée jusnaturaliste et la
conception humaniste et universaliste du droit international ; à propos de

                                                                            72

  armes nucléaires et désarmement (op. diss. cançado trindade) 324

l’universalisme, j’appellerai l’attention sur le principe d’humanité et le
jus necessarium en ce qu’ils transcendent les limites du jus voluntarium. Je
m’intéresserai ensuite aux conférences d’examen du traité sur la non-
prolifération des armes nucléaires (TNP), à l’utilité de la création de zones
exemptes d’armes nucléaires et aux conférences sur l’impact humanitaire
des armes nucléaires. J’aurai ainsi esquissé les fondements de mes consi-
dérations ﬁnales sur l’existence d’une opinio juris communis inspirée par la
conscience (recta ratio), laquelle relève d’un ordre bien supérieur à celui
de la volonté, et je terminerai par un épilogue récapitulatif.


II. La détermination de l’existence d’un différend dans les affaires
                portées devant la Cour de La Haye

                               1. Détermination objective
   5. Je vais examiner tout d’abord la question de la détermination de
l’existence d’un diﬀérend dans les aﬀaires portées devant la Cour de
La Haye. Selon la jurisprudence constante de la Cour permanente de Jus-
tice internationale (CPJI) et de la Cour actuelle, il existe un diﬀérend lors-
qu’il y a « un désaccord sur un point de droit ou de fait, une contradiction,
une opposition de thèses juridiques ou d’intérêts entre deux personnes » 1.
L’existence d’un diﬀérend doit être « établie objectivement » par la Cour ;
« [l]e simple fait que l’existence d’un diﬀérend est contestée ne prouve pas
que ce diﬀérend n’existe pas » 2. La Cour doit examiner si « la réclamation
de l’une des parties se heurte à l’opposition manifeste de l’autre » 3. La
Cour a également dit ceci : « un désaccord sur un point de droit ou de fait,
un conﬂit, une opposition de thèses juridiques ou d’intérêts ou le fait que
la réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre ne doivent pas nécessairement être énoncés expressis verbis » 4.
   6. Au cours des dix dernières années, la Cour a jugé bon d’insister sur
le fait qu’il lui appartient de procéder à la « détermination objective » de
l’existence d’un diﬀérend. Par exemple, en l’aﬀaire relative à des Activités
armées sur le territoire du Congo (nouvelle requête : 2002) (République
démocratique du Congo c. Rwanda), compétence et recevabilité (arrêt,
C.I.J. Recueil 2006, p. 6), la Cour a rappelé que, dès 1924, la CPJI avait
déclaré qu’« un diﬀérend est un désaccord sur un point de droit ou de fait,

   1   Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11.
   2 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.
   3 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328 ; Activités armées sur le territoire du Congo
(nouvelle requête : 2002) (République démocratique du Congo c. Rwanda), compétence et
recevabilité, arrêt, C.I.J. Recueil 2006, p. 40, par. 90.
   4 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),

exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89.

                                                                                            73

  armes nucléaires et désarmement (op. diss. cançado trindade) 325

une contradiction, une opposition de thèses juridiques ou d’intérêts entre
deux personnes » (Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
C.P.J.I., série A no 2, p. 11). Elle a ajouté ceci :
      « La Cour actuelle a pour sa part eu l’occasion de souligner à
    diverses reprises ce qui suit :
          « Pour établir l’existence d’un diﬀérend : « Il faut démontrer que
       la réclamation de l’une des parties se heurte à l’opposition mani-
       feste de l’autre » (Sud-Ouest africain, exceptions préliminaires,
       arrêt, C.I.J. Recueil 1962, p. 328) ; par ailleurs, « l’existence d’un
       diﬀérend international demande à être établie objectivement »
       (Interprétation des traités de paix conclus avec la Bulgarie, la Hon-
       grie et la Roumanie, première phase, avis consultatif, C.I.J.
       Recueil 1950, p. 74 ; Timor oriental (Portugal c. Australie),
       arrêt, C.I.J. Recueil 1995, p. 100, par. 22 ; Questions d’interpréta-
       tion et d’application de la convention de Montréal de 1971 résultant
       de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c.
       Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
       p. 17, par. 22 ; Questions d’interprétation et d’application de la
       convention de Montréal de 1971 résultant de l’incident aérien de
       Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique),
       exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 122, par. 21 ;
       Certains biens (Liechtenstein c. Allemagne), exceptions prélimi-
       naires, arrêt, C.I.J. Recueil 2005, p. 18, par. 24). » (Activités armées
       sur le territoire du Congo (nouvelle requête : 2002) (République
       démocratique du Congo c. Rwanda), compétence et recevabilité,
       arrêt, C.I.J. Recueil 2006, p. 40, par. 90.)
  7. Peu après, dans son arrêt du 18 novembre 2008 sur les exceptions
préliminaires en l’aﬀaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Croatie c. Serbie), la
Cour a rappelé sa jurisprudence en ces termes :
       « Dans de nombreuses aﬀaires, la Cour a rappelé quelle est, à cet
    égard, la règle générale dont elle fait application. C’est la suivante :
    « la compétence de la Cour doit normalement s’apprécier à la date du
    dépôt de l’acte introductif d’instance » (voir en ce sens Application de
    la convention pour la prévention et la répression du crime de génocide
    (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
    C.I.J. Recueil 1996 (II), p. 613, par. 26 ; Questions d’interprétation et
    d’application de la convention de Montréal de 1971 résultant de l’inci-
    dent aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni),
    exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 26, par. 44)
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       [C]’est normalement à la date du dépôt de l’acte introductif d’ins-
    tance que l’on doit se placer pour vériﬁer si lesdites conditions sont
    réalisées
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                                                                             74

  armes nucléaires et désarmement (op. diss. cançado trindade) 326

       Il y va de la sécurité juridique, du respect du principe d’égalité et
    du droit pour un Etat qui a valablement saisi la Cour de voir statuer
    sur ses prétentions lorsqu’il a pris toutes les précautions nécessaires
    pour accomplir l’acte de saisine en temps utile
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       [L]a Cour doit en principe se prononcer sur sa compétence au
    regard des conditions qui existaient à la date de l’introduction de
    l’instance.
       Cependant, il convient de rappeler que la Cour, comme sa
    devancière, a aussi fait preuve de réalisme et de souplesse dans cer-
    taines hypothèses où les conditions de la compétence de la Cour
    n’étaient pas toutes remplies à la date de l’introduction de l’instance
    mais l’avaient été postérieurement, et avant que la Cour décide sur sa
    compétence. » (Arrêt, C.I.J. Recueil 2008, p. 437-438, par. 79-81.)
  8. Plus récemment, dans son arrêt du 1er avril 2011 sur les exceptions
préliminaires en l’aﬀaire relative à l’Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), la Cour a une fois encore jugé utile de
revenir sur la question :
       « La Cour rappelle sa jurisprudence constante sur cette question, à
    commencer par le prononcé fréquemment cité de la Cour perma-
    nente de Justice internationale en l’aﬀaire des Concessions Mavrom-
    matis en Palestine de 1924 : « Un diﬀérend est un désaccord sur un
    point de droit ou de fait, une contradiction, une opposition de thèses
    juridiques ou d’intérêts entre deux personnes. » (Arrêt no 2, 1924,
    C.P.J.I. série A no 2, p. 11.) La question de savoir s’il existe un diﬀé-
    rend dans une aﬀaire donnée demande à être « établie objectivement »
    par la Cour (Interprétation des traités de paix conclus avec la Bulga-
    rie, la Hongrie et la Roumanie, première phase, avis consultatif,
    C.I.J. Recueil 1950, p. 74). Il convient de « démontrer que la réclama-
    tion de l’une des parties se heurte à l’opposition manifeste de l’autre »
    (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
    Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328) (et,
    plus récemment, Activités armées sur le territoire du Congo (nouvelle
    requête : 2002) (République démocratique du Congo c. Rwanda), com-
    pétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 40, par. 90). La
    Cour, pour se prononcer, doit s’attacher aux faits. Il s’agit d’une
    question de fond, et non de forme. Comme la Cour l’a reconnu (voir,
    par exemple, Frontière terrestre et maritime entre le Cameroun et le
    Nigéria (Cameroun c. Nigéria), exceptions préliminaires, arrêt, C.I.J.
    Recueil 1998, p. 315, par. 89), l’existence d’un diﬀérend peut être
    déduite de l’absence de réaction d’un Etat à une accusation dans des
    circonstances où une telle réaction s’imposait. Bien que l’existence
    d’un diﬀérend et la tenue de négociations soient par principe deux
    choses distinctes, les négociations peuvent aider à démontrer l’exis-
    tence du diﬀérend et à en circonscrire l’objet.

                                                                             75

  armes nucléaires et désarmement (op. diss. cançado trindade) 327

       En principe, le diﬀérend doit exister au moment où la requête est
     soumise à la Cour (Questions d’interprétation et d’application de la
     convention de Montréal de 1971 résultant de l’incident aérien de
     Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), exceptions
     préliminaires, arrêt, C.I.J. Recueil 1998, p. 25-26, par. 42-44 ;
     Questions d’interprétation et d’application de la convention de Mont-
     réal de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
     arabe libyenne c. Etats-Unis d’Amérique), exceptions préliminaires,
     arrêt, C.I.J. Recueil 1998, p. 130-131, par. 42-44). » (C.I.J.
     Recueil 2011 (I), p. 84-85, par. 30.)
   9. Ce passage de l’arrêt de 2011 est un rappel de la jurisprudence
constante de la Cour. Cependant, dans la suite du même arrêt, celle-ci a
décidé d’examiner les faits de la cause en appliquant des conditions plus
rigoureuses de détermination de l’existence d’un diﬀérend, à savoir qu’elle
a entrepris de vériﬁer si, avant le dépôt de sa requête, le demandeur avait
informé le futur défendeur de ses prétentions, et de déterminer si le défen-
deur y avait manifesté son opposition 5. Elle a conclu de cet examen
qu’aucun diﬀérend ne s’était élevé (avant août 2008) entre les parties. En
posant cette condition supplémentaire, la Cour s’est écartée de la juris-
prudence de la CPJI et de sa propre jurisprudence constante concernant
la détermination de l’existence d’un diﬀérend (voir plus haut).
   10. Dans les trois aﬀaires sur lesquelles la Cour vient de se déclarer
incompétente, les Etats défendeurs (l’Inde, le Royaume-Uni et le Pakis-
tan) soutenaient que, selon le Statut de la Cour ou le droit international
général, l’existence d’un diﬀérend auquel ils auraient été parties était
subordonnée à la condition qu’ils aient reçu notiﬁcation préalable des
griefs de l’Etat demandeur (les Iles Marshall), ou qu’il soit prouvé qu’ils
en avaient eu préalablement connaissance. Or, on ne trouve pas trace de
pareille condition dans la jurisprudence constante de la Cour sur la déter-
mination de l’existence d’un diﬀérend ; bien au contraire, la Cour a tenu à
préciser qu’il était possible d’établir par inférence 6 quelle était la position
ou l’attitude d’une partie. Il en découle que, pour que la Cour puisse éta-
blir l’existence d’un diﬀérend, il n’est pas nécessaire qu’antérieurement au
dépôt de la requête le défendeur ait manifesté son opposition aux préten-
tions du demandeur par une déclaration à cet eﬀet, ou qu’il ait expressé-
ment reconnu l’existence d’un diﬀérend l’opposant à lui.

   5 Voir l’arrêt du 1er avril 2011, par. 50-105, et, plus spécialement, les paragraphes 31,

61 et 104-105.
   6 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),

exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89 :
     « un désaccord sur un point de droit ou de fait, un conﬂit, une opposition de thèses
     juridiques ou d’intérêts ou le fait que la réclamation de l’une des parties se heurte
     à l’opposition manifeste de l’autre ne doivent pas nécessairement être énoncés
     expressis verbis. Pour déterminer l’existence d’un diﬀérend, il est possible, comme en
     d’autres domaines, d’établir par inférence quelle est en réalité la position ou l’attitude
     d’une partie. »

                                                                                            76

  armes nucléaires et désarmement (op. diss. cançado trindade) 328

   11. En l’espèce, les Etats défendeurs ont invoqué l’arrêt rendu par la
Cour en 2011 en l’aﬀaire relative à l’Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(CIEDR) à l’appui de leur position, selon laquelle la notiﬁcation préalable
des prétentions du demandeur serait une condition nécessaire de l’exis-
tence d’un diﬀérend. Dans l’opinion dissidente que j’ai jointe audit arrêt,
j’ai déjà eu l’occasion (par. 161) de critiquer le « raisonnement formaliste »
suivi par la Cour pour déterminer l’existence d’un diﬀérend, raisonne-
ment qui l’a conduite à introduire une condition contraire à la jurispru-
dence constante de la CPJI et à la sienne (voir plus haut).
   12. Comme je l’ai fait observer dans la même opinion dissidente,

     « [e]n ce qui concerne la première de ces exceptions, par exemple, il a
     fallu quatre-vingt-douze paragraphes à la Cour pour reconnaître
     que, selon elle, un diﬀérend juridique s’était ﬁnalement cristallisé le
     10 août 2008 (par. 93), seulement après l’éclatement d’une guerre
     ouverte et déclarée entre la Géorgie et la Russie ! Je trouve cela vrai-
     ment extraordinaire : voici un diﬀérend juridique qui ne s’est fait jour
     qu’après le déclenchement d’une vague de violence et d’une guerre
     généralisée ! Existe-t-il des diﬀérends foncièrement et ontologique-
     ment juridiques coupés de toutes ramiﬁcations ou considérations
     politiques ? Je ne pense pas. Ce même raisonnement formaliste
     conduit la Cour, au bout de soixante-dix paragraphes, à retenir la
     deuxième exception préliminaire, sur la base de prétendues « condi-
     tions préalables » (non remplies) de son invention — en s’écartant à
     mon sens de sa propre jurisprudence constante et de la doctrine juri-
     dique internationale, plus éclairée. » (C.I.J. Recueil 2011 (I), p. 305,
     par. 161.)
   13. J’espérais que, après cinq ans, la Cour se départirait de la démarche
formaliste qu’elle avait suivie en l’aﬀaire relative à l’Application de la
convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale. Comme malheureusement elle n’en a rien fait, je me vois
dans l’obligation de réaﬃrmer ma position dissidente, cette fois-ci dans
une aﬀaire qui porte sur des Obligations relatives à des négociations
concernant la cessation de la course aux armes nucléaires et le désarmement
nucléaire. Le fait est qu’il n’existe aucune règle générale qui ferait obliga-
tion à l’Etat demandeur, préalablement au dépôt de sa requête, d’infor-
mer la ou les futures parties adverses de son intention de saisir la Cour 7.
Il ne faut pas perdre de vue que c’est pour lui permettre d’exercer dûment
sa juridiction que la Cour doit d’abord déterminer s’il existe un diﬀérend
(et quel en est l’objet) : cette détermination a pour objet non pas de proté-
ger le défendeur, mais de garantir le bon exercice par la Cour de sa fonc-
tion judiciaire.

   7 Voir, notamment, S. Rosenne, The Law and Practice of the International Court

(1920-2005), 4e éd., vol. III, Leyde, Nijhoﬀ/Brill, 2006, p. 1153.

                                                                              77

  armes nucléaires et désarmement (op. diss. cançado trindade) 329

   14. Le droit international général ne pose pas non plus comme condi-
tion de la constatation par la Cour de l’existence d’un diﬀérend entre
Etats l’« épuisement » par ceux-ci, avant l’introduction d’une instance
devant elle, des négociations diplomatiques. Cette condition, je le répète,
n’existe pas en droit international général, pas plus qu’elle n’est posée par
le Statut de la Cour ou établie par sa jurisprudence. C’est d’ailleurs exac-
tement ce que la Cour a constaté dans son arrêt du 11 juin 1998 sur les
exceptions préliminaires en l’aﬀaire relative à la Frontière terrestre et
maritime entre le Cameroun et le Nigéria : elle a en eﬀet dit clairement ce
qui suit : « Il n’existe ni dans la Charte, ni ailleurs en droit international,
de règle générale selon laquelle l’épuisement des négociations diploma-
tiques serait un préalable à la saisine de la Cour. » (C.I.J. Recueil 1998,
p. 303, par. 56.)
   15. La Cour a donc rejeté l’idée que l’« épuisement » des négociations
diplomatiques puisse être un préalable à sa saisine. Il est de fait que la
Charte des Nations Unies ne prévoit pas non plus de condition qui ferait
de négociations ou tentatives de négociation un préalable à la saisine de
la Cour. Je me permets de rappeler encore une fois que la détermination
par la Cour de l’existence d’un diﬀérend a pour but non pas de protéger
l’Etat ou les Etats défendeurs, mais de veiller au bon exercice par la Cour
de sa fonction judiciaire en matière contentieuse. Il s’agit donc pour
elle de procéder à une détermination objective, comme elle l’a rappelé
dans le même arrêt (par. 87), en se fondant sur sa propre jurisprudence
constante.

                   2. L’existence d’un différend en l’espèce
                        (affaire Iles Marshall c. Inde)
   16. Dans l’aﬀaire qui opposait les Iles Marshall à l’Inde, les Parties ont
constamment manifesté deux types bien distincts de comportement qui
révélaient l’opposition de leurs thèses juridiques, laquelle suﬃsait à établir
qu’il existait entre elles un diﬀérend. L’objet de ce diﬀérend était le man-
quement allégué de l’Inde à son obligation de droit international coutu-
mier de poursuivre de bonne foi et de mener à terme des négociations
conduisant au désarmement nucléaire dans tous ses aspects, eﬀectué sous
un contrôle international eﬃcace.
   17. Au sujet du comportement de la Partie adverse, les Iles Marshall
soutenaient que, même si elle avait à maintes reprises proclamé son atta-
chement à l’objectif du désarmement nucléaire complet, notamment en
votant régulièrement pour les projets de résolution en ce sens soumis à
l’Assemblée générale des Nations Unies, l’Inde n’en avait pas moins, par
ses actions (ou omissions), préservé son arsenal nucléaire 8. Selon les
Iles Marshall, le comportement de l’Inde était incompatible avec son
objectif déclaré de désarmement nucléaire. Elles aﬃrmaient avoir exprimé

  8 Requête des Iles Marshall (RIM), p. 21-25, par. 29-34 ; mémoire des Iles Marshall

(MIM), par. 19.

                                                                                  78

  armes nucléaires et désarmement (op. diss. cançado trindade) 330

leur opposition à ce comportement dans une déclaration faite le
14 février 2014 par leur représentant à la conférence de Nayarit sur l’im-
pact humanitaire des armes nucléaires (voir plus loin, sect. XIX).
   18. L’Inde, quant à elle, conﬁrmait dans ses écritures son opposition aux
thèses juridiques des Iles Marshall 9. Dans son contre-mémoire, notamment,
elle soutenait que la position des Iles Marshall était « totalement dépourvue
de fondement » 10. Dans ses plaidoiries, elle contestait l’existence de l’obliga-
tion de droit international coutumier invoquée par les Iles Marshall 11. Elle
aﬃrmait en outre que « [l]e désarmement rel[evait] de la responsabilité des
Etats en vertu de la Charte des Nations Unies » 12. Elle n’en a pas moins
allégué que, en l’espèce, « [i]l ne saurait donc être question … d’un diﬀérend
entre les deux Etats », et que « la question du désarmement nucléaire mon-
dial ne saurait être résolue par la voie d’instances judiciaires mettant en pré-
sence deux Etats ou une poignée d’Etats » et ne pourrait être réglée qu’avec
le soutien et la participation de tous les Etats 13. L’Inde a ajouté qu’elle était
« le seul des Etats possédant des armes nucléaires à se joindre chaque année
aux auteurs » de la résolution de l’Assemblée générale relative à la suite don-
née à l’avis consultatif rendu par la Cour en 1996 sur la Licéité de la menace
ou de l’emploi d’armes nucléaires, et « à voter pour » 14.

           3. Le seuil de détermination de l’existence d’un différend
   19. En votant les arrêts sur les aﬀaires qui opposaient les Iles Marshall
à l’Inde, au Royaume-Uni et au Pakistan, la majorité des membres de la
Cour a indûment relevé le seuil de détermination de l’existence d’un diﬀé-
rend. En eﬀet, même si elle n’a pas retenu l’idée que l’existence d’un diﬀé-
rend ne pouvait être établie que si l’Etat requérant avait préalablement
porté celui-ci à l’attention du ou des futurs défendeurs, elle a en pratique
posé des conditions beaucoup plus rigoureuses que la notiﬁcation pré-
alable, qui reviennent en fait à exiger de l’Etat demandeur qu’il formule
sa prétention juridique, qu’il la dirige spéciﬁquement contre l’Etat ou les
Etats qu’il projette d’attraire devant la Cour, et qu’il précise en quoi
consiste le comportement qu’il allègue lui avoir causé un préjudice. Tous
ces éléments sont compris dans la condition de « connaissance » préalable
posée par la majorité, au risque de priver la Cour de sa faculté de déter-
miner par inférence l’existence d’un diﬀérend lorsqu’elle constate que le
comportement des parties révèle l’opposition de leurs points de vue.

   9  Voir lettre de l’Inde en date du 6 juin 2014, citée dans MIM, par. 20.
   10  Contre-mémoire de l’Inde (CMI), par. 6.
    11 Voir, notamment, CR 2016/8, p. 32, par. 5, où l’Inde soutenait que les Iles Marshall

« tent[ai]ent d’imposer à l’Inde une obligation juridique fondée sur un principe imaginaire
de droit coutumier parallèle à l’article VI du TNP et distinct de celui-ci », et qu’elles « ne
fourniss[ai]ent aucune source » pour ce principe.
    12 Selon les articles 11 et 26 et le paragraphe 1 de l’article 47 ; CR 2016/4, p. 13, par. 2

(exposé de l’Inde).
    13 Ibid., p. 19, par. 11-12.
    14 Ibid., par. 1 ; voir également ibid., p. 16, par. 6.



                                                                                             79

  armes nucléaires et désarmement (op. diss. cançado trindade) 331

   20. Cette position de la majorité s’écarte des obiter dicta précédemment
énoncés par la Cour, et va jusqu’à les contredire. Par exemple, en l’aﬀaire
de la Frontière terrestre et maritime entre le Cameroun et le Nigéria que
j’ai déjà citée (arrêt de 1998), la Cour a dit ceci :
           « [U]n désaccord sur un point de droit ou de fait, un conﬂit, une
        opposition de thèses juridiques ou d’intérêts ou le fait que la récla-
        mation de l’une des parties se heurte à l’opposition manifeste de
        l’autre ne doivent pas nécessairement être énoncés expressis verbis.
        Pour déterminer l’existence d’un diﬀérend, il est possible, comme en
        d’autres domaines, d’établir par inférence quelle est en réalité la posi-
        tion ou l’attitude d’une partie. » (C.I.J. Recueil 1998, p. 315, par. 89.)
   21. La position de la majorité contredit la jurisprudence de la Cour de
La Haye, dont il ressort que celle-ci a suivi une démarche beaucoup moins
formaliste pour établir l’existence d’un diﬀérend. Peu après sa fondation,
la CPJI a tenu à préciser qu’elle n’attachait guère d’importance
aux « considérations de forme » 15 ; elle a ajouté qu’elle « ne pourrait s’ar-
rêter à un défaut de forme » 16. Elle a en outre dit ceci : « [le Statut] n’exige
pas que l’existence de la contestation se soit manifestée d’une certaine
manière, par exemple par des négociations diplomatiques… [L]a Cour
estime ne pas pouvoir exiger que la contestation se soit formellement
manifestée. » 17
   22. La jurisprudence de la Cour actuelle montre qu’elle aussi s’est gar-
dée du formalisme dans la détermination de l’existence d’un diﬀérend 18.
Je me permets de rappeler ici quelques exemples importants des obi-
ter dicta énoncés par la Cour sur cette question, empruntés à trois aﬀaires,
celle du Timor oriental (Portugal c. Australie), celle relative à l’Applica-
tion de la convention pour la prévention et la répression du crime de géno-
cide (Bosnie-Herzégovine c. Yougoslavie) et celle relative à Certains biens
(Liechtenstein c. Allemagne). Dans ces aﬀaires, la Cour a considéré que le

   15   Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34.
    16 Certains intérêts allemands en Haute-Silésie polonaise, compétence, arrêt no 6, 1925,

C.P.J.I. série A no 6, p. 14.
    17 Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I.

série A no 13, p. 10-11.
    18 Voir, notamment, Applicabilité de l’obligation d’arbitrage en vertu de la section 21

de l’accord du 26 juin 1947 relatif au siège de l’Organisation des Nations Unies, avis consul-
tatif, C.I.J. Recueil 1988, p. 28, par. 38 ; Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité, arrêt,
C.I.J. Recueil 1984, p. 428, par. 83. La Cour a dit en outre que la date critique à retenir
pour constater l’existence d’un diﬀérend était « [e]n principe » la date du dépôt de la requête
(Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt
[du 20 juillet 2012], C.I.J. Recueil 2012 (II), p. 442, par. 46 ; Violations alléguées de droits
souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 27, par. 52) ; la phraséologie employée
par la Cour montre que cette règle n’est pas stricte, et peut être appliquée avec une certaine
latitude.

                                                                                             80

  armes nucléaires et désarmement (op. diss. cançado trindade) 332

comportement des parties postérieur à la date critique (celle du dépôt de
la requête) pouvait étayer la constatation de l’existence entre elles d’un
diﬀérend. Si l’on garde à l’esprit la position que la Cour a ainsi adoptée
conformément à sa jurisprudence, il est manifeste qu’il existait bien un
diﬀérend dans chacune des trois aﬀaires portées devant elle par les
Iles Marshall.
   23. Dans l’aﬀaire du Timor oriental (1995), l’Australie ayant soulevé
une exception préliminaire au motif qu’il n’existait selon elle aucun diﬀé-
rend l’opposant au Portugal, la Cour a dit ceci : « [à] tort ou à raison, le
Portugal a formulé des griefs en fait et en droit à l’encontre de l’Australie
et celle-ci les a rejetés. Du fait de ce rejet, il existe un diﬀérend d’ordre
juridique » 19. Un peu plus tard, en l’aﬀaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide (excep-
tions préliminaires, 1996), la Yougoslavie (Serbie-et-Monténégro) avait
soulevé une exception préliminaire selon laquelle la Cour n’avait pas
compétence aux termes de l’article IX de la convention parce qu’il n’exis-
tait selon elle aucun diﬀérend l’opposant à la Bosnie-Herzégovine ; la
Cour a au contraire déterminé qu’il existait un diﬀérend entre les deux
Etats, du fait que la Yougoslavie avait « globalement rejeté toutes les allé-
gations de la Bosnie-Herzégovine, que ce soit au stade des procédures
aﬀérentes aux demandes en indication de mesures conservatoires, ou au
stade de la … procédure relative aux … exceptions [préliminaires] » 20. La
Cour a conclu qu’il existait un diﬀérend entre les parties « du fait du rejet,
par la Yougoslavie, des griefs formulés à son encontre par la Bosnie-
Herzégovine » 21.
   24. En l’aﬀaire relative à Certains biens (exceptions préliminaires,
2005), l’Allemagne avait soulevé une exception d’incompétence en invo-
quant l’absence de diﬀérend entre les parties ; ayant constaté que l’Alle-
magne rejetait les griefs de fait et de droit exprimés contre elle par le
Liechtenstein, la Cour, « [c]onformément à sa jurisprudence bien établie »,
a conclu que, « [d]u fait de ce rejet », il existait un diﬀérend d’ordre juri-
dique entre les deux Etats 22. Or, dans les trois aﬀaires sur lesquelles la
Cour s’est aujourd’hui déclarée incompétente, qui opposaient les
Iles Marshall à l’Inde, au Royaume-Uni et au Pakistan, chacun des Etats
défendeurs avait expressément rejeté les griefs du demandeur. Je vais
maintenant examiner ces griefs dont le rejet, selon la jurisprudence

   19 Timor oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 100, par. 22.
   20 Application de la convention pour la prévention et la répression du crime de
génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
Recueil 1996 (II), p. 595, 614-615, par. 27-29.
   21 Ibid., p. 615, par. 29.
   22 Certains biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt,

C.I.J. Recueil 2005, p. 19, par. 25, citant les arrêts de la Cour en l’aﬀaire du Timor oriental
(Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 100, par. 22 ; et l’aﬀaire relative à
l’Application de la convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 615, par. 29.

                                                                                             81

  armes nucléaires et désarmement (op. diss. cançado trindade) 333

constante de la Cour que je viens de rappeler, prouvait qu’il existait bien
un diﬀérend entre les Iles Marshall et chacun des Etats défendeurs 23.

       4. Les arguments des Parties en l’affaire Iles Marshall c. Inde
   25. Les Iles Marshall soutenaient que l’Inde avait manqué à son obli-
gation de droit international coutumier de négocier de bonne foi le désar-
mement nucléaire, du fait qu’elle avait adopté un comportement contraire
à l’objectif du désarmement. Elles aﬃrmaient aussi que l’Inde avait man-
qué à son obligation de droit international coutumier de parvenir au plus
tôt à la cessation de la course aux armes nucléaires 24. L’Inde, pour sa
part, révélait par son argumentation l’existence d’un diﬀérend entre les
Parties, premièrement sur le point de savoir s’il existait en droit interna-
tional coutumier une obligation de négocier en vue du désarmement et,
deuxièmement, sur celui de savoir si, par son comportement, elle avait
manqué à cette obligation.
   26. En eﬀet, l’Inde contestait que le TNP ait fait naître des obligations
de droit international coutumier, et contestait aussi qu’une quelconque
obligation qui en découlerait puisse lui être opposée. Elle a exprimé sa
position à ce sujet en des termes on ne peut plus clairs :
       « En réalité, la République des Iles Marshall reproche à l’Inde de
     ne pas se conformer à l’article VI du TNP, alors que les Etats parties
     à ce traité ne s’accordent pas sur la nature et la portée de cet article,
     qu’ils enfreindraient depuis 45 ans. Dès lors, ladite obligation ne sau-
     rait être considérée comme une règle de droit coutumier contrai-
     gnante pour un Etat qui n’est pas partie au TNP et s’y est toujours
     opposé, comme il s’est toujours opposé aux obligations contenues
     dans cet instrument. » 25
  27. De plus, dans son contre-mémoire, l’Inde soutenait que
     « la Cour n’a[vait] nullement compétence pour obliger les Etats à
     accepter, en tout ou partie, des obligations établies par voie conven-
     tionnelle et que l’inviter à faire peser sur eux des obligations autres
     que celles qui découl[ai]ent de règles claires et bien déﬁnies de droit
     international coutumier nuirait gravement au principe de la souve-
     raineté des Etats » 26.
Il est donc manifeste que selon l’Inde, les obligations invoquées par les
Iles Marshall ne procédaient pas de principes bien déﬁnis de droit inter-


   23 Etant donné que la présente procédure portait sur la compétence de la Cour, la diver-

gence de vues entre les Parties est présentée ici telle qu’elle ressort de leur argumentation
sur les exceptions préliminaires ; elle serait apparue plus nettement encore si l’aﬀaire avait
été examinée au fond, ce qu’a malheureusement exclu la décision de la majorité.
   24 RIM, p. 37, par. 58 et 60.
   25 CMI, p. 41, par. 93, al. iii).
   26 Ibid., p. 15, par. 24.



                                                                                           82

  armes nucléaires et désarmement (op. diss. cançado trindade) 334

national coutumier. En cela, elle contredisait carrément la position des
Iles Marshall sur ce point.
   28. En outre, dans ses plaidoiries, l’Inde a déclaré ceci : « Les Iles
Marshall tentent d’imposer à l’Inde une obligation juridique fondée sur
un principe imaginaire de droit coutumier parallèle à l’article VI du TNP
et distinct de celui-ci, principe dont elles ne fournissent aucune source » 27.
Quant à l’argument selon lequel, par son comportement, elle aurait man-
qué à ses obligations de droit international coutumier, l’Inde, dans son
argumentation sur l’absence de diﬀérend, a fait valoir qu’elle était favo-
rable au désarmement nucléaire, contredisant ainsi les assertions des
Iles Marshall concernant son comportement 28.

                              5. Appréciation d’ensemble
   29. Toujours attentive et trop sensible à la position des Etats dotés
d’armes nucléaires (voir plus loin, sect. XIII), dont les trois défendeurs
dans les aﬀaires ici considérées (l’Inde, le Royaume-Uni et le Pakistan), la
Cour a écarté les déclarations que les Iles Marshall avaient faites devant
des instances multilatérales avant de déposer sa requête parce qu’elles ne
suﬃsaient pas, selon elle, à établir l’existence d’un diﬀérend. La majorité
a de plus fait abstraction de ce que la date à laquelle doit être établie
l’existence d’un diﬀérend n’est qu’« en principe » la date du dépôt de
la requête (Violations alléguées de droits souverains et d’espaces mari-
times dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 27, par. 52) ; comme je
l’ai rappelé plus haut, la jurisprudence de la Cour montre qu’elle peut
tenir compte du comportement manifesté par les parties après la date
critique.
   30. Suivant un raisonnement purement formaliste, la Cour a repris
l’obiter dictum qu’elle avait énoncé dans son arrêt en l’aﬀaire de l’Applica-
tion de la CIEDR (2011), par lequel elle avait indûment relevé le seuil de
détermination de l’existence d’un diﬀérend en retenant une exception fon-
dée sur une disposition de la clause compromissoire ﬁgurant dans la
convention (qu’elle avait du reste mal interprétée, en faisant abstraction
de l’objet et du but de la CIEDR). En l’aﬀaire Iles Marshall c. Inde, la
majorité a fait pire encore : elle a repris les conditions plus rigoureuses


  27   CR 2016/8, p. 36, par. 5.
  28   L’Inde a notamment déclaré ce qui suit :
          « Tout en soutenant que la thèse de la République des Iles Marshall est totalement
       dépourvue de fondement, l’Inde tient à exposer tout d’abord sa position en matière
       de désarmement et de prolifération nucléaires.
          Ainsi qu’elle l’a précisé dans sa lettre en date du 6 juin 2014, l’Inde « poursuit
       résolument l’objectif consistant à débarrasser le monde des armes nucléaires par un
       désarmement nucléaire international, vériﬁable et non discriminatoire ». » (CMI, p. 4,
       par. 6-7 ; voir également p. 4-10, où l’Inde aﬃrmait que son comportement montrait
       qu’elle était favorable au désarmement.)

                                                                                          83

  armes nucléaires et désarmement (op. diss. cançado trindade) 335

d’établissement de l’existence d’un diﬀérend retenues dans l’arrêt sur l’ap-
plication de la CIEDR pour les transposer dans une aﬀaire introduite sur
la base d’une déclaration faite en vertu de la clause facultative et qui por-
tait sur une obligation de droit international coutumier.
   31. Cette tentative de relever encore le seuil de détermination de l’exis-
tence d’un diﬀérend (en exigeant du demandeur qu’il fournisse davantage
de précisions factuelles), outre qu’elle est empreinte de formalisme, est
artiﬁcielle en ce qu’elle ne suit pas la déﬁnition établie par la jurispru-
dence constante de la Cour, selon laquelle, comme je l’ai déjà rappelé, un
diﬀérend est « une opposition de thèses juridiques ou d’intérêts ». S’en
tenant à une optique formaliste, la majorité a posé comme condition de
l’existence d’un diﬀérend que l’Etat défendeur ait réagi spéciﬁquement
aux griefs de l’Etat demandeur (ce à quoi revient l’application du critère
de la « connaissance » préalable, qui à mon sens crée un obstacle à l’accès
à la justice), même dans une situation où, comme en l’espèce, les Parties
avaient constamment manifesté des comportements bien distincts.
   32. En outre, et pour conclure, je rappelle que les trois défendeurs
(l’Inde, le Royaume-Uni et le Pakistan) avaient clairement rejeté les argu-
ments avancés contre eux par les Iles Marshall. Du fait de ce rejet, il exis-
tait bien un diﬀérend d’ordre juridique entre les Iles Marshall et chacun
des trois défendeurs. La majorité, en relevant par une exigence formaliste
le seuil de détermination de l’existence d’un diﬀérend, n’a pas suivi la
jurisprudence constante de la CPJI et de la Cour actuelle en la matière
(voir plus haut). De plus, elle a créé, indûment selon moi, une diﬃculté
(pour le demandeur) qui n’est autre qu’une entrave à l’accès à la justice
internationale, et ce dans trois aﬀaires relatives à une question intéressant
l’humanité tout entière. Je vois là une décision extrêmement regrettable.


   III. Les résolutions de l’Assemblée générale des Nations Unies
                   et l’OPINIO JURIS qui s’en dégage

   33. Au cours des procédures relatives aux aﬀaires sur lesquelles la
Cour vient de se déclarer incompétente, l’Etat demandeur (les
Iles Marshall) et les Etats défendeurs (l’Inde, le Royaume-Uni et le Pakis-
tan) se sont référés aux résolutions de l’Assemblée générale des
Nations Unies concernant le désarmement nucléaire (voir plus loin,
sect. VI). C’est à ces résolutions que je vais maintenant m’intéresser ; je
traiterai d’abord de la reconnaissance devant la Cour (en 1995) de l’auto-
rité et de la valeur juridique des résolutions de l’Assemblée sur les armes
nucléaires, dans lesquelles ces armes sont qualiﬁées de contraires à la
Charte des Nations Unies, et j’examinerai ensuite chacune des séries de
résolutions adoptées par l’Assemblée : a) celle des résolutions relatives
aux armes nucléaires (1961-1981) ; b) celle des résolutions sur le gel des
armements nucléaires (1982-1992) ; c) celle des résolutions condamnant
les armes nucléaires (1982-2015) ; et d) celle des résolutions sur la suite
donnée à l’avis consultatif rendu par la Cour en 1996 (1996-2015).

                                                                          84

  armes nucléaires et désarmement (op. diss. cançado trindade) 336

 1. Les résolutions de l’Assemblée générale relatives aux armes nucléaires
                               (1961-1981)
   34. Les années 1970 ont été la première décennie du désarmement, pro-
clamée par l’Assemblée générale dans sa résolution A/RES/2602 E (XXIV)
du 16 décembre 1969 ; cette résolution a été suivie de deux autres, adoptées
en 1978 et 1980, sur le non-recours aux armes nucléaires et la prévention
de la guerre nucléaire 29. L’Assemblée générale a expressément demandé
aux Etats Membres de l’ONU d’intensiﬁer leurs eﬀorts en vue de la cessa-
tion de la course aux armements nucléaires, du désarmement nucléaire et
de l’élimination des autres armes de destruction massive. Auparavant, elle
avait adopté sa résolution historique A/RES/1653 (XVI) du
24 novembre 1961, où ﬁgure sa célèbre « déclaration sur l’interdiction de
l’emploi des armes nucléaires et thermonucléaires » (voir plus loin, sect. V).
En 1979, alors que la première décennie du désarmement touchait à sa ﬁn,
l’Assemblée, déçue de constater que les objectifs de cette première décennie
n’avaient pas été atteints, a proclamé les années 1980 deuxième décennie
du désarmement 30. Par la suite, elle a proclamé une troisième décennie du
désarmement, coïncidant avec les années 1990 31.
   35. Durant la première période que j’ai examinée (1961-1981), l’As-
semblée générale a constamment accordé une attention toute spéciale aux
questions de désarmement, et au désarmement nucléaire en particulier. Je
citerai à cet égard les résolutions A/RES/2934 (XXVII) du 29 novembre
1972, A/RES/2936 (XXVII) du 29 novembre 1972 également, A/RES/3078
(XXVIII) du 6 décembre 1973, A/RES/3257 (XXIX) du 9 décembre 1974,
A/RES/3466 (XXX) du 11 décembre 1975, A/RES/3478 (XXX) du
11 décembre 1975 également, A/RES/31/66 du 10 décembre 1976,
A/RES/32/78 du 12 décembre 1977, A/RES/33/71 du 14 décembre 1978,
A/RES/33/72 du 14 décembre 1978 également, A/RES/33/91 du
16 décembre 1978, A/RES/34/83, A/RES/34/84, A/RES/34/85 et A/RES/
34/86, toutes du 11 décembre 1979, A/RES/35/152, A/RES/35/155 et
A/RES/35/156, toutes du 12 décembre 1980, A/RES/36/81, A/RES/36/84,
A/RES/36/92, A/RES/36/94, A/RES/36/95, A/RES/36/97 et A/RES/36/100,
toutes du 9 décembre 1981.


   36. En 1978 et 1982, l’Assemblée générale a tenu deux sessions extra-
ordinaires sur le désarmement (dixième et douzième sessions extraordi-
naires), lors desquelles la question du désarmement nucléaire ﬁgurait au
premier rang des sujets abordés. En fait, les participants à ces deux ses-
sions n’ont cessé de souligner que l’objectif le plus urgent du désarme-
   29 Dans leur ordre chronologique, les résolutions A/RES/33/71B du 14 décembre 1978

et A/RES/35/152D du 12 décembre 1980.
   30 Voir la résolution A/RES/34/75 du 11 décembre 1979, et la résolution A/RES/35/46

du 3 décembre 1980.
   31 Voir les résolutions A/RES/43/78L du 7 décembre 1988 et A/RES/45/62A du

4 décembre 1990.

                                                                                   85

  armes nucléaires et désarmement (op. diss. cançado trindade) 337

ment était d’écarter le danger d’une guerre nucléaire. Comme nous allons
le voir, l’Assemblée, dans une série ultérieure de résolutions (adoptées de
1982 à 2015), en est venue à condamner directement les armes nucléaires
(voir ci-après).
   37. Dans les résolutions qu’elle a adoptées pendant la période
1972-1981, l’Assemblée générale a maintes fois appelé l’attention sur les
dangers que la course aux armements nucléaires fait peser sur l’humanité
et la survie de la civilisation, et exprimé l’appréhension que lui inspiraient
les conséquences délétères des essais nucléaires, qui contribuaient à l’accé-
lération de cette course. Elle a réitéré sa condamnation de tous les essais
nucléaires, dans quelque milieu que ce soit. Elle a lancé des appels aux
Etats pour qu’ils adhèrent au traité de 1963 sur l’interdiction partielle des
essais nucléaires (interdisant les essais dans l’atmosphère, dans l’espace
extra-atmosphérique et sous l’eau), et demandé la conclusion d’un traité
sur l’interdiction complète des essais nucléaires dans tous les milieux
(c’est-à-dire également des essais souterrains). Elle a exhorté les Etats
dotés d’armes nucléaires, en attendant la conclusion d’un tel traité, à sus-
pendre leurs essais nucléaires dans tous les milieux.
   38. L’Assemblée générale a également souligné que la responsabilité de
la réalisation de l’objectif du désarmement nucléaire incombait tout spé-
cialement aux Etats dotés d’armes nucléaires, en particulier à ceux qui
étaient parties à des accords internationaux aux termes desquels ils
avaient déclaré leur intention de parvenir à la cessation de la course aux
armements nucléaires. Elle a en outre demandé directement aux chefs
d’Etat de l’URSS et des Etats-Unis d’engager la procédure nécessaire à
l’entrée en vigueur de l’accord intérimaire concernant la limitation des
armements stratégiques (accord SALT).
   39. Après avoir consacré sa dixième session extraordinaire au désarme-
ment, l’Assemblée générale, à la 84e séance plénière, a adopté une résolu-
tion dans laquelle elle déclarait que le recours aux armes nucléaires
constituait « une violation de la Charte des Nations Unies et un crime
contre l’humanité », et devait être interdit en attendant le désarmement
nucléaire 32. L’Assemblée a également noté que les Etats non dotés d’armes
nucléaires aspiraient à la création de zones exemptes d’armes nucléaires
pour éviter que de telles armes ne soient stationnées sur leur territoire, et
a déclaré qu’elle soutenait leurs eﬀorts en vue de la conclusion d’une
convention internationale qui renforcerait les garanties de leur sécurité en
les protégeant mieux de la menace ou de l’emploi d’armes nucléaires.
Entre autres mesures propres à faciliter le désarmement nucléaire et à
faire cesser la prolifération des armes nucléaires, l’Assemblée a demandé
à la Commission du désarmement d’examiner la question de la cessation
et de l’interdiction de la production de matières ﬁssiles pouvant servir à la
fabrication d’armes.


   32 Voir la résolution A/RES/33/71B du 14 décembre 1978 ; voir également la résolu-

tion A/RES/35/152D du 12 décembre 1980.

                                                                                  86

  armes nucléaires et désarmement (op. diss. cançado trindade) 338

        2. Les résolutions de l’Assemblée générale relatives au gel
                 des armements nucléaires (1982-1992)
   40. Durant la période 1982-1992, qui a suivi ses dixième et douzième
sessions extraordinaires, consacrées au désarmement (1978 et 1982),
l’Assemblée générale a adopté des résolutions dans lesquelles elle deman-
dait également le gel des armements nucléaires. Je citerai à cet égard les
résolutions A/RES/37/100A du 13 décembre 1982, A/RES/38/73E du
15 décembre 1983, A/RES/39/63C du 12 décembre 1984, A/RES/40/151C
du 16 décembre 1985, A/RES/41/60E du 3 décembre 1986, A/RES/42/39B
du 30 novembre 1987, A/RES/43/76B du 7 décembre 1988, A/RES/44/117D
du 15 décembre 1989, A/RES/45/59D du 4 décembre 1990, A/RES/46/37C
du 6 décembre 1991 et A/RES/47/53E du 9 décembre 1992.

   41. Dans ces résolutions, l’Assemblée notait que les arsenaux nucléaires
existants étaient déjà plus que suﬃsants pour eﬀacer toute trace de vie sur
terre. Elle exprimait sa conviction que seul le désarmement général et
complet sous un contrôle international eﬃcace permettrait d’instaurer
dans le monde une paix durable. L’Assemblée notait également que, dans
le domaine du désarmement, priorité absolue devait être donnée au désar-
mement nucléaire et à l’élimination de toutes les armes de destruction
massive. Elle demandait enﬁn aux Etats dotés d’armes nucléaires de
convenir « d’un gel des armements nucléaires », qui prévoirait notamment
« un arrêt simultané total de la production d’armes nucléaires et la cessa-
tion complète de la production de matières ﬁssiles destinées à la fabrica-
tion d’armes ».
   42. Ce gel des armements nucléaires était considéré non pas comme
une ﬁn en soi, mais comme la première étape la plus eﬃcace d’un proces-
sus conduisant à : a) la cessation de tout accroissement et de tout perfec-
tionnement des arsenaux nucléaires existants ; et b) l’ouverture de
négociations sur une réduction substantielle des armements nucléaires et
la limitation des capacités des armes nucléaires. A partir de 1989, ces
résolutions précisent la structure et la portée d’une déclaration conjointe
par laquelle tous les Etats dotés d’armes nucléaires conviendraient d’un
gel général des armements nucléaires. Ce gel devait comprendre : a) une
interdiction générale des essais d’armes nucléaires ; b) l’arrêt complet de
la fabrication d’armes nucléaires ; c) l’interdiction de tout nouveau
déploiement d’armes nucléaires ; et d) l’arrêt complet de la production de
matières ﬁssiles destinées à la fabrication d’armes.

     3. Les résolutions de l’Assemblée générale qualifiant la menace
         ou l’emploi d’armes nucléaires de violation de la Charte
               (et leur invocation devant la Cour en 1995)
  43. Il y a une vingtaine d’années, les résolutions de l’Assemblée géné-
rale condamnant les armes nucléaires, moins nombreuses qu’aujourd’hui,
étaient déjà considérées par des Etats de divers continents comme faisant

                                                                        87

  armes nucléaires et désarmement (op. diss. cançado trindade) 339

autorité. Tel était le cas, notamment, des Etats qui se sont exprimés
devant la Cour lors des audiences qu’elle a tenues du 30 octobre au
15 novembre 1995 dans le cadre de la procédure qui a abouti au prononcé
de son avis consultatif du 8 juillet 1996 sur la Licéité de la menace ou de
l’emploi d’armes nucléaires. Il a été dit lors des audiences que ces résolu-
tions de l’Assemblée générale exprimaient un « consensus général » et
avaient une « valeur juridique » pertinente pour l’examen de la question 33.
Par exemple, la résolution A/RES/1653 (XVI) de 1961 a été invoquée
comme étant une résolution où l’Assemblée avait « dit le droit » en décla-
rant que l’emploi d’armes nucléaires était contraire à l’esprit, à la lettre et
aux buts de la Charte des Nations Unies et constituait, en tant que tel,
une « violation directe » de celle-ci 34.
   44. Lors de ces audiences, dont il faut se souvenir qu’elles remontent à
la ﬁn de 1995, il a également été dit que de « nombreuses » résolutions et
déclarations de l’Assemblée générale conﬁrm[aient] l’illicéité de l’emploi
de la force, y compris l’emploi d’armes nucléaires 35. Certaines résolutions
(les résolutions A/RES/1653 (XVI) du 24 novembre 1961, A/RES/33/71B
du 14 décembre 1978, A/RES/34/83G du 11 décembre 1979, A/RES/
35/152D du 12 décembre 1980, A/RES/36/92I du 9 décembre 1981, A/RES/
45/59B du 4 décembre 1990 et A/RES/46/37D du 6 décembre 1991) ont
été retenues comme particulièrement importantes du fait qu’il y était
déclaré que l’emploi d’armes nucléaires constituerait une violation de la
Charte des Nations Unies 36. Il a été dit aussi que la série de résolutions de
l’Assemblée générale inaugurée par la résolution A/RES/1653 (XVI) du
24 novembre 1961 renfermait une « interprétation faisant autorité » des
traités relatifs au droit humanitaire et de la Charte 37.
   45. Lors des audiences tenues par la Cour en 1995 dans le cadre de la
procédure qui a abouti au prononcé de son avis consultatif de 1996, il a
été rappelé également que l’Assemblée générale avait adopté sa résolu-
tion A/RES/1653 (XVI) en 1961 sous la forme d’une déclaration, ce qui
lui conférait le caractère d’une « aﬃrmation du droit », et il a été dit que,
depuis lors, il était généralement admis que l’Assemblée avait le pouvoir
d’adopter de telles résolutions déclaratoires (condamnant les armes
nucléaires), et que les résolutions par lesquelles elle avait déclaré « illicite »
l’emploi des armes nucléaires étaient considérées comme procédant de
l’exercice de son pouvoir « inhérent » 38. La pertinence des résolutions de
l’Assemblée générale a été reconnue par un important groupe d’Etats 39.
   46. Depuis ces audiences tenues par la Cour dans les derniers mois de
1995, au cours desquelles ont été reconnues l’autorité et la valeur juri-

   33   CR 1995/25, p. 52-53 (exposé du Mexique).
   34   CR 1995/22, p. 44-45 (exposé de l’Australie).
    35 CR 1995/26, p. 23-24 (exposé de l’Iran).
    36 CR 1995/28, p. 62-63 (exposé des Philippines).
    37 CR 1995/31, p. 46 (exposé du Samoa).
    38 CR 1995/27, p. 58-59 (exposé de la Malaisie).
    39 Voir, notamment, CR 1995/35, p. 34, et également p. 22 (exposé du Zimbabwe sur

l’initiative qu’il avait prise en tant que président du mouvement des pays non alignés).

                                                                                     88

  armes nucléaires et désarmement (op. diss. cançado trindade) 340

dique de ses résolutions relatives aux armes nucléaires, l’Assemblée géné-
rale en a adopté un certain nombre d’autres dont se dégage, à mon avis,
une opinio juris communis sur le désarmement nucléaire. Je vais mainte-
nant procéder, par ordre chronologique, à l’examen de deux autres
séries de résolutions ; la longue série (1982-2015) de celles condamnant
l’emploi des armes nucléaires, et la série de celles relatives à la suite don-
née à l’avis consultatif émis par la Cour en 1996 (adoptées de 1997
à 2015).

          4. Les résolutions de l’Assemblée générale condamnant
                     les armes nucléaires (1982-2015)
  47. De 1982 à 2015, l’Assemblée générale a adopté toute une série de
résolutions condamnant les armes nucléaires. Je retiens parmi elles les
résolutions A/RES/37/100C du 9 décembre 1982, A/RES/38/73G du
15 décembre 1983, A/RES/39/63H du 12 décembre 1984, A/RES/40/151F
du 16 décembre 1985, A/RES/41/60F du 3 décembre 1986, A/RES/42/39C
du 30 novembre 1987, A/RES/43/76E du 7 décembre 1988, A/RES/44/117C
du 15 décembre 1989, A/RES/45/59B du 4 décembre 1990, A/RES/46/37D
du 6 décembre 1991, A/RES/47/53C du 9 décembre 1992, A/RES/48/76B
du 16 décembre 1993, A/RES/49/76E du 15 décembre 1994, A/RES/50/71E
du 12 décembre 1995, A/RES/51/46D du 10 décembre 1996, A/RES/52/39C
du 9 décembre 1997, A/RES/53/78D du 4 décembre 1998, A/RES/54/55D
du 1er décembre 1999, A/RES/55/34G du 20 novembre 2000, A/RES/
56/25B du 29 novembre 2001, A/RES/57/94 du 22 novembre 2002,
A/RES/58/64 du 8 décembre 2003, A/RES/59/102 du 3 décembre 2004,
A/RES/60/88 du 8 décembre 2005, A/RES/61/97 du 6 décembre 2006,
A/RES/62/51 du 5 décembre 2007, A/RES/63/75 du 2 décembre 2008,
A/RES/64/59 du 2 décembre 2009, A/RES/65/80 du 8 décembre 2010,
A/RES/66/57 du 2 décembre 2011, A/RES/67/64 du 3 décembre 2012,
A/RES/68/58 du 5 décembre 2013, A/RES/69/69 du 2 décembre 2014 et
A/RES/70/62 du 7 décembre 2015.
  48. Dans ces résolutions, l’Assemblée met en garde contre le danger
que font peser les armes nucléaires sur la survie de l’humanité. Cette série
de résolutions trouve son origine dans deux résolutions historiques, la
résolution A/RES/1 (I) du 24 janvier 1946 et la résolution A/RES/1653
(XVI) du 24 novembre 1961 (voir ci-après). Dans cette longue série de
résolutions condamnant les armes nucléaires (1982-2015), l’Assemblée
générale reprend année après année, au début du préambule, les considé-
rants suivants :
       « Alarmée par la menace que les armes nucléaires et leur utilisation,
    inhérente aux concepts de dissuasion, représentent pour la survie de
    l’humanité et pour le maintien de conditions qui permettent la vie,
       Convaincue que le désarmement nucléaire est essentiel pour la pré-
    vention de la guerre nucléaire et le renforcement de la paix et de la
    sécurité internationales,

                                                                           89

  armes nucléaires et désarmement (op. diss. cançado trindade) 341

         Convaincue en outre que l’interdiction de l’utilisation ou de la
       menace de l’utilisation des armes nucléaires constituerait une étape
       sur la voie de l’élimination complète des armes nucléaires aboutis-
       sant à un désarmement général et complet sous contrôle internatio-
       nal eﬃcace. »
   49. Dans la suite de leur préambule, ces résolutions, il est important de
le noter, affirment année après année ce qui suit :
       « le recours aux armes nucléaires constituerait une violation de la
       Charte des Nations Unies et un crime contre l’humanité, comme
       [l’Assemblée] l’a déclaré dans ses résolutions 1653 (XVI) du
       24 novembre 1961, 33/71 B du 14 décembre 1978, 34/83 G du
       11 décembre 1979, 35/152 D du 12 décembre 1980 et 36/92 l du
       9 décembre 1981 ».
   50. Toujours dans le préambule desdites résolutions, l’Assemblée géné-
rale, chaque année, note avec regret que la conférence du désarmement,
au cours de sa session de l’année précédente, n’a pu entreprendre des
négociations en vue de parvenir à un accord sur une convention relative
au désarmement nucléaire. Dans le dispositif des mêmes résolutions, l’As-
semblée réitère, d’année en année, sa demande à la conférence du désar-
mement d’entreprendre, en priorité, des négociations en vue de parvenir à
un accord sur une convention internationale interdisant en toutes circons-
tances l’utilisation ou la menace de l’utilisation des armes nucléaires, sur
la base du texte du projet de convention sur l’interdiction de l’utilisation
des armes nucléaires.
   51. A partir de 1989 (quarante-quatrième session), l’Assemblée géné-
rale, dans ces résolutions, se dit convaincue qu’un accord multilatéral
interdisant l’emploi ou la menace d’armes nucléaires renforcerait la sécu-
rité internationale et aiderait à créer un climat propice à des négociations
qui conduiraient à l’élimination complète des armes nucléaires. Elle en
vient, plus tard, à souligner particulièrement que la conclusion d’une
convention internationale serait une étape sur la voie de l’élimination
complète des armes nucléaires, aboutissant au désarmement général et
complet, sous un contrôle international strict et eﬃcace.
   52. A partir de 1996, les résolutions, dans leurs considérants 40, font
référence à un calendrier : l’Assemblée souligne qu’une convention inter-
nationale constituerait une étape importante d’un programme éche-
lonné sur la voie de l’élimination complète des armes nucléaires selon
un calendrier déterminé. Dans ses résolutions plus récentes de la même
série, l’Assemblée se dit résolue à parvenir à la conclusion d’une
convention internationale interdisant la mise au point, la fabrication,
le stockage et l’emploi des armes nucléaires et conduisant, à terme,
à leur destruction.

  40   Voir, par exemple, la résolution A/RES/50/71E du 12 décembre 1995.


                                                                            90

  armes nucléaires et désarmement (op. diss. cançado trindade) 342

      5. Les résolutions de l’Assemblée générale sur la suite donnée
       à l’avis consultatif rendu par la Cour en 1996 (1996-2015)
   53. Depuis le prononcé par la Cour de son avis consultatif du 8 juil-
let 1996 sur la Licéité de la menace ou de l’emploi d’armes nucléaires,
l’Assemblée a adopté une nouvelle série de résolutions (1996-2015), consa-
crée à la suite donnée à cet avis. Il s’agit des résolutions A/RES/51/45
du 10 décembre 1996, A/RES/52/38 du 9 décembre 1997, A/RES/53/77
du 4 décembre 1998, A/RES/54/54 du 1er décembre 1999, A/RES/55/33
du 20 novembre 2000, A/RES/56/24 du 29 novembre 2001, A/RES/57/85
du 22 novembre 2002, A/RES/58/46 du 8 décembre 2003, A/RES/59/83
du 3 décembre 2004, A/RES/60/76 du 8 décembre 2005, A/RES/61/83
du 6 décembre 2006, A/RES/62/39 du 5 décembre 2007, A/RES/63/49
du 2 décembre 2008, A/RES/64/55 du 2 décembre 2009, A/RES/65/76
du 8 décembre 2010, A/RES/66/46 du 2 décembre 2011, A/RES/67/33
du 3 décembre 2012, A/RES/68/42 du 5 décembre 2013, A/RES/69/43
du 2 décembre 2014 et A/RES/70/56 du 7 décembre 2015. Ces résolu-
tions comprennent un certain nombre de considérants ou de dispositions
importants.
   54. Dans le préambule des résolutions de cette série, l’Assemblée géné-
rale exprime sa conviction « que la persistance des armes nucléaires fait
peser une menace sur l’humanité tout entière et que leur emploi aurait des
conséquences catastrophiques pour toutes les formes de vie sur terre », et
que « la seule protection contre une catastrophe nucléaire est l’élimination
complète des armes nucléaires et la certitude qu’il n’en sera plus jamais
fabriqué » (deuxième alinéa). Elle réaﬃrme régulièrement « l’engagement
pris par la communauté internationale d’atteindre l’objectif d’un monde
exempt d’armes nucléaires grâce à l’élimination totale des armes
nucléaires » (troisième alinéa). Elle rappelle aussi qu’elle a demandé à la
conférence du désarmement de créer un comité spécial chargé d’entamer
des négociations sur un programme échelonné de désarmement nucléaire,
l’objectif étant d’éliminer déﬁnitivement les armes nucléaires selon « un
calendrier déterminé » ; elle réaﬃrme également le rôle qui revient à la
conférence du désarmement, unique instance multilatérale pour les négo-
ciations sur le désarmement.

   55. L’Assemblée, toujours dans le préambule, rappelle ensuite inlassa-
blement les « obligations solennelles » imposées aux Etats parties, au TNP
par son article VI, en particulier celle de « poursuivre de bonne foi des
négociations sur des mesures eﬃcaces relatives à la cessation de la course
aux armements nucléaires à une date rapprochée et au désarmement
nucléaire » (quatrième alinéa). Elle exprime le souhait que soit élaboré un
instrument juridiquement contraignant sur l’interdiction de la mise au
point, de la fabrication, de l’essai, du déploiement, du stockage, de la
menace ou de l’emploi d’armes nucléaires et sur leur destruction « sous un
contrôle international eﬃcace ». Il importe de noter que, dans ces résolu-
tions, l’Assemblée générale demande à tous les Etats de satisfaire à leur

                                                                         91

  armes nucléaires et désarmement (op. diss. cançado trindade) 343

obligation de négocier de bonne foi aﬁn de parvenir à la conclusion rapide
d’une convention interdisant la mise au point, la fabrication, l’essai, le
déploiement, le stockage, le transfert, la menace ou l’emploi d’armes
nucléaires et prévoyant leur élimination 41.
   56. A partir de 2003, dans les résolutions de cette série, l’Assemblée
générale se déclare profondément préoccupée par l’absence de progrès de
la mise en œuvre des « treize mesures concrètes » approuvées par la confé-
rence d’examen de 2000 en vue de l’application de l’article VI du TNP. A
partir de 2010, le préambule de ces résolutions comprend un sixième ali-
néa où l’Assemblée se déclare « profondément préoccupée par les consé-
quences catastrophiques sur le plan humanitaire qu’aurait tout recours
aux armes nucléaires », et réaﬃrme « que tous les Etats doivent toujours
se conformer au droit international applicable, y compris le droit interna-
tional humanitaire ». Dans ses résolutions sur la suite donnée à l’avis
consultatif de 1996, l’Assemblée constate en outre
     « avec satisfaction que le Traité sur l’Antarctique, les Traités de Tla-
     telolco, de Rarotonga, de Bangkok et de Pelindaba, et le Traité por-
     tant création d’une zone exempte d’armes nucléaires en Asie centrale,
     ainsi que le statut d’Etat exempt d’armes nucléaires de la Mongolie,
     libèrent progressivement de la présence d’armes nucléaires tout
     l’hémisphère Sud et les zones adjacentes visées par ces traités »
     (dixième alinéa du préambule).
   57. Les résolutions récentes de cette série (à partir de 2013) comportent
des ajouts notables. L’Assemblée générale y appelle tous les Etats dotés
d’armes nucléaires à prendre des mesures concrètes de désarmement, et
souligne que tous les Etats doivent faire des eﬀorts particuliers pour instau-
rer et conserver un monde exempt d’armes nucléaires. Elle y prend note de
la « proposition en cinq points … sur le désarmement nucléaire » avancée
par le Secrétaire général (voir ci-après, sect. XVII), et constate qu’il est
nécessaire d’adopter un instrument juridiquement contraignant négocié sur
le plan multilatéral et visant à garantir les Etats non dotés d’armes nucléaires
contre la menace de l’emploi de ces armes en attendant leur élimination.
Dans le dispositif des résolutions de cette série, l’Assemblée souligne la
conclusion unanime énoncée dans l’avis consultatif rendu par la Cour en
1996 sur la Licéité de la menace ou de l’emploi d’armes nucléaires, selon
laquelle « il existe une obligation de poursuivre de bonne foi et de mener à
terme des négociations conduisant au désarmement nucléaire dans tous ses
aspects, sous un contrôle international strict et eﬃcace » (par. 1).
   58. Il convient de noter que les résolutions de cette série contiennent
des paragraphes sur l’obligation de poursuivre de bonne foi et de mener à
terme des négociations conduisant au désarmement nucléaire où il n’est
aucunement question du TNP ou des Etats parties à cet instrument. Cette

   41 Il est à noter que cette formulation est celle employée dans les résolutions les plus

anciennes de la série ; dans les résolutions plus récentes, l’Assemblée précise que les négo-
ciations devraient commencer l’année suivante.

                                                                                          92

  armes nucléaires et désarmement (op. diss. cançado trindade) 344

obligation est présentée comme générale, et non pas fondée sur les dispo-
sitions de tel ou tel traité. Tous les Etats, et pas seulement ceux qui sont
parties au TNP, se sont engagés à remplir promptement cette obligation,
et c’est à tous les Etats que l’Assemblée demande de tenir le Secrétaire
général informé des eﬀorts qu’ils déploient et des mesures qu’ils prennent
en application de la résolution considérée. Il importe aussi de relever que
d’autres paragraphes ou alinéas de ces résolutions s’adressent directement
aux Etats dotés d’armes nucléaires et font expressément référence au
TNP. Autrement dit, les mentions de tous les Etats sont délibérées, et sauf
renvoi à une obligation conventionnelle ou une autre obligation interna-
tionale spéciale, les formules employées dans ces résolutions vont dans le
sens de l’existence d’une obligation de droit international coutumier de
négocier pour parvenir au désarmement nucléaire.


                 IV. Les résolutions du Conseil de sécurité
                      et l’OPINIO JURIS qui s’en dégage

   59. Comme l’Assemblée générale, le Conseil de sécurité des
Nations Unies s’est souvent penché sur la question des armes nucléaires.
Je citerai notamment à cet égard la déclaration de son président (S/23500)
en date du 31 janvier 1992, et ses résolutions suivantes : S/RES/984 du
11 avril 1995, S/RES/1540 du 28 avril 2004, S/RES/1673 du 27 avril
2006, S/RES/1810 du 25 avril 2008, S/RES/1887 du 24 septembre 2009 et
S/RES/1997 du 11 juillet 2011 ; je pourrais en citer d’autres 42. A l’issue
d’une réunion du Conseil de sécurité tenue au niveau des chefs d’Etat ou
de gouvernement le 31 janvier 1992, son président, au nom des membres
du Conseil, a fait la déclaration susmentionnée, engageant tous les Etats
Membres de l’ONU à s’acquitter des obligations qu’ils avaient contrac-
tées en ce qui concerne la maîtrise des armements et le désarmement, et à
empêcher la prolifération de toutes les armes de destruction massive 43
(armes nucléaires, chimiques et biologiques).
   60. Cette déclaration exprimait le sentiment dominant de l’époque, à
savoir que la ﬁn de la guerre froide avait « fait naître l’espoir de l’avènement
d’un monde plus sûr, plus équitable et plus humain », et créé une conjonc-
ture qui « [était] la plus propice à la paix et à la sécurité internationales qui
ait existé depuis la fondation de l’Organisation des Nations Unies » 44. Dans
la même déclaration, les membres du Conseil mettaient en garde contre le

   42 Voir également les résolutions suivantes du Conseil de sécurité : S/RES/1695 du

15 juillet 2006, S/RES/1718 du 14 octobre 2006, S/RES/1874 du 12 juin 2009, S/RES/1928
du 7 juin 2010, S/RES/2094 du 7 mars 2013, S/RES/2141 du 5 mars 2014, S/RES/2159 du
9 juin 2014, S/RES/2224 du 9 juin 2015 et S/RES/2270 du 2 mars 2016. Dans le préambule
de toutes ces résolutions, le Conseil de sécurité réaﬃrme inlassablement que la prolifération
des armes nucléaires, chimiques et biologiques et de leurs vecteurs menace la paix et la
sécurité internationales.
   43 Nations Unies, doc. S/23500 (31 janvier 1992), p. 1-5.
   44 Ibid., p. 2 et 5.



                                                                                          93

  armes nucléaires et désarmement (op. diss. cançado trindade) 345

danger que toutes les armes de destruction massive faisaient peser sur la
paix et la sécurité, et s’engageaient à travailler à « la prévention de la dissé-
mination des technologies liées à la recherche et à la production de telles
armes » 45. Ils soulignaient en outre « le rôle essentiel des garanties de l’AIEA
pleinement eﬃcaces pour l’application [du TNP] et l’importance de
contrôles à l’exportation rigoureux » ; ils ajoutaient qu’ils « prendr[aient] des
mesures appropriées si des violations leur [étaient] notiﬁées par l’AIEA » 46.
   61. Il convient de relever que, dans cette déclaration du président du
Conseil de sécurité, la prolifération de toutes les armes de destruction
massive est qualiﬁée de menace à la paix et la sécurité internationales,
qualiﬁcation qui est reprise dans les résolutions ultérieures du Conseil
pour justiﬁer les mesures prises par lui en vertu du chapitre VII de la
Charte. Dans trois de ces résolutions (les résolutions S/RES/1540 du
28 avril 2004 (par. 2), S/RES/1810 du 25 avril 2008 (par. 3) et S/RES/1887
du 24 septembre 2009 (par. 2)), le Conseil réaﬃrme ladite déclaration de
son président (adoptée, je le rappelle, le 31 janvier 1992) et, comme d’ail-
leurs dans d’autres résolutions, réitère dans le préambule que la proliféra-
tion des armes nucléaires, chimiques et biologiques menace la paix et la
sécurité internationales 47, et que tous les Etats doivent prendre des
mesures pour l’empêcher.
   62. Dans sa résolution S/RES/1540 du 28 avril 2004, le Conseil de
sécurité, agissant en vertu du chapitre VII de la Charte, invoque les obli-
gations juridiquement contraignantes qui imposent à tous les Etats
Membres de l’ONU de prendre et d’appliquer des mesures appropriées et
eﬃcaces contre la prolifération des armes nucléaires, chimiques et biolo-
giques, y compris mettre sur pied des dispositifs de contrôle et un système
de communication d’informations à un comité du Conseil (comité ensuite
dénommé « comité créé par la résolution 1540 »). Dans ses résolutions
ultérieures, le Conseil rappelle sa résolution S/RES/1540 et engage les
Etats Membres de l’ONU à l’appliquer.
   63. Dans ses résolutions S/RES/984 du 11 avril 1995 et S/RES/1887 du
24 septembre 2009, le Conseil insiste particulièrement sur l’obligation
qu’ont les Etats de poursuivre de bonne foi des négociations conduisant
au désarmement nucléaire. Dans le préambule de la résolution S/RES/984,
il aﬃrme qu’il est nécessaire que tous les Etats parties au TNP « s’ac-
quittent pleinement de toutes leurs obligations » ; dans son dispositif, il
        « [e]ngage tous les Etats à poursuivre de bonne foi, comme il est sti-
        pulé à l’article VI du traité sur la non-prolifération des armes

   45  Nations Unies, doc. S/23500 (31 janvier 1992), p. 4.
   46  Ibid.
    47 Voir, notamment, les résolutions S/RES/1540 du 28 avril 2004, S/RES/1673 du

27 avril 2006, S/RES/1810 du 25 avril 2008, S/RES/1977 du 20 avril 2011. Voir également
les résolutions S/RES/1695 du 15 juillet 2006, S/RES/1718 du 14 octobre 2006, S/RES/1874
du 12 juin 2009, S/RES/1928 du 7 juin 2010, S/RES/2094 du 7 mars 2013, S/RES/2141 du
5 mars 2014, S/RES/2159 du 9 juin 2014, S/RES/2224 du 9 juin 2015 et S/RES/2270 du
2 mars 2016.

                                                                                     94

  armes nucléaires et désarmement (op. diss. cançado trindade) 346

     nucléaires, des négociations sur des mesures eﬃcaces relatives au
     désarmement nucléaire et sur un traité de désarmement général et
     complet sous un contrôle international strict et eﬃcace, qui demeure
     un objectif universel » (résolution S/RES/984, par. 8).
Il est intéressant de noter que la résolution S/RES/984 est antérieure au
prononcé par la Cour de son avis consultatif de 1996 sur la Licéité de la
menace ou de l’emploi d’armes nucléaires.
   64. Dans le dispositif de sa résolution S/RES/1887 du 24 sep-
tembre 2009, le Conseil invite à nouveau les Etats parties au TNP à « s’ac-
quitter pleinement de toutes leurs obligations et à honorer leurs
engagements au titre du Traité » (par. 2) ; en particulier, il les prie de
« s’engager, en vertu de l’article VI du Traité, à poursuivre de bonne foi
des négociations sur des mesures eﬃcaces de réduction des armes
nucléaires et de désarmement nucléaire », et engage « tous les autres Etats
à se joindre à cette entreprise » (par. 5). Il importe de relever que le Conseil
lance là un appel général qui s’adresse à tous les Etats Membres de
l’ONU, parties ou non au TNP.
   65. A mon sens, les résolutions susmentionnées du Conseil de sécurité,
comme celles de l’Assemblée générale (voir plus haut), pour autant
qu’elles s’adressent à tous les Etats Membres de l’ONU, ont notablement
contribué à dégager une opinio juris sur laquelle s’est appuyée la forma-
tion progressive d’une obligation de droit international coutumier corres-
pondant à l’obligation conventionnelle créée par l’article VI du TNP. En
particulier, le fait que le Conseil engage tous les Etats, et pas seulement les
parties au TNP, à poursuivre de bonne foi des négociations conduisant au
désarmement nucléaire (ou à se joindre à ce que les parties au TNP sont
invitées à entreprendre en ce sens) est important. En eﬀet, il indique que
cette obligation incombe à tous les Etats Membres de l’ONU, qu’ils soient
ou non parties au TNP.


        V. La saga de la condamnation des armes nucléaires
                       par les Nations Unies

   66. Les résolutions de l’Assemblée générale et du Conseil de sécurité des
Nations Unies que je viens de passer en revue illustrent la longue saga de
la condamnation des armes nucléaires par les Etats Membres de l’ONU.
Cette saga remonte à la fondation et aux premières années de l’existence
de l’Organisation des Nations Unies. En fait, au moment de l’adoption de
la Charte des Nations Unies le 26 juin 1945, les délégations à la conférence
de San Francisco n’avaient pas à l’esprit les armes nucléaires. C’est le lar-
gage par les Etats-Unis de bombes atomiques sur Hiroshima et Nagasaki,
les 6 et 9 août 1945, qui a marqué l’avènement de l’ère nucléaire, plus de
dix semaines avant l’entrée en vigueur de la Charte (24 octobre 1945).
   67. L’Organisation nouvellement créée n’a pas tardé à chercher des
moyens de parer aux problèmes inhérents à l’ère nucléaire. L’Assemblée

                                                                             95

  armes nucléaires et désarmement (op. diss. cançado trindade) 347

générale, par sa toute première résolution, la résolution 1 (I) du 24 jan-
vier 1946, a créé une commission faisant rapport au Conseil de sécurité,
chargée d’étudier ces problèmes « dans l’intérêt de la paix et de la sécu-
rité » (par. 2 a)) et de faire des recommandations tendant à « assurer le
contrôle de l’énergie atomique dans la mesure nécessaire pour assurer son
utilisation à des ﬁns purement paciﬁques » et à « éliminer, des armements
nationaux, les armes atomiques et toutes autres armes importantes per-
mettant des destructions massives » (par. 5 b) et c)).
   68. L’Agence internationale de l’énergie atomique (AIEA) a été créée
dix ans plus tard, en 1956. En 1961, l’Assemblée générale a adopté une
résolution historique (résolution A/RES/1653 (XVI) du 24 novembre 1961),
intitulée « Déclaration sur l’interdiction de l’emploi des armes nucléaires
et thermonucléaires ». Cette célèbre résolution, après cinquante-cinq ans,
reste d’actualité et continue de mériter la plus grande attention ; elle est
libellée comme suit :

       « L’Assemblée générale,
       Tenant compte de la responsabilité qui lui incombe aux termes de
    la Charte des Nations Unies quant au maintien de la paix et de la
    sécurité internationales et quant à l’examen des principes régissant le
    désarmement,
       Gravement préoccupée du fait que, alors que les négociations sur le
    désarmement n’ont pas jusqu’ici abouti à des résultats satisfaisants,
    la course aux armements, en particulier dans les domaines nucléaire
    et thermonucléaire, est parvenue à un stade dangereux exigeant que
    toutes les mesures de précaution possibles soient prises pour protéger
    l’humanité et la civilisation contre les risques d’une catastrophe
    nucléaire et thermonucléaire,
       Rappelant que l’emploi d’armes de destruction massive, causant
    d’inutiles souﬀrances humaines, a été autrefois interdit, comme
    contraire aux lois de l’humanité et aux principes du droit internatio-
    nal, par des déclarations internationales et des accords obligatoires
    comme la Déclaration de Saint-Pétersbourg de 1868, la Déclaration
    de la conférence de Bruxelles de 1874, les conventions des conférences
    de la paix de La Haye de 1899 et 1907 et le protocole de Genève de
    1925, auxquels la majorité des nations sont toujours parties,
       Considérant que l’emploi d’armes nucléaires et thermonucléaires
    entraînerait pour l’humanité et la civilisation des souﬀrances et des
    destructions aveugles dans une mesure encore plus large que l’emploi
    des armes que les déclarations et accords internationaux susmention-
    nés proclamaient contraires aux lois de l’humanité et criminelles aux
    termes du droit international,
       Estimant que l’emploi d’armes de destruction massive, telles que
    les armes nucléaires et thermonucléaires, est la négation directe des
    idéaux et objectifs élevés que l’Organisation des Nations Unies a,
    lors de sa création, reçu pour mission d’atteindre en protégeant les

                                                                         96

  armes nucléaires et désarmement (op. diss. cançado trindade) 348

      générations futures du ﬂéau de la guerre ainsi qu’en sauvegardant et
      en favorisant leur culture,
      1. Déclare que :
          a) L’emploi d’armes nucléaires et thermonucléaires est contraire
             à l’esprit, à la lettre et aux buts de la Charte des Nations Unies
             et constitue, en tant que tel, une violation directe de la Charte ;
          b) L’emploi d’armes nucléaires et thermonucléaires excéderait
             même le champ de la guerre et causerait à l’humanité et à la
             civilisation des souﬀrances et des destructions aveugles, et est,
             par conséquent, contraire aux règles du droit international et
             aux lois de l’humanité ;
          c) L’emploi d’armes nucléaires et thermonucléaires est une guerre
             dirigée non seulement contre un ennemi ou des ennemis, mais
             aussi contre l’humanité en général, étant donné que les peuples
             du monde non mêlés à cette guerre subiront tous les ravages
             causés par l’emploi de ces armes ;
          d) Tout Etat qui emploie des armes nucléaires et thermonucléaires
             doit être considéré comme violant la Charte des Nations Unies,
             agissant au mépris des lois de l’humanité et commettant un
             crime contre l’humanité et la civilisation ;
      2. Prie le Secrétaire général de consulter les gouvernements des Etats
         Membres aﬁn d’obtenir leurs vues sur la possibilité de convoquer
         une conférence spéciale pour la signature d’une convention sur l’in-
         terdiction de l’emploi des armes nucléaires et thermonucléaires à
         des ﬁns de guerre, et de rendre compte à l’Assemblée générale, lors
         de sa dix-septième session, des résultats de cette consultation. »
   69. Après plus d’un demi-siècle, cette déclaration lucide et poignante
de l’Assemblée générale semble vouée à conserver indéﬁniment son actua-
lité, puisque la communauté internationale attend toujours que soit
conclue la convention générale sur l’interdiction des armes nucléaires et
thermonucléaires qui y est proposée ; aujourd’hui comme en 1961, le
désarmement n’est encore, pour les Nations Unies, rien d’autre qu’un
objectif. Ainsi, bien que cent soixante-quatre Etats l’aient ratiﬁé, le traité
d’interdiction complète des essais nucléaires, adopté le 24 septembre 1996,
n’est pas encore entré en vigueur.
   70. L’analyse détaillée des raisons pour lesquelles, après vingt ans déjà,
on attend toujours l’entrée en vigueur de cet instrument 48 n’a pas sa place
dans le présent exposé de mon opinion dissidente. Je me bornerai à rap-
peler que, selon son article XIV, le traité n’entrera en vigueur que lorsque

    48 Au sujet de la genèse du traité et de la perspective dans laquelle il a été adopté, voir,

entre autres : K. A. Hansen, The Comprehensive Nuclear Test Ban Treaty, Stanford Univer-
sity Press, 2006, p. 1-84 ; [divers auteurs] Nuclear Weapons after the Comprehensive Test Ban
Treaty (dir. publ., E. Arnett), SIPRI/Oxford University Press, 1996, p. 1-141 ; J. Ramaker,
J. Mackby, P. D. Marshall et R. Geil, The Final Test — A History of the Comprehensive
Nuclear-Test-Ban Treaty Negotiations, Ed. Commission préparatoire, 2003, p. 1-265.

                                                                                             97

  armes nucléaires et désarmement (op. diss. cançado trindade) 349

les quarante-quatre Etats spéciﬁés dans son annexe 2 l’auront ratiﬁé 49.
Un certain nombre d’Etats, dont des Etats dotés d’armes nucléaires tels
que l’Inde et le Pakistan, ne l’ont pas encore ratiﬁé. Les Etats dotés
d’armes nucléaires qui n’ont pas ratiﬁé le traité ont invoqué diverses rai-
sons pour justiﬁer les conditions qu’ils mettent au désarmement nucléaire
(voir plus loin). Voilà pourquoi le traité n’est toujours pas en vigueur.
   71. Récemment (le 27 avril 2016), devant un groupe de travail réuni à
Vienne à l’occasion du vingtième anniversaire de la conclusion du traité,
Ban Ki-moon, Secrétaire général de l’ONU, a déclaré que, malgré quelques
progrès, il faudrait attendre longtemps pour que se concrétise la détermi-
nation à « mettre en vigueur une interdiction juridiquement contraignante
de tous les essais nucléaires ». Il a dit qu’il avait « maintes fois appelé l’at-
tention sur les séquelles délétères que quelque deux mille essais nucléaires
avaient laissées dans la population et dans l’environnement de certaines
parties de l’Asie centrale, de l’Afrique du Nord, de l’Amérique du Nord
et du Paciﬁque Sud ». « Les essais nucléaires », a-t-il ajouté,
      « empoisonnent l’eau et provoquent des cancers, et la pollution
      radioactive due aux retombées se perpétue pendant des générations.
      Nous sommes ici réunis pour honorer les victimes. Nous ne saurions
      mieux leur rendre hommage qu’en agissant pour interdire et faire
      cesser enﬁn les essais nucléaires. Leurs souﬀrances devraient inspirer
      au monde la volonté d’en ﬁnir avec cette folie. » 50

Il a ensuite engagé les Etats énumérés à l’annexe 2 du traité qui ne
l’avaient pas encore fait (au nombre de huit) « à signer et ratiﬁer sans plus
tarder le traité » aﬁn que sa vocation à l’universalité puisse devenir réalité ;
ainsi, a-t-il conclu, « nous pourrons laisser à nos enfants et aux généra-
tions suivantes un monde enﬁn débarrassé des essais nucléaires » 51.
   72. Cet appel est à rapprocher de ceux, restés sans écho, lancés par l’As-
semblée générale lors de ses sessions extraordinaires sur le désarmement.
Des trois sessions qui y ont jusqu’à présent été consacrées (dixième session
extraordinaire, tenue en 1978, douzième session extraordinaire, tenue en
1982, et quinzième session extraordinaire, tenue en 1988) 52, la première
semble avoir été la plus importante. Le document ﬁnal de cette session,
adopté à l’unanimité, prévoyait un programme d’action pour le désarme-
ment, assorti d’un dispositif de mise en œuvre qui est toujours en place.
   73. Ce document (celui de la première session) traite des divers aspects
du désarmement nucléaire. L’Assemblée y constate d’abord que l’accu-
mulation d’armes nucléaires constitue une menace pour l’avenir de
    49 Ces 44 Etats, énumérés à l’annexe 2, ont participé à la négociation du traité au sein de

la conférence du désarmement (1994 à 1996) ; il s’agit des Etats qui, à l’époque, possédaient
des réacteurs nucléaires.
    50 Nations Unies, doc. SG/SM/17709-DC/3628, du 27 avril 2016, p. 1-2.
    51 Ibid., p. 2.
    52 Depuis, l’Assemblée générale a demandé dans plusieurs résolutions que soit orga-

nisée une quatrième session extraordinaire sur le désarmement, sans succès jusqu’à présent.

                                                                                            98

  armes nucléaires et désarmement (op. diss. cançado trindade) 350

l’humanité (par. 1) 53 et ajoute qu’il est de fait que les armes nucléaires
« sont celles qui menacent le plus gravement l’humanité et la survie de la
civilisation » (doc. ﬁnal, par. 47). Elle aﬃrme que la course aux arme-
ments, en particulier dans le domaine nucléaire, « est incompatible avec
les principes qui … sont énoncés [dans la Charte des Nations Unies] »
(ibid., par. 12). Elle dit aussi que, à son avis, l’élimination complète des
armes nucléaires constitue la garantie la plus eﬃcace contre les risques de
guerre nucléaire (ibid., par. 8 et 56).
   74. Tout en se disant consciente de ce que le désarmement relève de la
responsabilité de tous les Etats, l’Assemblée aﬃrme que cette responsabilité,
dans le domaine nucléaire, incombe au premier chef aux Etats dotés d’armes
nucléaires. Elle aﬃrme aussi que la réalisation du désarmement « nécessite…
la négociation urgente d’accords » en la matière, en particulier d’« un traité
interdisant les essais d’armes nucléaires » (ibid., par. 50-51). Elle souligne
aussi l’importance des zones exemptes d’armes nucléaires déjà créées ou fai-
sant l’objet de négociations dans diverses parties du monde (ibid., par. 60-64).
   75. La conférence du désarmement, qui, depuis 1979, est la seule instance
multilatérale de négociation du désarmement dont dispose la communauté
internationale, a facilité la négociation d’accords multilatéraux de limitation
des armements et de désarmement 54. Ses travaux portent essentiellement sur
quatre questions : le désarmement nucléaire, l’interdiction de la production
de matières ﬁssiles pouvant servir à fabriquer des armes, la prévention de la
course aux armements dans l’espace et les garanties négatives de sécurité.
Cependant, depuis l’adoption en 1996 du traité d’interdiction complète des
essais nucléaires, la conférence du désarmement est pratiquement paralysée,
du fait de la divergence des intérêts que défendent les Etats en matière de
sécurité et de leur réticence à admettre la réciprocité qu’implique le désarme-
ment nucléaire ; à cela s’ajoute une diﬃculté qui tient à ce que le règlement
intérieur de la conférence prévoit qu’elle doit prendre toutes ses décisions
par consensus. Bref, les travaux de la conférence se trouvent depuis long-
temps dans une impasse qui, pour certains Etats, est due à des facteurs poli-
tiques, et pour d’autres à des règles de procédure obsolètes.
   76. Vus dans une perspective historique, les travaux poursuivis par la
conférence ces dernières décennies ont tout de même produit quelques
résultats, comme en témoignent l’adoption, le 10 avril 1972, de la conven-
tion sur l’interdiction de la mise au point, de la fabrication et du stockage
des armes bactériologiques (biologiques) ou à toxines, et sur leur destruc-
tion, et celle, le 13 janvier 1993, de la convention sur l’interdiction de la
mise au point, de la production, du stockage et de l’utilisation des armes
chimiques et sur leur destruction, instruments qui, à la diﬀérence du traité
d’interdiction complète des essais nucléaires (voir plus haut), sont en
vigueur (depuis le 26 mars 1975 et le 29 avril 1997, respectivement).
   53  Résolution A/RES/S-10/2 du 30 juin 1978 ; voir également par. 18 et 20.
   54  Notamment le TNP, le traité d’interdiction complète des essais nucléaires, la conven-
tion sur les armes biologiques et la convention sur les armes chimiques, sans compter les
traités sur l’utilisation des fonds marins et la convention sur l’interdiction d’utiliser des tech-
niques de modiﬁcation de l’environnement à des ﬁns militaires ou toutes autres ﬁns hostiles.

                                                                                               99

  armes nucléaires et désarmement (op. diss. cançado trindade) 351

   77. Si l’on considère uniquement le droit international conventionnel,
on constate que diverses armes de destruction massive (gaz toxiques,
armes biologiques et chimiques) sont désormais illicites, mais que les
armes nucléaires, dont le pouvoir destructeur est pourtant bien supérieur,
ne sont toujours pas interdites. Les témoins du droit positif ne voient pas
qu’il y a là une absurdité juridique, et dans leur myopie, pour ne pas dire
leur cécité, ils persistent à conclure de cette situation qu’il n’existe pas
d’obligation de droit international coutumier de procéder au désarme-
ment nucléaire. Les positivistes ne veulent voir rien d’autre que le droit
conventionnel, dont le développement est enfermé dans un cercle vicieux
parce qu’il est subordonné au consentement des Etats, et ils sont inca-
pables de percevoir les besoins pressants et les aspirations de la commu-
nauté internationale tout entière et de prendre conscience de l’universalité
du droit international contemporain et des principes fondamentaux dont
il procède, alors que les « pères fondateurs » du droit des gens l’avaient
annoncée dès les XVIe et XVIIe siècles (voir plus loin).
   78. En réalité, l’obligation de procéder au désarmement nucléaire s’est
formée et s’est cristallisée à la fois en droit international conventionnel et
en droit international coutumier, et les Nations Unies, au ﬁl des décen-
nies, ont apporté une très importante contribution à son avènement. La
saga de la condamnation des armes nucléaires par les Nations Unies a été
portée à l’attention de la Cour internationale de Justice voici une ving-
taine d’années, lors de la procédure consultative qui a abouti au prononcé
de son avis de 1996 sur la Licéité de la menace ou de l’emploi d’armes
nucléaires, et l’a été de nouveau dans les trois aﬀaires jugées aujourd’hui,
qui opposaient les Iles Marshall à l’Inde, au Pakistan et au Royaume-Uni
au sujet d’Obligations relatives à des négociations concernant la cessation
de la course aux armes nucléaires et le désarmement nucléaire.
   79. Les résolutions des Nations Unies que j’ai mentionnées ont retenu
l’attention des Parties à ces trois aﬀaires. Celles qui ont pris part à la pro-
cédure orale (les Iles Marshall, l’Inde et le Royaume-Uni), particulière-
ment les Iles Marshall et l’Inde, s’y sont abondamment référées dans leurs
plaidoiries. Le point essentiel à retenir est le rapport de ces résolutions
avec la formation d’une opinio juris pertinente pour établir l’existence
d’une obligation de droit international coutumier dans le domaine consi-
déré. A ce sujet, je commencerai par analyser les positions des Parties à
l’aﬀaire dont je traite ici (les Iles Marshall et l’Inde), et j’examinerai
ensuite leurs réponses aux questions que je leur ai posées lors de l’au-
dience tenue par la Cour le 16 mars 2016.


        VI. Les résolutions des Nations Unies et la formation
             d’une OPINIO JURIS : les positions des Parties

   80. En l’aﬀaire ici considérée, les Iles Marshall, dans leurs écritures et
leurs plaidoiries, ont traité des résolutions de l’Assemblée générale des
Nations Unies relatives au désarmement nucléaire du point de vue du

                                                                           100

  armes nucléaires et désarmement (op. diss. cançado trindade) 352

développement du droit international coutumier 55 ; elles ont aussi fait
référence aux résolutions du Conseil de sécurité 56. Citant l’avis consultatif
rendu par la Cour en 1996, elles ont soutenu (peut-être pas aussi claire-
ment qu’elles n’auraient pu le faire) que, bien qu’elles n’aient pas force
obligatoire, les résolutions de l’Assemblée générale pouvaient « parfois
avoir une valeur normative », et contribuer ainsi à l’émergence d’une opi-
nio juris 57.
   81. Dans ses écritures et ses plaidoiries, l’Inde s’est quant à elle référée
aux résolutions de l’Assemblée générale relative à la suite donnée à l’avis
consultatif de 1996, faisant valoir qu’elle était le seul Etat doté d’armes
nucléaires à s’être constamment joint aux auteurs de ces résolutions et à
avoir voté pour 58. L’Inde s’est dite favorable à l’élimination des armes
nucléaires « de manière universelle, non discriminatoire, progressive et véri-
ﬁable, selon un calendrier précis » 59. De plus, elle a critiqué les Iles Marshall
pour ne pas avoir soutenu constamment les projets de résolution soumis à
l’Assemblée générale sur la suite donnée à l’avis consultatif de 1996 (votant
une fois contre, une fois pour et s’abstenant les autres années) 60.
   82. Dans l’exposé de ses exceptions préliminaires (15 juin 2015), le
Royaume-Uni, quant à lui, après avoir analysé la position des Iles Marshall
sur les résolutions adoptées par l’Assemblée générale dans les années 1960
et 1970 (par. 21 et 98, al. c) et h)), a rappelé sa propre position sur ces
résolutions (par. 84 et 99, al. c)). Il a fait également référence aux résolu-
tions du Conseil de sécurité (par. 92). Il a rappelé que les Iles Marshall lui
reprochaient d’avoir « toujours voté contre » les résolutions de l’Assem-
blée sur la suite donnée à l’avis consultatif de 1996 et d’avoir également
voté contre ses résolutions relatives au suivi des réunions de haut niveau
tenues par l’Assemblée en 2013 et 2014 (par. 98, al. e) et f)), pour ensuite
les réfuter (par. 99-103).
   83. Le Pakistan a quant à lui informé la Cour qu’il ne prendrait pas
part à la procédure orale (par une lettre en date du 2 mars 2016), mais il
a soutenu dans son contre-mémoire que, dans son avis consultatif de
1996, la Cour n’avait aucunement déclaré que l’obligation imposée par
l’article VI du TNP était une obligation générale ou opposable erga omnes ;
selon lui, rien ne prouvait prima facie qu’il s’agissait d’une obligation
erga omnes 61. Au sujet de l’adoption des résolutions de l’Assemblée géné-
rale sur la suite donnée à l’avis consultatif de 1996, le Pakistan fait obser-
ver qu’il avait voté pour de 1997 à 2015, alors que les Iles Marshall
s’étaient abstenues en 2002 et 2003 et de 2005 à 2012 62.


  55 CR 2016/1, par. 7.
  56 Ibid., par. 8.
  57 Ibid., par. 7.
  58 CR 2016/4, par. 1.
  59 Contre-mémoire de l’Inde, p. 9, par. 13.
  60 Ibid., p. 8, par. 12.
  61 Contre-mémoire du Pakistan, p. 8, par. 2.3.
  62 Ibid., par. 2.4.



                                                                              101

  armes nucléaires et désarmement (op. diss. cançado trindade) 353

   84. Après avoir rappelé qu’il n’était pas partie au TNP 63, le Pakistan a
fait valoir que les résolutions de l’Assemblée générale n’avaient pas force
obligatoire et ne pouvaient donc pas, à son avis, créer des obligations
opposables à un Etat 64. Il a conclu que les résolutions de l’Assemblée
générale ne venaient pas étayer la thèse selon laquelle il existerait une
obligation de droit international coutumier « ancrée » dans l’article VI du
TNP. Il a ajouté que c’était en réalité sur le TNP que s’appuyaient les
prétentions des Iles Marshall 65.
   85. En résumé, le Royaume-Uni a voté contre les résolutions susmen-
tionnées, les Iles Marshall se sont la plupart du temps abstenues lors de
leur vote, et l’Inde et le Pakistan ont voté pour. Or, malgré ces votes non
concordants, j’estime que les résolutions de l’Assemblée générale des
Nations Unies que j’ai passées en revue plus haut, considérées dans leur
ensemble, ont bel et bien contribué à dégager une opinio juris sur la for-
mation d’une obligation de droit international coutumier de procéder au
désarmement nucléaire. Après tout, ces résolutions sont celles de l’Assem-
blée générale des Nations Unies, et pas celles seulement de la vaste majo-
rité des Etats Membres de l’ONU qui ont voté pour ; il s’agit de résolutions
de l’Organisation des Nations Unies elle-même, qui traitent d’une ques-
tion intéressant l’humanité tout entière (voir plus loin, sect. XX).


       VII. Questions posées par un membre de la Cour et réponses
                               des Parties

  86. Le 16 mars 2016, à l’issue de la procédure orale en l’aﬀaire Iles
Marshall c. Inde dont je traite ici, j’ai jugé utile d’adresser aux Parties la
demande ci-après :
          « Je souhaiterais poser les questions suivantes aux deux Parties, les
       Iles Marshall et l’Inde.
          Dans leurs écritures et plaidoiries, les Parties se sont toutes deux
       référées aux résolutions de l’Assemblée générale des Nations Unies
       sur le désarmement nucléaire. Parallèlement à ces résolutions, qui
       remontent au début des années 1970 (première décennie du désarme-
       ment), il existe deux séries plus récentes de résolutions, à savoir celles
       condamnant les armes nucléaires, adoptées de 1982 à ce jour, et celles
       concernant la suite donnée à l’avis consultatif que la Cour a rendu en
       1996 sur la question de la Licéité de la menace ou de l’emploi d’armes
       nucléaires, qui ont jusqu’à présent été adoptées de 1997 à 2015.
       S’agissant de cette dernière série de résolutions, auxquelles les Parties
       se sont référées, je voudrais demander aux Iles Marshall et à l’Inde si,
       selon elles, ces résolutions constituent l’expression d’une opinio juris

  63 Contre-mémoire du Pakistan, p. 14, par. 4.4 ; p. 30, p. 7.55.
  64 Ibid., p. 38, par. 7.95-7.97.
  65 Ibid., par. 7.97.



                                                                             102

  armes nucléaires et désarmement (op. diss. cançado trindade) 354

        et, dans l’aﬃrmative, quelle est leur pertinence en ce qui concerne la
        formation d’une obligation de droit international coutumier consis-
        tant à poursuivre des négociations menant au désarmement nucléaire
        et quelle est leur incidence sur la question de l’existence d’un diﬀé-
        rend entre les Parties. » 66
  87. Une semaine plus tard, le 23 mars 2016, l’Inde et les Iles Marshall
ont soumis à la Cour leurs réponses écrites à mes questions. L’Inde, dans
ses réponses, a tout d’abord rappelé un passage de l’avis consultatif rendu
par la Cour en 1996 sur la Licéité de l’emploi ou de la menace d’armes
nucléaires, dans lequel la Cour a reconnu ce qui suit :
           « [L]es résolutions de l’Assemblée générale, même si elles n’ont pas
        force obligatoire, peuvent parfois avoir une valeur normative. Elles
        peuvent, dans certaines circonstances, fournir des éléments de preuve
        importants pour établir l’existence d’une règle ou l’émergence d’une
        opinio juris. Pour savoir si cela est vrai d’une résolution donnée de
        l’Assemblée générale, il faut en examiner le contenu ainsi que les
        conditions d’adoption ; il faut en outre vériﬁer s’il existe une opi-
        nio juris quant à son caractère normatif. » 67
   88. L’Inde considérait que les séries de résolutions de l’Assemblée géné-
rale préconisant des mesures limitatives en vue de ralentir la prolifération
verticale 68 des armes nucléaires ne constituaient pas en elles-mêmes des
propositions complètes visant l’élimination de ces armes à l’échelle mon-
diale ; elle a donc concentré son attention sur la répartition des votes lors
de l’adoption de deux autres séries de résolutions de l’Assemblée générale,
celles relatives au désarmement nucléaire et celles sur la suite donnée à
l’avis consultatif de 1996. Au sujet de cette dernière série, elle a noté
qu’environ les deux tiers des Etats Membres de l’ONU avaient voté pour,
tandis que les autres s’étaient abstenus ou avaient voté contre 69 ; elle a
également relevé le défaut de consensus sur les résolutions biennales de
suivi des mesures de désarmement nucléaire convenues lors des confé-
rences d’examen réunissant les Etats parties au TNP.
   89. L’Inde a fait valoir que « l’absence d’unanimité et l’abstention ou le
vote négatif d’Etats dont les intérêts étaient particulièrement concernés
[jetaient] un doute sur la valeur normative de ces résolutions et l’existence
d’une opinio juris » 70. Elle a observé que la formation d’une opinio juris
serait favorisée par des initiatives telles que la réaﬃrmation par tous les
Etats dotés d’armes nucléaires de leur attachement sans équivoque à l’ob-
jectif de l’élimination totale de ces armes et une entente concernant la
mise en œuvre d’un processus échelonné reposant sur un engagement uni-

   66 CR 2016/8, p. 38-39.
   67 C.I.J. Recueil 1996 (I), p. 254-255, par. 70.
   68 Voir Réponses des Parties aux questions qui leur ont été posées par le

juge Cançado Trindade, doc. CIJ, MIIND 2016/14, p. 2-3 de la réponse de l’Inde, par. 4-8.
   69 Ibid., p. 3, par. 11.
   70 Ibid., p. 5, par. 14.



                                                                                    103

  armes nucléaires et désarmement (op. diss. cançado trindade) 355

versel en faveur de l’élimination des armes nucléaires à l’échelle mon-
diale 71. Quant à l’incidence de l’attitude des Etats à l’égard de ces
résolutions sur la question de l’existence d’un diﬀérend en l’espèce, l’Inde
a aﬃrmé que ses votes à l’Assemblée générale et ceux des Iles Marshall
montraient que les deux Etats avaient soutenu les résolutions et n’avaient
pas des opinions opposées sur la nécessité de poursuivre et de mener à
terme des négociations conduisant au désarmement nucléaire 72.
   90. Les Iles Marshall se sont également référées à l’avis consultatif
rendu par la Cour en 1996 sur la Licéité de la menace ou de l’emploi
d’armes nucléaires et à un certain nombre de résolutions de l’Assemblée
générale réaﬃrmant l’obligation de poursuivre des négociations condui-
sant au désarmement nucléaire, qui selon elles étayaient leur position
quant à l’existence, à cet égard, d’une obligation de droit international
coutumier. Elles ont aussi invoqué l’obiter dictum énoncé par la Cour en
l’aﬀaire des Activités militaires et paramilitaires (Nicaragua c. Etats-Unis
d’Amérique), selon lequel une « opinio juris peut se déduire entre autres,
quoique avec la prudence nécessaire, de l’attitude des Parties et des Etats
à l’égard de certaines résolutions de l’Assemblée générale » 73.
   91. Selon les Iles Marshall, l’attitude des Etats à l’égard des résolutions
adoptées par l’Assemblée générale de 1982 à 1995 indiquait l’émergence
d’une opinio juris sur l’obligation de poursuivre de bonne foi des négocia-
tions conduisant au désarmement nucléaire général et complet 74. Les
Iles Marshall aﬃrmaient également que l’attitude des Etats à l’égard des
résolutions relatives à la suite donnée à l’avis consultatif de 1996, dans
lesquelles l’Assemblée aﬃrmait l’existence d’une obligation de poursuivre
des négociations conduisant au désarmement nucléaire, était l’expression
d’une opinio juris venant conﬁrmer que cette obligation ressortissait au
droit international coutumier 75.
   92. Au sujet de l’incidence que l’attitude des Etats à l’égard des résolu-
tions de l’Assemblée générale pouvait avoir sur la question de l’existence
d’un diﬀérend en l’espèce, les Iles Marshall ont soutenu que les attitudes
opposées des Etats à l’égard de ces résolutions pouvaient contribuer à
révéler l’existence d’un diﬀérend, mais elles ont ajouté qu’il convenait de
tenir compte des circonstances propres à chaque cas, faisant observer que
l’approbation par un Etat de certaines résolutions pouvait être contredite

   71  Op. cit. supra note 68, p. 6, par. 17.
   72  Ibid., par. 18.
    73 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua

c. Etats-Unis d’Amérique), fond, arrêt, CIJ Recueil 1986, p. 100, par. 188. Les Iles Marshall
ont de plus cité les projets de conclusions de la Commission du droit international sur
la détermination du droit international coutumier (2015), dans lesquels la Commission
a reconnu l’importance de l’attitude des Etats à l’égard de résolutions de l’Assemblée
générale, ainsi que celle de la pratique des Etats et de l’opinio juris qui s’en dégage. Voir
Réponses des Parties aux questions qui leur ont été posées par M. le juge Cançado Trin-
dade, doc. CIJ, MIIND 2016/14, p. 2–3 de la réponse des Iles Marshall, par. 2–5.
    74 Ibid., p. 4, par. 7.
    75 Ibid.



                                                                                        104

  armes nucléaires et désarmement (op. diss. cançado trindade) 356

par son comportement ultérieur 76. En ce qui concerne l’aﬀaire les oppo-
sant à l’Inde, elles ont aﬃrmé que, si les deux Etats n’avaient pas mani-
festé un comportement révélant de leur part des vues opposées sur les
résolutions considérées, ils n’en avaient pas moins des positions diver-
gentes sur le point de savoir si l’Inde avait manqué à son obligation de
droit international coutumier de poursuivre de bonne foi des négociations
conduisant au désarmement nucléaire, divergence qui ne ressortait pas
des relevés de vote, mais d’autres aspects de leur comportement 77.


 VIII. La malfaisance de l’homme : actualité du Livre de la Genèse
                           au xxie siècle

   93. Depuis l’avènement de l’ère nucléaire en août 1945, certains des
plus grands penseurs du XXe siècle en sont venus à se demander si l’hu-
manité avait encore un avenir. C’est là une question que l’on ne saurait
éluder. Par exemple, dès 1946, le Mahatma Gandhi, profondément cho-
qué après le largage de bombes atomiques par les Etats-Unis sur Hiro-
shima et Nagasaki (les 6 et 9 août 1945) 78, a exprimé ainsi, dans le
journal Harijan (numéro du 7 juillet 1946) son inquiétude quant à l’avenir
des sociétés humaines :
           « Autant que je puisse voir, la bombe atomique a anéanti le plus
        noble des sentiments, qui, depuis le fond des âges, animait l’huma-
        nité. Il existait naguère des « lois de la guerre », censées rendre celle-ci
        tolérable. La réalité se présente maintenant dans sa cruelle nudité. La
        guerre ne connaît plus d’autre loi que celle du plus fort. » 79
  94. Gandhi, dénonçant la brutalité de la bombe atomique, ajoutait
qu’elle était « l’arme de la force absolue ; de la destruction sans borne », et
que pareille violence n’avait « aucun sens » ; il voyait dans la mise au point
de la bombe atomique « l’application de la science la plus maléﬁque et la
plus diabolique qui puisse être » 80. Dans le Harijan du 29 septembre 1946,
Gandhi écrivait que la non-violence était « la seule chose que la bombe
atomique ne puisse pas détruire », et que, « à moins que le monde n’adopte
maintenant la non-violence », l’humanité était « vouée au suicide » 81.

   76 Doc. CIJ, MIIND 2016/14, p. 4, par. 8.
   77 Ibid., par. 9.
   78 Les Etats-Unis avaient auparavant, le 16 juillet 1945, procédé à un essai nucléaire à

Alamagordo (Nouveau Mexique).
   79 M. Gandhi, « Atom Bomb and Ahimsa », Harijan (7 juillet 1946), reproduit dans

Journalist Gandhi — Selected Writings of Gandhi (org. S. Sharma), 1re éd., Mumbai,
Ed. Gandhi Book Center, 1994, p. 104 ; voir également P. F. Power, Gandhi on World
Affairs, Londres, Allen & Unwin, 1961, p. 63-64.
   80 Cité dans What Mahatma Gandhi Said about the Atom Bomb (org. Y. P. Anand),

New Delhi, National Gandhi Museum, 1998, p. 5.
   81 Harijan (numéro du 29 septembre 1946), cité dans Faisal Devji, The Impossible

Indian — Gandhi and the Temptation of Violence, Londres, Hurst & Co., 2012, p. 150.

                                                                                      105

  armes nucléaires et désarmement (op. diss. cançado trindade) 357

   95. Vers la ﬁn des années 1950, Karl Jaspers, dans un livre intitulé La
bombe atomique et l’avenir de l’homme (1958), regrettait que l’existence
des armes atomiques semble déjà être considérée comme allant de soi, en
dépit de leur capacité de détruire l’humanité et d’eﬀacer toute trace de vie
sur terre 82. Il fallait donc admettre, écrivait-il, que « cette terre, qui [était]
née d’une explosion de l’atome, soit anéantie aussi par les bombes ato-
miques » 83. Jaspers disait également regretter que le progrès des tech-
niques n’ait pas été accompagné du progrès de la morale ou de la raison.
Il constatait que la nature humaine n’avait pas changé, et concluait : « ou
l’homme se transforme, ou il disparaît » 84.
   96. Au début des années 1960, Bertrand Russell, dans L’humanité a-t-
elle un avenir ? 85 (1961), regrettait lui aussi que les gens semblent s’être
accommodés de l’existence des armes nucléaires, dans un monde où « une
volonté de mort » l’emportait sur la raison. Il relevait que l’obsession de
la puissance avait poussé les Etats « à poursuivre des politiques irration-
nelles » ; et ajoutait ceci : « Ceux qui considèrent la Genèse comme un
authentique récit historique peuvent voir en Caïn le tout premier exemple :
il a fort bien pu se dire que, en se débarrassant d’Abel, il pourrait régner
sur les générations futures. » 86 Pour Russell, le mal résidait « dans le cœur
des hommes », mais il fallait « chercher le remède dans leur esprit » 87. Il
regrettait les résultats décevants des conférences sur le désarmement, et il
a même écrit que les prononcés de la Cour internationale de Justice sur la
question devraient faire autorité, et que le respect du droit international
n’était pas « facultatif » pour les Etats 88.
   97. Karl Popper, dans The Lesson of This Century (1997), ouvrage en
forme d’interview publié vers la ﬁn de sa vie, rappelait, en revenant sur ses
souvenirs du XXe siècle, l’angoisse qu’il avait éprouvée, par exemple, lors
de la crise des missiles cubains de 1962, en apprenant que chacune des
trente-huit ogives nucléaires en cause était trois mille fois plus puissante
que la bombe d’Hiroshima 89. Popper constatait lui aussi que la nature
humaine n’avait pas changé. Comme d’autres grands penseurs du
XXe siècle, il regrettait que l’humanité n’ait apparemment pas tiré les
leçons de son passé ; cette constatation ne pouvait qu’aggraver les inquié-
tudes exprimées successivement par ces penseurs quant à la menace que les
arsenaux nucléaires faisaient énormément peser sur l’avenir de l’humanité.
   82 K. Jaspers, La bombe atomique et l’avenir de l’homme (1958), Paris, Buchet-Chastel,

1963, p. 22 et 336.
   83 Ibid., p. 576.
   84 Ibid., p. 621 et 640.
   85 B. Russell, Has Man a Future?, Londres, Penguin Books, 1962 (réimpr.), p. 27 et 37.


   86Ibid., p. 45.
   87Ibid., p. 45–46 ; voir également p. 69.
  88 Ibid., p. 97 et 79.
  89 K. Popper (interviewé par G. Bosetti), The Lesson of This Century, Londres/New

York, Routledge, 1997, p. 24 et 28. Voir également un ouvrage plus ancien de K. Popper,
La Responsabilidad de Vivir — Escritos sobre Política, Historia y Conocimiento (1994),
Barcelone, Paidós, 2012 (rééd.), p. 242 ; voir également p. 274.

                                                                                    106

  armes nucléaires et désarmement (op. diss. cançado trindade) 358

   98. Un auteur contemporain, Max Gallo, dans son roman récent intitulé
Caïn et Abel — Le premier crime, écrit que le mal est présent en chacun :
« le Mal est au cœur du Bien, et cette réalité ambiguë est le propre des
aﬀaires humaines » 90. Il évoque le rôle des écrivains du passé : « eux
aussi — toi Dante, toi Dostoïevski, et ceux qui vous ont inspirés, Eschyle,
Sophocle — attisent le brasier du châtiment et de la culpabilité » 91. Et il
ajoute ceci :
          « Partout, Caïn poignarde ou étrangle Abel… Et personne ne
       semble voir … la mort prochaine de toute humanité. Elle tient entre
       ses mains l’arme de sa destruction. Ce ne sont plus seulement des
       villes entières qui seront incendiées, rasées : toute vie sera alors consu-
       mée, et la terre vitriﬁée.
          Deux villes ont déjà connu ce sort, et l’ombre des corps de leurs
       habitants est à jamais incrustée dans la pierre sous l’eﬀet d’une cha-
       leur de lave solaire.
        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          [P]artout Caïn poursuivra Abel… Les villes vulnérables seront
       ensanglantées. Les tours les plus hautes seront détruites, leurs habi-
       tants ensevelis sous les décombres. » 92
   99. Comme l’ont bien vu ces penseurs et quelques autres, l’épisode du
Livre de la Genèse où Caïn, en tuant son frère Abel, commet le tout pre-
mier meurtre, en est venu, au ﬁl des siècles, à symboliser la présence du
mal et de la culpabilité en ce monde. Cet épisode invitait à la prudence et
à la réﬂexion, faisant prendre conscience aux êtres humains qu’ils s’éloi-
gnaient de plus en plus de leur Créateur. Cet éloignement, dans la suite du
Livre de la Genèse (chap. II-9), est illustré par la légende de la Tour de
Babel, qui montre que les civilisations peuvent ﬂeurir, mais aussi périr.
L’histoire en a fourni de nombreux exemples (qu’Arnold Toynbee a
recensés au XXe siècle). Siècle après siècle, le progrès des connaissances
scientiﬁques et techniques a accru énormément la capacité d’autodestruc-
tion de l’homme, et l’avènement de l’ère nucléaire l’a rendue illimitée.

   100. Je reviens, à ce sujet, au livre de Bertrand Russell que j’ai déjà
cité, paru dans sa traduction française sous le titre L’homme survivra-t-il ?
(1963) ; on peut y lire la mise en garde suivante :
         « [I]l faut que nous nous rendions compte que la haine, la perte de
       temps, d’argent et d’habilité intellectuelle en vue de la création d’en-
       gins de destruction, la crainte du mal que nous pouvons nous faire
       mutuellement, le risque quotidien et permanent de voir la ﬁn de tout
       ce que l’homme a réalisé, sont le produit de la folie humaine… C’est

  90   M. Gallo, Caïn et Abel — Le premier crime, Paris, Fayard, 2011, p. 112 et 141.
  91   Ibid., p. 174.
  92   Ibid., p. 236–237.

                                                                                        107

  armes nucléaires et désarmement (op. diss. cançado trindade) 359

        dans nos cœurs que réside le mal, c’est de nos cœurs qu’il doit être
        extirpé. » 93 [« [W]e must become aware that the hatred, the expendi-
        ture of time and money and intellectual ability upon weapons of des-
        truction, the fear of what we may do to each other, and the imminent
        daily and hourly risk of an end to all that man has achieved,… all
        this is a product of human folly… It is in our hearts that the evil lies,
        and it is from our hearts that it must be plucked out. »] 94

   101. Quelques autres grands penseurs du XXe siècle appartenant à
diverses disciplines ont dit les graves inquiétudes que leur inspirait l’aug-
mentation de la capacité de destruction résultant du progrès des connais-
sances scientiﬁques et techniques. Je citerai parmi eux l’historien
Arnold Toynbee (A Study in History, 1934-1954 ; et Civilization on Trial,
1948) ; il constatait avec regret ce qu’il voyait comme la tragédie moderne :
loin d’être en voie de disparaître par l’eﬀet du progrès scientiﬁque et tech-
nique, l’iniquité dont souﬀrait une partie du genre humain s’aggravait
rapidement, parce que ce progrès ne s’accompagnait pas d’un progrès spi-
rituel 95. Il ajoutait que l’accumulation d’armements dont la capacité de
destruction ne cessait d’augmenter semblait être un symptôme du déclin
des civilisations 96.
   102. L’écrivain Hermann Hesse, dans un recueil posthume d’essais
(Guerre et paix), paru en 1946, soit peu après la ﬁn de la seconde guerre
mondiale, annonçait que l’humanité, en multipliant les massacres, travail-
lait non seulement à son autodestruction, mais également à la perte de
son présent, et peut-être aussi de son avenir 97. La pire de toutes les des-
tructions, observait-il, était celle orchestrée par l’Etat lui-même, et avait
pour corollaire la « philosophie d’Etat » et le règne du capital et de l’in-
dustrie 98. Le philosophe et théologien Jacques Maritain (Œuvres com-
plètes, 1961-1967) a quant à lui écrit que les atrocités perpétrées au
XXe siècle avaient « une importance plus tragique pour la conscience
humaine » 99. Prônant « l’humanisme intégral », il faisait observer que la
   93  B. Russell, L’homme survivra-t-il ?, Paris, Ed. J. Didier, 1963, p. 162-163.
   94  B. Russell, Has Man a Future?, op. cit. supra note 85, p. 109-110. Vers la ﬁn de sa vie,
Russell a de nouveau appelé l’attention sur le danger extrême que présentent les bombes
atomiques et les bombes à hydrogène, et constaté avec inquiétude que les gens semblent
s’accommoder de la précarité de leur existence ; voir B. Russell, Autobiography (1967),
Londres, Unwin, 1985 (rééd.), p. 554-555.
    95 Voir A. J. Toynbee, A Study in History, Oxford University Press, 1970 (3e réimpr.),

p. 48-558, 559-701, 702-718 et 826-850 ; A. J. Toynbee, Civilization on Trial, Oxford/
New York, Oxford University Press, 1948, p. 3-263.
    96 A. J. Toynbee, Guerra e Civilização [Guerre et Civilisation], Lisbonne, Ed. Presença,

1963, p. 29, 129 et 178.
    97 H. Hesse, Sobre la Guerra y la Paz (1946), 5e éd., Barcelone, Ed. Noguer, 1986, p. 119

et 122.
    98 H. Hesse, Guerre et Paix, Paris, Ed. L’Arche, 2003 (rééd.), p. 127 et 133.
    99 J. Maritain, « Dieu et la permission du mal », dans Œuvres de Jacques Maritain —

1961-1967 (Jacques et Raissa Maritain — Œuvres complètes), vol. XII, Fribourg/Paris,
Ed. universitaires/Ed. Saint-Paul, 1992, p. 17 ; voir également p. 41.

                                                                                          108

  armes nucléaires et désarmement (op. diss. cançado trindade) 360

personne humaine transcendait l’Etat, et que le bien commun devait être
recherché en gardant à l’esprit la dignité humaine 100. Dans sa critique des
« réalistes », il insistait sur les impératifs de l’éthique et de la justice, et
soulignait l’importance des principes généraux de droit, rejoignant ainsi
la pensée jusnaturaliste 101.
   103. Un autre écrivain, l’humaniste Stefan Zweig, a tout au long de
son œuvre manifesté son inquiétude pour le sort de l’humanité. La légende
biblique de la Tour de Babel lui ayant fait forte impression, il lui consacra
un essai en 1916 et la garda à l’esprit par la suite, comme en témoigne une
série d’essais dont la publication s’est étalée sur plus de vingt ans 102, où il
présentait cette légende comme le symbole d’une aspiration persistante à
l’uniﬁcation de l’humanité. Voici un exemple de ce qu’il a écrit à ce sujet :
         « L’histoire de demain doit être l’histoire de l’humanité tout
      entière, et chaque conﬂit doit être vu dans son inanité au regard du
      bien commun de la collectivité humaine. Il faut donc que l’histoire se
      transforme en se détournant de la lamentable entité qu’est aujourd’hui
      l’Etat pour prendre une orientation entièrement nouvelle ; … elle doit
      rompre déﬁnitivement avec le vieil idéal de la victoire pour adopter
      celui de l’unité de la collectivité humaine, et n’avoir que mépris pour
      la guerre, si longtemps gloriﬁée… [T]out ce qui importe, c’est d’aller
      de l’avant sous l’étendard d’une communauté des nations animée par
      l’esprit du genre humain… » 103
   104. Pourtant, dans sa dense et pénétrante autobiographie intellectuelle,
publiée peu avant qu’il ne mette ﬁn à ses jours (Le monde d’hier, 1944),
Stefan Zweig exprimait sa profonde inquiétude devant le déclin de la
conscience, dont il voyait le signe dans le fait que le monde s’accommodait
« d’une déshumanisation, d’une injustice et d’une brutalité jamais vues
depuis le fond des âges » 104. Selon lui, les êtres humains étaient réduits à
l’état de simples objets 105. Avant l’avènement de l’ère nucléaire, son ami
Sigmund Freud, dans un essai bien connu (Malaise dans la civilisation),
publié en 1930, se disait vivement préoccupé par ce qu’il voyait comme

    100 Voir J. Maritain, Humanisme intégral, Paris, Aubier, 2000 (rééd.), p. 18, 37,

137 et 230-232 ; J. Maritain, The Person and the Common Good [La personne et le bien
commun], Notre Dame, University of Notre Dame Press, 2002 (reéd.), p. 29, 49-50, 92-93
et 104 ; J. Maritain, O Homem e o Estado, 4e éd., Rio de Janeiro, Livr. Agir Ed., 1966,
p. 96-102 ; J. Maritain, Los Derechos del Hombre y la Ley Natural [Les droits de l’homme et
les lois naturelles], Buenos Aires, Ed. Leviatan, 1982, p. 38, 44, 50, 69 et 94-95 ; voir aussi
p. 79-82 ; J. Maritain, Para una Filosofía de la Persona Humana, Buenos Aires, Ed. Club de
Lectores, 1984, p. 164, 176-178, 196-197, 221 et 231.
    101 J. Maritain, De la justice politique — Notes sur la présente guerre, Paris, Libr. Plon,

1940, p. 88, 90-91, 106-107 et 112-114.
    102 Comme on peut le voir dans son recueil posthume d’essais : S. Zweig, Messages from

a Lost World, Londres, Pushkin Press, 2016, p. 55, 88-90, 97, 107 et 176.
    103 Ibid., p. 170 et 175.
    104 S. Zweig, O Mundo que Eu Vi (1944) [Die Welt von Gestern], Rio de Janeiro,

Ed. Record, 1999, p. 483 ; voir également p. 272-274, 278, 462, 467, 474, 490 et 503-505.
    105 Ibid., p. 490.



                                                                                          109

  armes nucléaires et désarmement (op. diss. cançado trindade) 361

une pulsion barbare et destructrice qu’il était impossible d’extirper du psy-
chisme humain 106. Il ajoutait que l’hostilité dans les rapports humains et le
risque d’autodestruction étaient la cause d’une déperdition de bonheur 107.
   105. Carl Jung, autre psychologue, dans un ouvrage intitulé Aspects du
drame contemporain (1948), considérant les événements de son temps,
dénonçait la subsomption de l’individu sous l’Etat ; il expliquait que le
mal qui pouvait inspirer l’action collective et le sentiment de culpabilité
qui y était associé contaminaient chaque individu, où qu’il se trouve 108. Il
s’inquiétait aussi de la déshumanisation tragique de l’autre 109 et de l’exté-
riorisation de l’inconscient collectif observée dans les mouvements de
masse, qui pour lui ouvrait la voie à la manipulation des esprits 110.
   106. Dans sa Philosophie de la civilisation (1923), l’écrivain et théolo-
gien Albert Schweitzer voyait le respect de la vie, pour le bien de chaque
individu et de l’humanité entière, comme l’essence même de la civilisa-
tion 111. Il rejetait la Realpolitik qu’il qualiﬁait de « maladie de l’esprit »,
estimant que le bien réside dans la préservation et l’exaltation de la vie, et
le mal dans sa destruction ; « aujourd’hui plus que jamais, ajoutait-il, nous
avons besoin d’une éthique de la révérence pour la vie », fondée sur la
responsabilité 112. Dans La civilisation et l’éthique (1923), il disait que le
respect de la vie commençait par « une prise de conscience » de chacun de
sa responsabilité à l’égard de la vie d’autrui 113.
   107. Plus tard, après le début de l’ère nucléaire, Schweitzer, dans une
série de conférences sur le thème Paix ou guerre atomique (1958), a lancé
un appel à l’élimination des armes nucléaires, instruments de « destruc-
tions et anéantissements inimaginables » 114. Pour reprendre ses termes :
        « La guerre atomique ne connaît pas de vainqueurs, mais unique-
     ment des vaincus. Chaque belligérant subit par les bombes et les pro-
     jectiles atomiques de l’adversaire les mêmes dégâts qu’il lui inﬂige
     par les siens. Il en résulte un anéantissement continu… Il peut seule-
     ment dire : allons-nous nous suicider tous les deux par une extermi-
     nation réciproque ? » 115
   106 Sigmund Freud, Civilization and Its Discontents (1930), New York, Norton et Cia.,

1962 (rééd.), p. 7-9, 26, 36-37 et 59-63.
   107 Ibid., p. 23 et 67-92.
   108 C. G. Jung, Aspects du drame contemporain, Genève/Paris, Libr. de l’Univ. Georg/

Ed. de la Colonne Vendôme, 1948, p. 99 et 145.
   109 Ibid., p. 173 et 179.
   110 Ibid., p. 198-200, 208, 218-219 et 223.
   111 A. Schweitzer, Filosofia da Civilização (1923), São Paulo, Ed. Unesp, 2011 (rééd.),

p. 80, 304, 311 et 315.
   112 A. Schweitzer, Pilgrimage to Humanity [Weg zur Humanität], New York, Philoso-

phical Library, 1961, p. 87-88, 99 et 101.
   113 M. Arnold, Albert Schweitzer — La compassion et la raison, Lyon, Ed. Olivétan,

2015, p. 74-75 et 77.
   114 Cité dans ibid., p. 111.
   115 Extrait de Paix ou guerre atomique (1958), essai qui ﬁgure dans un recueil posthume ;

A. Schweitzer, Respect de la vie (org. B. Kaempf), Paris, Ed. Arfuyen/CIAL, 1990, p. 98.


                                                                                       110

  armes nucléaires et désarmement (op. diss. cançado trindade) 362

   108. Bien avant tous ces penseurs, Léon Tolstoï, dans L’esclavage
contemporain (1900), signalait les dangers du monopole exercé par l’Etat
sur la « violence organisée », qui selon lui soumettait les plus vulnérables
à une nouvelle forme d’esclavage 116. Il critiquait le recrutement de soldats
qu’on envoyait à la guerre tuer des gens sans défense et perpétrer d’autres
actes d’extrême violence 117. Un peu plus tard, le médecin et écrivain
Georges Duhamel, dans Civilisation — 1914-1917, dénonçait une « idéo-
logie barbare » autorisant les tueries de civils, qui transformait la guerre
en une industrie de la mort où le sentiment d’humanité n’avait aucune
place ; cependant, il nourrissait l’espoir que l’humanisme renaîtrait de ses
cendres 118.
   109. L’historien des idées Isaïah Berlin, dans The Proper Study of
Mankind, signalait les dangers de la raison d’Etat et soulignait la place
importante que devaient tenir les valeurs et la recta ratio 119 dans la
recherche du savoir. L’écrivain Erich Fromm, lui aussi, célébrait la vie en
soulignant que seules les valeurs humanistes pouvaient fonder une société
véritablement civilisée 120. Vers la ﬁn de sa vie, dans The Anatomy of
Human Destructivity (1974), il dénonçait les pulsions destructrices et
exprimait l’espoir que l’amour de la vie l’emporterait 121.
   110. Fromm aﬃrmait aussi que les dévastations causées par les guerres
(y compris les guerres contemporaines) conduisaient au désespoir et à la
montée de la violence parmi les tensions inhérentes à des sociétés où la
frontière entre barbarie et civilisation devenait de plus en plus ﬂoue, et
engageait ses contemporains à tendre tous leurs eﬀorts vers le renouveau
de l’humanisme 122. Plus près de nous, le philosophe Edgar Morin a lui
aussi signalé l’ambivalence du progrès des sciences, qui a certes permis de
mieux connaître le monde, mais a aussi fourni les moyens de le détruire
en rendant possible la fabrication (et la prolifération) des armes nucléaires
et d’autres armes de destruction massive (armes biologiques et
chimiques) 123.


    116 L. Tolstoï, La Esclavitud de Nuestro Tiempo (1900), Barcelone, Littera, 2000 (rééd.),

p. 86-87, 89, 91 et 97.
    117 Ibid., p. 101, 103-104 et 121.
    118 G. Duhamel, Civilisation — 1914-1917, Paris, Mercure de France, 1944, p. 53

et 274-275 ; G. Duhamel, Mémorial de la guerre blanche — 1938, Paris, Mercure de France,
1945, p. 41, 95, 100, 102 et 170.
    119 I. Berlin, The Proper Study of Mankind, New York, Farrar & Straus & Giroux,

2000 (rééd.), p. 78, 135, 155, 217, 235-236, 242, 247, 311 et 334 ; I. Berlin, « Return of the
Volksgeist : Nationalism, Good and Bad », dans At Century’s End (ouvrage collectif publié
sous la dir. de N. P. Gardels), San Diego/Cal., Alti Publ., 1995, p. 94.
    120 E. Fromm, Las Cadenas de la Ilusión — Una Autobiografía Intelectual (1962), Barce-

lone, Paidós, 2008 (rééd.), p. 78 et 234-239.
    121 Voir E. Fromm, Anatomía de la Destructividad Humana (1974), Mexico/Madrid/

Buenos Aires, 2009 (rééd.), p. 16-468 ; voir également E. Fromm, El Amor a la Vida (1983)
[Uber die Liebe zum Leben], Barcelone, Paidós, 2016 (4e réimpr.), p. 15-250.
    122 E. Fromm, Las Cadenas de la Ilusión…, op. cit. supra note 120, p. 240 et 250-251.
    123 E. Morin, Vers l’abîme ?, Paris, L’Herne, 2012, p. 9, 24-25 et 40-41.



                                                                                         111

  armes nucléaires et désarmement (op. diss. cançado trindade) 363

   111. Selon Morin, l’avenir est ainsi devenu imprévisible et inconnais-
sable, suspendu à l’aﬀrontement des forces de la vie et des forces de la
mort, bien que les êtres humains, étant doués de conscience, sachent
pertinemment que les civilisations, et d’ailleurs l’humanité tout entière,
sont mortelles 124. Morin soutient également que les tragédies que nous
avons vécues récemment devraient nous inciter au repentir pour tant de
barbarie et susciter le retour de l’humanisme ; pour lui, réﬂéchir à la bar-
barie et apprendre à y résister sont les moyens de faire renaître l’huma-
nisme 125.
   112. Elie Wiesel, dans un recueil d’essais intitulé Silences et mémoires
d’hommes (1989), souligne que, pour combattre l’indiﬀérence à la violence
et au mal, il importe que, chacun accomplisse son devoir de mémoire et
prête attention au monde où il vit 126. Evoquant la Genèse, il juge utile de
rappeler ce qui suit :
            « Caïn et Abel — les premiers enfants sur terre — se découvrirent
         ennemis. Bien que frères, l’un devint l’assassin ou la victime de
         l’autre. L’enseignement que nous devrions en tirer? Deux hommes
         peuvent être frères et néanmoins désireux de s’entretuer. Et aussi :
         quiconque tue, tue son frère. Seulement cela, on l’apprend plus
         tard. » 127
   113. Quant aux armes nucléaires, Wiesel critiquait sévèrement l’indiﬀé-
rence générale qui, déjà, se manifestait à leur égard : « le monde, aujourd’hui,
nous paraît étonnamment indiﬀérent vis-à-vis de la question nucléaire » —
trouvant incompréhensible pareille attitude 128. Il ajoutait ce qui suit :
            « L’indiﬀérence … peut elle aussi devenir contagieuse… L’indiﬀé-
         rence permet également de mesurer la progression du mal qui mine la
         société… Là encore, la mémoire seule peut nous réveiller. Si nous
         nous souvenons de ce qui s’est passé il y a quarante ans, nous avons
         une possibilité d’empêcher de nouvelles catastrophes. Sinon, nous
         risquons d’être les victimes de notre propre indiﬀérence. Car si nous
         sommes indiﬀérents aux leçons de notre passé, nous le serons aux
         espoirs inhérents à notre avenir… Voici mon angoisse : si nous
         oublions, nous serons oubliés… Si nous restons indiﬀérents à notre
         sort, … il ne restera personne pour raconter notre histoire. » 129
  114. En fait, dès le début du XXe siècle, le philosophe Henri Bergson,
dans La conscience et la vie (1911), s’était intéressé à la recherche du sens
de la vie : pour lui, l’être conscient devait se souvenir du passé (impor-

   124 E. Morin, Vers l’abîme ?, Paris, L’Herne, 2012, p. 27, 30, 59, 85, 89, 126 et 181.
   125 E. Morin, Breve historia de la Barbarie en Occidente, Barcelone, Paidós, 2009, p. 94 ;
voir également p. 60 et 92-93.
   126 E. Wiesel, Silences et mémoires d’hommes, Paris, Ed. Seuil, 1989, p. 166, 173 et 175.


   127 Ibid., p. 167-168.
   128 Ibid., p. 174 ; voir également p. 170.
   129 Ibid., p. 175-176.



                                                                                        112

   armes nucléaires et désarmement (op. diss. cançado trindade) 364

tance de la mémoire), être attentif au présent et savoir anticiper l’ave-
nir 130. Voici ce qu’il a écrit à ce sujet : « Retenir ce qui n’est déjà plus,
anticiper sur ce qui n’est pas encore, voilà donc la première fonction de la
conscience… [L]a conscience est un trait d’union entre ce qui a été et ce
qui sera, un pont jeté entre le passé et l’avenir. » 131
   115. Certains théoriciens du droit international ont également éprouvé
le besoin de se détourner de la doctrine du volontarisme d’Etat et de
reconnaître la primauté de la conscience sur la « volonté ». Je ne m’attar-
derai pas ici sur ce point, dont j’ai déjà traité ailleurs 132. Je me bornerai à
rappeler quelques exemples. Le juriste Gustav Radbruch, vers la ﬁn de sa
vie, a magistralement dénoncé le positivisme juridique, toujours subor-
donné au pouvoir et à l’ordre établi, et a exposé en termes émouvants sa
conversion et sa profession de foi dans le jusnaturalisme 133. Son message
lucide ne s’est pas éteint avec lui 134, grâce au dévouement de ses étudiants
et disciples de l’école d’Heidelberg.
   116. D’autres auteurs se sont attachés à mettre en lumière les limites du
volontarisme étatique, notamment Alfred Verdross, dans sa doctrine jusna-
turaliste, selon laquelle une certaine idée du droit, une conception objective
du droit, a trouvé son expression dans des principes généraux de droit qui
préexistaient au droit international positif 135, ou encore Roberto Ago, avec
sa conception du droit spontané, selon laquelle le droit émane spontanément
de la conscience humaine, hors la « volonté » des Etats considérés individuel-
lement, pour former de nouvelles règles juridiques internationales 136.
   117. Selon Albert de La Pradelle, l’idée que le droit se développe uni-
quement en fonction des droits et obligations que les Etats se recon-
naissent mutuellement présente un grave danger 137. Il considère que le
droit international est un « droit de la communauté humaine », dont les
sujets ne sont pas seulement les Etats, mais aussi les peuples et les êtres
humains ; pour lui, c’est du « droit de toute l’humanité » que procèdent les
principes généraux de droit 138. Ce « droit de l’humanité » est dynamique,
   130   H. Bergson, La conscience et la vie (1911), Paris, PUF, 2012 (rééd.), p. 10-11, 13
et 26.
   131  Ibid., p. 5-6.
   132  Voir A. A. Cançado Trindade, International Law for Humankind — Towards a New
Jus Gentium, 2e éd. revisée, Leyde/La Haye, Nijhoﬀ/La Haye, Académie de droit interna-
tional, 2013, p. 141-147 et 153-161.
    133 Voir G. Radbruch, Introducción a la Filosofía del Derecho, 3e éd., Mexico/

Buenos Aires, Fondo de Cultura Económica, 1965, p. 9-180.
    134 Voir, notamment, R. Alexy, The Argument from Injustice — A Reply to Legal Posi-

tivism, Oxford University Press, 2010, p. 3-130.
    135 A. Verdross, Derecho Internacional Público, 5e éd., Madrid, Aguilar, 1969 (réimpr.),

p. 15-19.
    136 R. Ago, « Nouvelles réﬂexions sur la codiﬁcation du droit international », Revue

générale de droit international public (1988), vol. 92, p. 540 ; voir également p. 541 au sujet
de « la nature non volontaire de l’origine du droit coutumier ».
    137 A. de La Pradelle, Droit international public (cours sténographié), Paris, Institut des

hautes études internationales/Centre européen de la dotation Carnegie, novembre 1932-
mai 1933, p. 33 ; voir également p. 36-37.
    138 Ibid., p. 49-59, 149, 222 et 264.



                                                                                          113

  armes nucléaires et désarmement (op. diss. cançado trindade) 365

et non statique, attentif qu’il est aux valeurs humaines, comme le veulent
les préceptes du jusnaturalisme 139.
   118. Des critiques lucides du positivisme juridique ont invoqué la
« conscience juridique » 140. Par exemple, dans sa monographie de 1964 en
forme de plaidoyer contre les armes nucléaires, Stefan Glaser a soutenu que
les règles de droit international coutumier sont celles qui, « selon la
conscience universelle », devraient régler le comportement des membres de
la communauté internationale dans le but de servir l’intérêt commun et de
répondre aux exigences de la justice, à quoi il ajoutait ceci : « C’est sur cette
conscience universelle que repose la principale caractéristique du droit
international : la conviction que ses normes sont indispensables pour le bien
commun explique leur reconnaissance en tant que règles obligatoires. » 141
   119. Telle est la position que je défends moi-même ; je considère que, en
dernière analyse, c’est la conscience juridique universelle qui est la véri-
table source du droit international 142. Je pense qu’il est impossible de
résoudre les problèmes nouveaux qui se posent à la communauté interna-
tionale tout entière en ayant uniquement à l’esprit les susceptibilités des
Etats ; l’obligation de débarrasser le monde des armes nucléaires, par
exemple, procède d’un impératif de la recta ratio et non de la « volonté »
des Etats. Pour que l’espoir d’un succès à cet égard ne s’éteigne pas, il faut
garder constamment à l’esprit que c’est le sort de l’humanité qui est en jeu.
   120. En tant que membre de la Cour, j’ai jugé utile, dans l’exposé de
mon opinion dissidente que j’ai joint à l’arrêt en l’aﬀaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide (Croatie c. Serbie) (C.I.J. Recueil 2015 (I), p. 365-366), d’ex-
pliquer (aux paragraphes 488-489) que, de l’époque de l’Iliade d’Homère
(ﬁn du VIIIe ou début du VIIe siècle avant J.-C.) jusqu’à nos jours, les
individus, endoctrinés et conditionnés pour la guerre et la destruction,
sont devenus des objets de la lutte pour la domination. J’ai rappelé l’ana-
lyse lucide consacrée à ce sujet par Simone Weil dans un essai pénétrant
publié en 1934 ; selon elle, la lutte pour le pouvoir, en ﬁn de compte, fait
de tous des victimes lorsque se produit la « substitution des moyens aux
ﬁns », qui fait des êtres humains de simples moyens pouvant être sacriﬁés ;
les individus deviennent incapables de penser, devant une « machine
sociale » devenue « une machine … à écraser les esprits, une machine à
fabriquer de l’inconscience » 143.
   139  Voir A. de La Pradelle, op. cit. supra note 137, p. 412-413.
   140  Entre autres, Antonio Gómez Robledo, Meditación sobre la Justicia (1963), Mexico/
Buenos Aires, Fondo de Cultura Económica, p. 179 et 185 ; R. Quadri, « Cours général
de droit international public », Recueil des cours de l’Académie de droit international de
La Haye (RCADI) (1964), vol. 113, p. 326, 332, 336-337, 339 et 350-351.
    141 S. Glaser, L’arme nucléaire à la lumière du droit international, Paris, Pedone, 1964,

p. 18.
    142 Voir A. A. Cançado Trindade, op. cit. supra note 132, chap. VI, p. 139-161.
    143 S. Weil, Reflexiones sobre las Causas de la Libertad y de la Opresión Social, Barce-

lone, Ed. Paidós/Universidad Autónoma de Barcelona, 1995, p. 81-82, 84 et 130-131 ;
S. Weil, Réflexions sur les causes de la liberté et de l’oppression sociale, Paris, Gallimard,
1955, p. 124-125 ; voir également p. 114-115 et 144.

                                                                                         114

  armes nucléaires et désarmement (op. diss. cançado trindade) 366

   121. La présence du mal a tout au long des siècles hanté et marqué
l’existence des hommes. Dans l’opinion dissidente que je viens de mention-
ner (Application de la convention pour la prévention et la répression du
crime de génocide (Croatie c. Serbie)), j’ai d’abord appelé l’attention sur
« la présence perpétuelle du mal, qui semble propre à la condition humaine,
à toutes les époques » ; j’ai ensuite exprimé les réﬂexions suivantes :
            « On peut donc comprendre que la pensée juridique, ainsi que
         d’autres domaines du savoir (histoire, psychologie, anthropologie,
         sociologie, philosophie et théologie), s’y soit intéressée et heurtée, à
         notre époque comme aux siècles passés. Il en va de même pour la
         littérature. Cette réﬂexion pérenne, égrenée au ﬁl des siècles, n’est
         toutefois pas parvenue à expliquer l’existence du mal.

            Malgré les eﬀorts déployés tout au long de l’histoire, l’humanité
         n’a pas été capable de se débarrasser de ce ﬂéau. Comme le passage
         du temps, la présence perpétuelle du mal reste l’un des mystères qui
         entoure les êtres humains, où qu’ils soient et tant qu’ils vivent. Quand
         des individus prétendent soumettre leurs semblables à leur « volonté »,
         en plaçant celle-ci au-dessus de leur conscience, le mal se manifeste
         inévitablement. Dans l’un des meilleurs ouvrages sur la question du
         mal, R. P. Sertillanges rappelle que toutes les civilisations sont mar-
         quées par la conscience du mal et l’angoisse que celle-ci génère. Cette
         menace sur l’avenir de l’espèce humaine justiﬁe l’omniprésence d’une
         telle préoccupation tout au long de l’histoire de la pensée humaine 144.
            Les religions ont été les premières à étudier la question du mal,
         sujet dont la philosophie, l’histoire, la psychologie, les sciences
         sociales et la littérature se sont ensuite emparées. Tout au long des
         siècles, l’homme, conscient du monde dans lequel il vit et sans perdre
         foi en ses valeurs 145, a toujours ressenti le besoin d’analyser cette
         question et ses incidences sur les relations humaines. En dépit de
         cette quête pérenne de réponses à la question du mal — qui remonte
         au Livre de Job, voire à la Genèse elle-même 146 —, aucune explica-
         tion satisfaisante pour tous n’a été trouvée, même par la théologie. »
         (C.I.J. Recueil 2015 (I), p. 361-362, par. 472-474.)


   144  R. P. Sertillanges, Le problème du mal — l’histoire, Paris, Aubier, 1948, p. 5-412.
   145  Ibid.
    146 Voir, notamment, M. Neusch, L’énigme du mal, Paris, Bayard, 2007, p. 7-193 ;

J. Maritain, Dio e la Permissione del Male, 6e éd., Brescia, Edit. Morcelliana, 2000,
p. 9-100 ; E. Fromm, Anatomía de la Destructividad Humana, Mexico/Madrid/Buenos Aires,
Siglo XXI Edit., 2009 [réimpr.], p. 11-468 ; P. Ricœur, Evil — A Challenge to Philosophy
and Theology, Londres, Continuum, 2007, p. 33-72 ; P. Ricœur, Le mal — Un défi à la
philosophie et à la théologie, Genève, Ed. Labor et Fides, 2004, p. 19-65 ; C. S. Nino, Juicio
al Mal Absoluto, Buenos Aires, Emecé Edit., 1997, p. 7-292 ; A. Morton, On Evil, New
York/Londres, Routledge, 2004, p. 1-148 ; T. Eagleton, On Evil, New Haven/Londres,
Yale University Press, 2010, p. 1-163 ; P. Dews, The Idea of Evil, Oxford, Wiley-Blackwell,
2013, p. 1-234.

                                                                                         115

  armes nucléaires et désarmement (op. diss. cançado trindade) 367

   122. La légende de Caïn et d’Abel (Genèse, chap. 4 : 8-10) en est venue
au ﬁl des siècles à symboliser l’indiﬀérence de chacun au sort des autres,
cause profonde de la fragmentation de la société humaine. La volonté de
puissance et la violence généralisée et incontrôlée qui en est l’instrument
sont à l’origine du mépris de la vie qui se manifeste de plus en plus. Cette
tendance a été exacerbée par l’inﬂuence d’idéologies manipulatrices qui
sont allées jusqu’à inciter à la négation de l’humanité de l’autre, réduit à
l’état de victime. L’étude du problème du mal garde toute sa pertinence
maintenant que l’humanité s’est dotée d’énormes moyens de pratiquer
l’extrême violence et de s’autodétruire 147. Le message profondément
tragique que nous a transmis la Genèse, dont l’actualité est manifeste à
l’ère nucléaire où nous vivons, me semble, hélas, voué à rester éternelle-
ment vrai.


   IX. La place que fait aux peuples la Charte des Nations Unies

   123. Il importe de ne pas perdre de vue que c’est au nom des « peuples
des Nations Unies » que la Charte a été adoptée le 26 juin 1945. Plusieurs
dispositions de la Charte montrent que ses auteurs se préoccupaient des
conditions d’existence de tous les peuples (préambule, art. 55, 73 a), 76,
80), et voulaient promouvoir et faire universellement respecter les droits
de l’homme (art. 55 c), 62 2), 68, 76 c)). La Charte invoque les « principes
de la justice et du droit international » (art. 1, par. 1) et fait référence à
« la justice et [au] respect des obligations nées des traités et autres sources
de droit international » (préambule). Il y est dit aussi que le Statut de la
Cour internationale de Justice, « organe judiciaire principal des
Nations Unies », « fait partie intégrante » de la Charte (art. 92).
   124. Vers le milieu des années 1950, Max Huber, ancien juge à la CPJI,
a écrit que le droit international devait protéger également les
valeurs communes de l’humanité et être attentif au respect de la vie et de la
dignité humaine, selon les préceptes de la conception jusnaturaliste du
jus gentium ; selon lui, l’incorporation des droits de l’homme à ce droit de
l’humanité inaugurait une ère nouvelle du développement du droit
international, réhabilitant en quelque sorte l’idée de la civitas maxima,
notablement présente dès le début de l’histoire de la formation du droit des

    147 Voir, entre autres, Le Mal (ouvrage collectif publié sous la dir. de C. Crignon),

Paris, Flammarion, 2000, p. 11-232 ; J. Waller, Becoming Evil, 2e éd., Oxford University
Press, 2007, p. 3-330 ; S. Baron-Cohen, The Science of Evil — On Empathy and the Origins
of Cruelty, New York, Basic Books, 2012, p. 1-243 ; L. Svendsen, A Philosophy of Evil,
Champaign/Londres, Dalkey Archive Press, 2011 (réimpr.), p. 9-282 ; M. Salvioli, Bene e
Male — Variazioni sul Tema, Bologne, Ed. Studio Domenicano (ESD), 2012, p. 11-185 ;
D. Livingstone Smith, Less than Human, New York, St. Martin’s Press, 2011, p. 1-316 ;
R. Safranski, El Mal, o el Drama de la Libertad, 4e éd., Barcelone, Tusquets Edit., 2014,
p. 15-281 ; S. Neiman, Evil in Modern Thought, 2e éd., Princeton/Oxford, Princeton Univer-
sity Press, 2015, p. 1-359 ; J.-C. Guillebaud, Le tourment de la guerre, Paris, Ed. de l’Ico-
noclaste, 2016, p. 9-390.

                                                                                        116

  armes nucléaires et désarmement (op. diss. cançado trindade) 368

nations. Il ajoutait que la place faite aux peuples par les auteurs de la Charte
et leur volonté de pourvoir sur la base de principes à la protection de la
personne humaine montraient que ce texte fondamental transcendait large-
ment le positivisme du droit interne et des politiques des Etats 148.
   125. La nouvelle vision du monde proposée par la Charte et exprimée
dans le droit des Nations Unies inﬂue, selon moi, sur le règlement judi-
ciaire des diﬀérends internationaux. Je considère en eﬀet que le fait que
les procédures contentieuses engagées devant elle opposent des Etats ne
signiﬁe aucunement que la Cour doive raisonner ses décisions dans une
perspective strictement interétatique ; son mode de raisonnement doit
dépendre de la nature et de l’objet de chaque diﬀérend, et de fait, pour
trancher un certain nombre de diﬀérends, elle a dû suivre un raisonne-
ment qui dépassait largement cette dimension interétatique 149. Ce type de
raisonnement, qui va au-delà de la dimension interétatique d’une aﬀaire,
est ﬁdèle à la Charte, qui a fait de la Cour internationale de Justice
l’« organe judiciaire principal des Nations Unies » (art. 92).
   126. Au sujet d’une aﬀaire récente qui appelait ce mode de raisonne-
ment (Application de la convention pour la prévention et la répression du
crime de génocide), j’ai jugé utile, dans le long exposé de mon opinion
dissidente que j’ai joint à l’arrêt sur les exceptions préliminaires rendu en
2015, d’exprimer les réﬂexions suivantes :

    148 Max Huber, La pensée et l’action de la Croix-Rouge, Genève, CICR, 1954, p. 26,

247, 270, 286 et 291.
    149 Voir, notamment, les aﬀaires suivantes : Affaire Nottebohm (Liechtenstein c. Guate-

mala) (1955, aﬀaire relative à la double nationalité) ; Procès de prisonniers de guerre pakista-
nais (Pakistan c. Inde) (1973) ; Personnel diplomatique et consulaire des Etats-Unis à Téhéran
(Etats-Unis d’Amérique c. Iran) (1980) ; Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro) (1996 et 2007) ;
Différend frontalier (Burkina Faso/République du Mali) (1986). Voir également trois aﬀaires
relatives à l’assistance consulaire : Convention de Vienne sur les relations consulaires (Para-
guay c. Etats-Unis d’Amérique) (1998) ; aﬀaire LaGrand (Allemagne c. Etats-Unis d’Amé-
rique) (2001) ; Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique)
(2004). Voir aussi : Activités armées sur le territoire du Congo (République démocratique du
Congo c. Ouganda) (2000) (l’une de plusieurs aﬀaires concernant des violations graves des
droits de l’homme et du droit international humanitaire) ; Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria) (1996) ; Questions concernant l’obli-
gation de poursuivre ou d’extrader (Belgique c. Sénégal) (2009 et 2012) (aﬀaire relative à
l’exercice de la compétence universelle en application de la convention contre la torture) ;
Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo) (2010)
(aﬀaire relative à la détention et l’expulsion d’un étranger) ; Immunités juridictionnelles de
l’Etat (Allemagne c. Italie ; Grèce (intervenant)) (2010 et 2012) ; Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédé-
ration de Russie) (2011) ; Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande) (mesures
conservatoires, 2011) ; Application de la convention pour la prévention et la répression du crime
de génocide (Croatie c. Serbie) (2015). Aux arrêts et ordonnances rendus dans ces aﬀaires,
on pourrait ajouter les deux avis consultatifs les plus récents émis par la Cour : Conformité
au droit international de la déclaration unilatérale d’indépendance relative au Kosovo (2010)
et Jugement no 2867 du Tribunal administratif de l’Organisation internationale du Travail sur
requête contre le Fonds international de développement agricole (2012).

                                                                                            117

  armes nucléaires et désarmement (op. diss. cançado trindade) 369

        « La présente aﬀaire relative à l’Application de la convention sur le
     génocide montre une nouvelle fois, de manière encore plus convain-
     cante, qu’il faut impérativement dépasser la conception interétatique
     dogmatique et stricte, et s’en éloigner. En eﬀet, la convention de 1948
     sur le génocide — adoptée à la veille de la Déclaration universelle des
     droits de l’homme — est non pas axée sur l’Etat, mais sur la per-
     sonne. Elle ne peut pas être interprétée et appliquée correctement
     selon une conception stricte centrée sur l’Etat et donnant la priorité
     à la susceptibilité des Etats. C’est aux justiciables, aux victimes —
     réelles et potentielles — qu’il convient de continuer d’accorder la
     priorité pour rendre la justice en vertu de la convention sur le géno-
     cide. » (C.I.J. Recueil 2015 (I), p. 368, par. 496.)
   127. Dans un rapport publié au début des années 1990, le Secrétaire
général de l’ONU, appelant à « un eﬀort concerté » devant aboutir au
désarmement complet, avait judicieusement observé que, « [d]ans le monde
d’aujourd’hui, les nations ne [pouvaient] plus se permettre de résoudre les
problèmes par la force ». Il ajoutait que « le désarmement [était] l’un des
moyens les plus importants de réduire la violence dans les relations entre
Etats » 150. Par la suite, jusqu’à la ﬁn des années 1990, les Nations Unies
ont organisé une série de conférences mondiales où s’est manifestée l’in-
tention louable de dépasser et transcender la dimension strictement inter-
étatique et d’examiner dans un esprit de solidarité les problèmes mettant
en jeu l’avenir de l’humanité.
   128. Ces conférences mondiales ont montré que la communauté inter-
nationale dans son ensemble, de plus en plus consciente de ces problèmes,
entendait que s’engage un dialogue permanent entre les Etats Membres
de l’ONU et les organisations de la société civile — dialogue dont j’ai
gardé le souvenir, ayant eu l’occasion d’y participer 151 —, en vue d’établir
le nouvel agenda mondial pour la recherche de solutions arrêtées en com-
mun aux problèmes intéressant l’humanité tout entière. Cette série mémo-
rable de conférences, en mettant en avant la condition des couches les
plus vulnérables de la population et la nécessité de répondre aux besoins
essentiels des individus, a révélé l’inquiétude largement partagée que sus-
citaient la dégradation des conditions d’existence dans de nombreuses
régions du monde et ses conséquences désastreuses pour une part grandis-
sante de la population 152.

    150 B. Boutros-Ghali, Nouvelles dimensions de la réglementation des armements et du

désarmement dans la période de l’après-guerre froide — Rapport du Secrétaire général,
New York, Nations Unies, 1993, par. 46.
    151 Ce dialogue a eu lieu, par exemple, dans le cadre de la première conférence des

Nations Unies sur l’environnement et le développement (Rio de Janeiro, 1992), grâce à
l’organisation d’un forum des organisations non gouvernementales, ou encore lors de la
deuxième conférence des Nations Unies sur les droits de l’homme (Vienne, 1993), où ce
même forum a pris part aux travaux du comité de rédaction.
    152 On a constaté que les appels en faveur d’une plus grande justice sociale entre les

Etats et à l’intérieur des nations se faisaient de plus en plus pressants.

                                                                                     118

  armes nucléaires et désarmement (op. diss. cançado trindade) 370

  129. Comme j’ai eu plusieurs fois l’occasion de le dire au cours des
vingt dernières années 153, ces conférences mondiales avaient en commun
un trait essentiel, à savoir qu’elles consacraient la légitimité des préoccu-
pations que la détérioration des conditions d’existence constatée partout
dans le monde inspirait à la communauté internationale tout entière. Ces
conférences, plaçant le bien-être des peuples et des individus et l’amélio-
ration de leurs conditions de vie au centre des préoccupations de la com-
munauté internationale, nous invitent à un retour aux origines historiques
du droit des gens 154.
  130. A l’aube du XXIe siècle, l’Assemblée générale des Nations Unies
a adopté la Déclaration du Millénaire (résolution A/RES/55/2 du 8 sep-
tembre 2000), dans laquelle les Etats se sont dits résolus à « éliminer les
dangers posés par les armes de destruction massive » (par. II 8)) et ont
décidé
      « [d]e travailler à l’élimination des armes de destruction massive,
      notamment les armes nucléaires, et de n’écarter aucune solution pos-
      sible pour parvenir à cet objectif, notamment en ce qui concerne la
      convocation éventuelle d’une conférence internationale pour déﬁnir
      les moyens d’éliminer les dangers nucléaires » (par. II 9)).
  131. Toujours dans la Déclaration du Millénaire, les Etats, considérant
que leurs responsabilités ne se limitaient pas à celles qu’ils devaient assu-
mer envers leurs sociétés respectives, ont aﬃrmé ce qui suit :
      « nous sommes collectivement tenus de défendre, au niveau mondial,
      les principes de la dignité humaine, de l’égalité et de l’équité… [N]ous
      avons donc des devoirs à l’égard de tous les citoyens du monde, en
      particulier les personnes les plus vulnérables, et tout spécialement les
      enfants, à qui l’avenir appartient.

   153 A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II Conferência

Mundial de Direitos Humanos (1993-2013), Fortaleza/Brésil, IBDH/IIDH/SLADI, 2014,
p. 13-356 ; A. A. Cançado Trindade, « Sustainable Human Development and Conditions
of Life as a Matter of Legitimate International Concern : The Legacy of the UN World
Conferences », Japan and International Law — Past, Present and Future (International
Symposium to Mark the Centennial of the Japanese Association of International Law), La
Haye, Kluwer, 1999, p. 285-309 ; A. A. Cançado Trindade, « The Contribution of Recent
World Conferences of the United Nations to the Relations between Sustainable Develop-
ment and Economic, Social and Cultural Rights », dans Les hommes et l’environnement :
Quels droits pour le vingt-et-unième siècle ? — Etudes en hommage à Alexandre Kiss (ouvrage
collectif publié sous la dir. de M. Prieur et C. Lambrechts), Paris, Ed. Frison-Roche, 1998,
p. 119-146 ; A. A. Cançado Trindade, « Memória da Conferência Mundial de Direitos
Humanos (Vienne, 1993) », Boletim da Sociedade Brasileira de Direito Internacional
(1993-1994), vol. 87/90, p. 9-57.
   154 Les participants à ces conférences ont en eﬀet reconnu que l’idéal des droits de

l’homme imprégnait tous les domaines de l’activité humaine et avait contribué de façon
décisive à replacer les êtres humains au centre de l’appareil conceptuel du droit des nations
(droit des gens). Voir à ce sujet A. A. Cançado Trindade, Evolution du droit international
au droit des gens — L’accès des particuliers à la justice internationale : le regard d’un juge,
Paris, Pedone, 2008, p. 1-187.

                                                                                          119

  armes nucléaires et désarmement (op. diss. cançado trindade) 371

           Nous réaﬃrmons notre attachement aux buts et principes énoncés
        dans la Charte des Nations Unies, qui ont une valeur éternelle et
        universelle. En fait, leur pertinence et leur importance en tant que
        source d’inspiration se sont accrues avec la multiplication des liens et
        le renforcement de l’interdépendance entre les nations et les peuples. »
        (A/RES/55/2 du 8 septembre 2000, par. I 2-3).)


             X. Défaut de pertinence du prétendu « principe »
                           de l’OR MONÉTAIRE

   132. Les distorsions qui résultent de l’obsession du paradigme strictement
interétatique sont faciles à déceler. On en trouve un exemple dans la manière
dont l’aﬀaire du Timor oriental a été traitée (1995) ; le peuple timorais n’avait
pas qualité pour demander à intervenir dans la procédure, ni même pour
s’exprimer en tant qu’amicus curiae, alors que le point essentiel sur lequel
devait se prononcer la Cour était sa souveraineté sur son propre territoire.
Pis encore, la Cour a considéré qu’il allait de soi qu’elle s’empresse de proté-
ger les intérêts d’un Etat tiers (qui n’avait même pas accepté sa juridiction
obligatoire), en vertu du prétendu principe de l’Or monétaire, lequel, après
plus de vingt ans, vient d’être à nouveau invoqué dans une aﬀaire qui porte
sur rien moins que l’obligation d’éliminer les armes nucléaires !
   133. Il importe que la Cour prête attention à la nature de chaque aﬀaire,
ce qui peut la porter, comme cela aurait dû être le cas en l’espèce, à suivre
un raisonnement qui s’écarte de la « perspective volontariste strictement
centrée sur les Etats » et de la « recherche continuelle de consentement de
l’Etat », et s’inspire des principes fondamentaux (prima principia), dont le
principe d’humanité. C’est ce que j’ai tenu à faire valoir dans le long exposé
de mon opinion dissidente sur l’arrêt du 3 février 2015 en l’aﬀaire relative à
l’Application de la convention pour la prévention et la répression du crime de
génocide (Croatie c. Serbie), où j’ai notamment expliqué que ces principes
confèrent à l’ordre juridique international « sa dimension axiologique inévi-
table » et le sous-tendent « en exprimant l’idée d’une justice objective propre
au droit naturel » (C.I.J. Recueil 2015 (I), p. 373, par. 517).
   134. J’avais déjà formulé ces observations au paragraphe 213
de l’opinion dissidente, elle aussi fort longue, que j’avais jointe à
l’arrêt du 1er avril 2011 en l’aﬀaire relative à l’Application de la
convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Géorgie c. Fédération de Russie). Dans le texte de
mon opinion susmentionnée (Convention contre le génocide), j’ai dit
regretter que, dans une aﬀaire portant sur un sujet aussi important,
la Cour se soit laissée aller à invoquer le prétendu principe de
l’Or monétaire 155, qui, à mon avis, n’avait pas sa place dans une
telle aﬀaire et « ne relev[ait] pas des prima principia, n’étant rien
de plus qu’une concession faite au consentement de l’Etat [selon] une
  155   Même si elle l’a ﬁnalement écarté (par. 116).

                                                                             120

  armes nucléaires et désarmement (op. diss. cançado trindade) 372

idée dépassée de l’Etat volontariste » (C.I.J. Recueil 2015 (I), p. 374,
par. 519).

   135. Je tiens à dire ici que j’éprouve la même déception, et pour les
mêmes raisons, devant l’arrêt rendu aujourd’hui par la Cour dans une
aﬀaire qui, ne l’oublions pas, portait sur des Obligations relatives à des
négociations concernant la cessation de la course aux armes nucléaires et le
désarmement nucléaire. Je souligne une fois de plus que le règlement d’une
aﬀaire telle que celle qui vient d’être jugée exige que soit dépassée la pers-
pective strictement interétatique. Le fait que les procédures contentieuses
engagées devant elle mettent en présence des Etats n’implique aucune-
ment que la Cour doive raisonner dans une optique étroitement interéta-
tique. Dans une aﬀaire qui portait sur les armes nucléaires et l’obligation
de procéder au désarmement nucléaire, il aurait fallu que la Cour
concentre son attention sur le sort des peuples, plutôt que sur les suscep-
tibilités des Etats. Il est impératif, en vertu du principe d’humanité, de ne
jamais perdre de vue que le monde est constitué de peuples.


         XI. Le principe fondamental de l’égalité juridique
                             des États

   136. L’aﬀaire dont je traite ici met en relief l’importance capitale du
principe de l’égalité juridique des Etats. La prééminence des principes
fondamentaux ainsi que l’idée d’une justice objective, et ce qu’elle
implique pour les règles de droit, sont des notions anciennes, profondé-
ment ancrées dans la doctrine jusnaturaliste. Les règles de droit, si elles ne
servent pas la justice, cessent de s’imposer à la conscience. L’éthique et le
droit ne sauraient être dissociés ; sur la scène internationale, chaque acteur
est responsable devant tous les autres. Pour les pères fondateurs du droit
des nations (droit des gens), comme Vitoria ou Suárez, le principe d’éga-
lité devait jouer un rôle fondamental dans les relations entre individus
aussi bien qu’entre Etats. Les enseignements de ces maîtres ont bien
résisté à l’épreuve du temps et, après quatre siècles et demi, le principe
essentiel d’égalité et de non-discrimination fait maintenant partie des fon-
dements du droit des Nations Unies.
   137. Parmi les aﬀaires portées devant la Cour, celle considérée ici n’est
certainement pas la première à mettre en évidence l’importance du prin-
cipe de l’égalité juridique des Etats. Dans l’opinion individuelle que j’ai
cru utile de joindre à l’ordonnance en indication de mesures conserva-
toires prise par la Cour le 3 mars 2014 en l’aﬀaire relative à des Questions
concernant la saisie et la détention de certains documents et données
(Timor-Leste c. Australie), j’ai fait observer ce qui suit :
       « La présente aﬀaire témoigne de l’importance du principe de
    l’égalité juridique des Etats. La place prépondérante de ce principe
    fondamental du droit international remonte à la deuxième confé-

                                                                          121

  armes nucléaires et désarmement (op. diss. cançado trindade) 373

    rence de la paix de La Haye de 1907, et à la rédaction, en juin-juillet
    1920, du Statut de la Cour permanente de Justice internationale par
    le comité consultatif de juristes, qui s’était alors notamment référé
    aux principes généraux de droit exprimant l’idée objective de justice.
    Consacré vingt-cinq ans plus tard dans la Charte des Nations Unies
    (au paragraphe 1 de l’article 2), le principe général de l’égalité juri-
    dique des Etats est aujourd’hui immanquablement et indissociable-
    ment lié à la quête de justice.

       Plus tard, au moment de la rédaction de la déclaration relative aux
    principes du droit international touchant les relations amicales et la
    coopération entre les Etats conformément à la Charte des Nations
    Unies (1964-1970), il est apparu nécessaire d’aﬃrmer l’idée que les
    Etats puissants ne sauraient imposer leur volonté, et que des inégali-
    tés de fait entre les Etats ne devaient pas aﬀecter la capacité des plus
    faibles de faire valoir leurs droits. Le principe de l’égalité juridique
    des Etats a donné corps à cette préoccupation et à l’idée de justice,
    laquelle procède de la conscience juridique universelle. » (C.I.J.
    Recueil 2014, p. 184, par. 44-45.)
   138. Dix ans plus tôt, dans un cours général de droit international
public donné à l’Académie de droit international de La Haye (2005),
j’avais exprimé les réﬂexions suivantes :
       « En plusieurs occasions, les principes de droit international se
    sont révélés être d’une importance capitale dans la quête de justice de
    l’humanité. En témoigne manifestement le rôle qu’a joué, entre
    autres, le principe de l’égalité juridique des Etats. Ce principe fonda-
    mental, qui trouve son origine dans la deuxième conférence de la
    paix de La Haye de 1907, et est consacré par la Charte des
    Nations Unies et énoncé également dans la déclaration de 1970 rela-
    tive aux principes du droit international touchant les relations ami-
    cales et la coopération entre Etats, signiﬁe concrètement que tous les
    Etats, puissants ou faibles, grands ou petits, sont égaux devant le
    droit international, ont droit à la même protection juridique et à
    l’égalité de traitement devant les organes judiciaires internationaux,
    et qu’ils sont égaux dans l’exercice de leurs droits et l’exécution de
    leurs obligations internationaux.
       Bien que plusieurs tentatives aient été faites pour le moderniser, le
    principe de l’égalité juridique des Etats est resté, depuis la deuxième
    conférence de la paix de La Haye de 1907, de ceux qui constituent le
    socle du droit international. Il a bien résisté à l’épreuve du temps et
    a eu un eﬀet salutaire en ce qu’il a incité les Etats à se conduire paci-
    ﬁquement dans leurs relations internationales, faisant nécessairement
    partie des fondements du droit international. Ce principe est un élé-
    ment très important du système juridique international, dont il est
    l’une des pierres angulaires depuis la fondation de l’Organisation des
    Nations Unies. En fait, la Charte des Nations Unies lui a conféré

                                                                         122

  armes nucléaires et désarmement (op. diss. cançado trindade) 374

     une dimension nouvelle, en ce qu’il est maintenant l’un des principes
     du droit des Nations Unies sur lesquels repose notamment le système
     de sécurité collective. » 156
   139. Dans la Déclaration du Millénaire, adoptée par l’Assemblée géné-
rale des Nations Unies le 8 septembre 2000 (résolution A/RES/55/2), les
Etats ont aﬃrmé leur volonté d’assurer l’« égalité souveraine de tous les
Etats », conformément « aux principes de la justice et du droit internatio-
nal » (par. I 4)). Cinq ans plus tard, l’Assemblée générale, par sa résolu-
tion A/RES/60/1 du 16 septembre 2005, a adopté le document ﬁnal du
sommet mondial de 2005, dans lequel les Etats se sont notamment décla-
rés résolus « à instaurer une paix juste et durable dans le monde entier
conformément aux buts et aux principes énoncés dans la Charte [des
Nations Unies] » et ont réaﬃrmé leur « volonté de … défendre l’égalité
souveraine … de tous les Etats » (par. I 5)). Soulignant « l’importance
vitale d’un système multilatéral eﬃcace fondé sur le droit international »
pour mieux aﬀronter les déﬁs mettant en danger la paix et la sécurité
internationales (par. 6-7), la communauté internationale a renouvelé sa
profession de foi dans les principes généraux de droit international.


                  XII. L’inconsistance de la stratégie
                            de « dissuasion »

   140. La stratégie dite de « dissuasion » que les Etats dotés d’armes
nucléaires invoquent pour tenter de défendre leurs positions en matière de
désarmement nucléaire fait abstraction du principe fondamental de l’éga-
lité juridique des Etats, consacré par la Charte des Nations Unies. Les
inégalités de fait entre Etats ne sauraient entamer leur égalité devant le
droit. Tous les Etats Membres de l’ONU sont égaux en droit. La stratégie
adoptée par quelques Etats invoquant les impératifs de leur défense ne
peut pas justiﬁer la remise en question du principe fondamental de l’éga-
lité juridique de tous les Etats énoncé, je le répète, dans la Charte ; encore
une fois, les inégalités de fait entre Etats ne sauraient justiﬁer des atteintes
à leur égalité juridique.
   141. Dans l’avis consultatif lourd d’ambiguïtés qu’elle a émis en 1996 sur
la Licéité de la menace ou de l’emploi d’armes nucléaires, la Cour a accordé
un poids indu à « une adhésion encore forte à la pratique de la dissuasion »
(C.I.J. Recueil 1996 (I), p. 254, par. 67, et p. 255, par. 73) de la part de
quelques Etats dotés d’armes nucléaires, au point d’y voir un obstacle à la
formation et la consolidation d’une opinio juris et d’une règle de droit inter-
national coutumier quant à l’illicéité des armes nucléaires, conduisant à
l’« interdiction spéciﬁque et expresse » de leur emploi (ibid., p. 255, par. 73).
La Cour s’en est ainsi tenue à son optique positiviste habituelle : pour elle,

  156 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 132, p. 84-85 ; voir également p. 62-63, 65 et 73.

                                                                             123

  armes nucléaires et désarmement (op. diss. cançado trindade) 375

il faut que l’interdiction soit expressément stipulée dans un instrument de
droit positif, en dépit du fait que les armes en cause sont capables d’eﬀacer
toute trace de vie sur terre, anéantissant le genre humain…
   142. Dans son avis consultatif, la Cour a accordé trop de poids à la
contestation par les Etats dotés d’armes nucléaires de l’existence d’une
opinio juris sur l’illicéité de ces armes, alors que l’écrasante majorité des
Etats Membres de l’ONU réprouve manifestement leur existence et est
favorable au désarmement nucléaire. L’avis consultatif de 1996 semble en
tout cas avoir été indûment inﬂuencé par l’impossible logique de la « dis-
suasion » 157. On ne peut pas imaginer — comme la Cour l’a pourtant fait
dans son avis consultatif de 1996 — qu’un Etat hypothétique puisse
recourir à l’arme nucléaire au nom de la « légitime défense », sachant le
prix inacceptable de pareille décision, qui inﬂigerait à l’humanité tout
entière une gigantesque dévastation et d’indicibles souﬀrances, dans une
« escalade vers l’apocalypse » 158.
   143. Inﬂiger de telles dévastations et souﬀrances serait une violation
ﬂagrante du droit international — droit international des droits de
l’homme, droit international humanitaire, droit des Nations Unies —
(voir ci-après, sect. XIII), ainsi que des normes de jus cogens 159. La stra-
tégie de dissuasion semble faire abstraction de tout cela. La Cour
internationale de Justice, pour être vraiment ﬁdèle à son nom, aurait dû,
chaque fois qu’il lui était donné de se prononcer sur les armes nucléaires
dans l’exercice de sa fonction judiciaire (que ce soit dans une aﬀaire
contentieuse ou dans une procédure consultative), accorder beaucoup
plus de poids à la raison d’humanité 160, et beaucoup moins à la raison
d’Etat dont procède la doctrine de la dissuasion. Il nous faut conserver le
souci de la personne humaine et des peuples, dans l’intérêt desquels ont
été créés les Etats, au lieu de nous préoccuper seulement de ce que nous
supposons être la raison d’Etat. Pour moi, il ne fait aucun doute que la
raison d’humanité doit l’emporter sur la Realpolitik.
   144. Dans son avis consultatif de 1996, la Cour a néanmoins eu raison
de reconnaître qu’il importe de procéder au désarmement nucléaire com-
plet, comme l’a aﬃrmé l’Assemblée générale des Nations Unies dans
toute une série de résolutions, et de reconnaître aussi la pertinence pour la
communauté internationale tout entière de l’obligation correspondante
énoncée à l’article VI du TNP (C.I.J. Recueil 1996 (I), p. 263, par. 99, et
   157 Pour des critiques de la doctrine de la dissuasion, voir, par exemple, A. Sayed,

Quand le droit est face à son néant — Le droit à l’épreuve de l’emploi de l’arme nucléaire,
Bruxelles, Bruylant, 1998, p. 79-80, 84, 88-89, 96 et 113.
   158 Ibid., p. 147 ; voir également les pages 129, 133, 151, 160, 174-175, 197 et 199-200.
   159 Pour un exposé de ces normes, voir A. A. Cançado Trindade, « Jus Cogens :

The Determination and the Gradual Expansion of Its Material Content in Contempo-
rary International Case Law », XXXV Curso de Derecho Internacional Organizado por el
Comité Jurídico Interamericano — 2008, Washington, Secrétariat général de l’OEA, 2009,
p. 3-29.
   160 A. A. Cançado Trindade, « La Humanización del Derecho Internacional y los

Límites de la Razón de Estado », Revista da Faculdade de Direito da Universidade Federal
de Minas Gerais — Belo Horizonte/Brésil, 2001, vol. 40, p. 11-23.

                                                                                       124

  armes nucléaires et désarmement (op. diss. cançado trindade) 376

p. 264, par. 102). La Cour a considéré cette obligation comme une obliga-
tion de résultat et non de simple comportement (C.I.J. Recueil 1996 (I),
p. 264, par. 99), sans toutefois en tirer les conséquences. Si elle l’avait fait,
elle serait parvenue à la conclusion que le désarmement nucléaire ne pou-
vait pas être entravé par le comportement de quelques Etats — ceux dotés
d’armes nucléaires — qui entretiennent et modernisent leurs arsenaux
nucléaires selon leur stratégie de dissuasion.
   145. La stratégie de dissuasion a quelque chose de suicidaire.
Aujourd’hui, alors que vingt années se sont écoulées depuis le prononcé
de l’avis consultatif de 1996, durant lesquelles a été réitérée l’obligation de
droit international conventionnel et coutumier de procéder au désarme-
ment nucléaire, il n’y a plus aucune marge d’ambiguïté. Il existe une opi-
nio juris communis sur l’illicéité des armes nucléaires et sur l’obligation
bien établie de procéder au désarmement nucléaire, obligation qui est de
résultat, et non de simple comportement. L’insistance dogmatique des
positivistes sur la nécessité d’une interdiction expresse des armes nucléaires
ne saurait éclipser cette opinio juris, alors que celle-ci, bien au contraire,
montre que l’argument du défaut d’interdiction expresse n’a aucun sens,
en ce qu’il repose sur la doctrine destructrice et suicidaire de la dissuasion.
   146. La stratégie de dissuasion est incompatible avec les conceptions
jusnaturalistes, qui ont toujours fait entrer en ligne de compte des
considérations éthiques (voir plus loin, sect. XV). Ainsi, il y a plus
d’un demi-siècle, l’Assemblée générale, dans sa résolution historique
A/RES/1653 (XVI) de 1961, aﬃrmait déjà que l’emploi d’armes nucléaires
était « contraire à l’esprit, à la lettre et aux buts de la Charte des
Nations Unies », constituait une « violation directe de la Charte » et était
contraire au droit international et « aux lois de l’humanité », et qu’il
constituait « un crime contre l’humanité et la civilisation » (par. 1). L’As-
semblée a par la suite réaﬃrmé les dispositions de sa résolution 1653
(XVI) (voir plus haut, sect. III), ne laissant ainsi aucune place à l’ambi-
guïté, à des hésitations ou à la moindre concession.
   147. Lors de la procédure orale qui s’est déroulée à la ﬁn de 1995 avant
que la Cour ne rende son avis consultatif sur la Licéité de la menace ou de
l’emploi d’armes nucléaires, la stratégie de dissuasion a fait l’objet de très
vives critiques insistant sur les souﬀrances humaines causées par l’explosion
d’un engin nucléaire, les radiations qu’elle dégage et la contamination de
l’environnement qui en résulte 161. Des intervenants ont appelé l’attention
sur la « perversion de la logique » inhérente à la doctrine de la dissuasion, qui
voulait que la sécurité internationale repose sur la menace d’armes immen-
sément destructrices, et supposait que les Etats non dotés d’armes nucléaires
« admettent que, depuis une cinquantaine d’années, le maintien de la paix
n’[était] possible que grâce à l’accumulation sans précédent d’armements
plus dangereux que jamais, qui [pouvait] conduire à un génocide » 162.

    161 Voir, par exemple, le témoignage du maire d’Hiroshima et de celui de Nagasaki, à

la section XIII.
    162 CR 1995/35, p. 32 (exposé du Zimbabwe).



                                                                                   125

  armes nucléaires et désarmement (op. diss. cançado trindade) 377

   148. Toujours, lors des audiences qui ont précédé le prononcé de l’avis
consultatif susmentionné, la « dissuasion nucléaire » a été critiquée comme
étant le « maintien de l’équilibre de la terreur » 163 ; elle a été critiquée aussi
parce que ses tenants prétendent la fonder sur la « proposition extrêmement
contestable » selon laquelle une poignée d’Etats dotés d’armes nucléaires
seraient libres de « s’arroger » le droit de « déterminer ce que sont les exi-
gences de la paix et de la sécurité mondiales en fonction exclusivement » de
leurs propres intérêts stratégiques et autres 164. Il a été dit aussi que, de
par leur nature même, les armes nucléaires étaient contraires au droit inter-
national, étant capables de destructions massives catastrophiques ; il a été
déclaré que la dissuasion nucléaire supposait à tort que les Etats et les
individus agissent rationnellement, ce qui laissait le monde « sous la menace
d’une épée de Damoclès nucléaire », situation qui stimulait « les ambitions
nucléaires des Etats, contribuant ainsi à aggraver l’instabilité générale »,
et aussi le risque d’utilisation « intentionnelle ou accidentelle » d’armes
nucléaires 165.
   149. En insistant sur la stratégie de dissuasion, les Etats dotés d’armes
nucléaires semblent tenir pour quantité négligeable les séries susmention-
nées de résolutions de l’Assemblée générale (voir sect. III) condamnant
les armes nucléaires et appelant à leur élimination. Au ﬁl des années, la
stratégie de « dissuasion » en est venue à être vivement critiquée pour les
graves dangers qu’elle comporte et pour l’indiﬀérence dont elle témoigne
à l’objectif — soutenu par les Nations Unies — d’un monde exempt
d’armes nucléaires. Par exemple, tout récemment, les participants à la
série de conférences sur l’impact humanitaire des armes nucléaires
(2013-2014) se sont montrés très critiques à l’égard de la stratégie de
la dissuasion nucléaire. Entre autres, dans une déclaration communi-
quée à la conférence tenue à Vienne en 2014, le Secrétaire général de
l’ONU a mis en garde contre les dangers de la dissuasion nucléaire,
qui selon lui compromettait la stabilité internationale (voir plus loin,
sect. XIX).
   150. Il existe en eﬀet une opinio juris communis bien déﬁnie sur l’illi-
céité et l’interdiction des armes nucléaires. Etant donné que la menace ou
l’emploi de ces armes est une violation ﬂagrante du droit international, du
droit international humanitaire et du droit international des droits de
l’homme, ainsi que de la Charte des Nations Unies, tout argument invo-
quant la stratégie de dissuasion est infondé et indéfendable. A mon sens,
il est inadmissible qu’une poignée d’Etats puissent continuer indéﬁniment,
en invoquant leurs « intérêts en matière de défense nationale », de s’arro-
ger la prérogative de déterminer seuls les conditions de la paix mondiale,
et imposer ces conditions à tous les autres Etats, qui constituent l’écra-
sante majorité de la communauté internationale. La survie de l’humanité

   163CR 1995/27, p. 37 (témoignage du maire de Nagasaki).
   164Ibid., p. 45, par. 14 (exposé de la Malaisie).
  165 Ibid., p. 55, par. 8 ; voir également les pages 60-61, par. 17-20 et p. 63 (exposé de la

Malaisie).

                                                                                         126

  armes nucléaires et désarmement (op. diss. cançado trindade) 378

ne saurait être suspendue à la « volonté » d’une poignée d’Etats privilé-
giés. La conscience juridique universelle est d’un ordre bien supérieur à
celui de la « volonté » individuelle des Etats.


                 XIII. L’illicéité des armes nucléaires
        et l’obligation de procéder au désarmement nucléaire

       1. La condamnation de toutes les armes de destruction massive
   151. Depuis l’avènement de l’ère nucléaire, il est devenu manifeste qu’il
était impossible de limiter à des objectifs militaires les eﬀets des armes
nucléaires (la chaleur et les radiations), eﬀets qui, de par leur nature,
s’exercent sans discrimination et sont disproportionnés en raison des
dévastations et des souﬀrances d’une indicible cruauté qu’ils inﬂigent.
L’opinio juris communis sur l’interdiction des armes nucléaires et de toutes
les armes de destruction massive s’est formée progressivement au cours
des dernières décennies 166. Alors que des armes moins destructrices que
les armes nucléaires (comme les armes biologiques et chimiques) sont
déjà expressément interdites, il serait insensé de prétendre que les
armes qui n’ont pas été interdites par le droit international conventionnel,
dont les armes nucléaires, ne sont pas de même illicites ; après tout,
elles ont des eﬀets dévastateurs bien plus considérables et durables, qui
mettent en péril l’existence de la communauté internationale tout
entière.
   152. Il me paraît utile de rappeler que, dès 1969, l’Institut de droit
international a condamné toutes les armes de destruction massive. Lors
des débats qu’il a consacrés à la question lors de sa session d’Edimbourg,
les participants ont insisté sur la nécessité de respecter le principe de la
distinction (entre objectifs militaires et objectifs non militaires) et ont sou-
ligné les eﬀets terriﬁants de l’emploi d’armes nucléaires, évoquant les
bombardements atomiques d’Hiroshima et de Nagasaki 167. Dans la réso-
lution qu’il a adoptée en septembre 1969 sur la question, l’Institut a
d’abord réaﬃrmé, dans le préambule, que le droit international interdisait
le recours à la force, et rappelé que les Etats avaient le devoir de protéger
les civils dans tout conﬂit armé ; il a également rappelé les principes géné-
raux de droit international, les règles coutumières et les conventions qui,
entérinés par la jurisprudence et la pratique internationales, « limitent
clairement la mesure dans laquelle les parties engagées dans un conﬂit
peuvent nuire à l’ennemi » ; et a réaﬃrmé que : « les conséquences que la

   166 Voir, par exemple, G. E. do Nascimento e Silva, « A Proliferação Nuclear e

o Direito Internacional », Pensamiento Jurídico y Sociedad Internacional — Libro-
Homenaje al Professor A. Truyol y Serra, vol. II, Madrid, Universidad Complutense,
1986, p. 877-886 ; C. A. Dunshee de Abranches, Proscrição das Armas Nucleares, Rio de
Janeiro, Livr. Freitas Bastos, 1964, p. 114-179.
   167 Voir Annuaire de l’Institut de droit international — session d’Edimbourg (1969) —

chap. II, p. 49-50, 53, 55, 60, 62-63, 66, 88-90 et 99.

                                                                                   127

  armes nucléaires et désarmement (op. diss. cançado trindade) 379

conduite indiscriminée des hostilités, et particulièrement 1’emploi des
armes nucléaires, chimiques et bactériologiques, peut entraîner pour les
populations civiles et pour 1’humanité tout entière » 168.
   153. Dans le dispositif de cette résolution, l’Institut a souligné l’impor-
tance du principe de distinction (entre objectifs militaires et objectifs non
militaires) en tant que « principe fondamental du droit international en
vigueur » et la nécessité pressante de protéger les populations civiles lors des
conﬂits armés 169 ; aux paragraphes 4 et 7, l’Institut a aﬃrmé ce qui suit :
           « Il est interdit par le droit international en vigueur d’attaquer, au
        moyen d’armes, la population civile comme telle, ainsi que tous
        objets non militaires, notamment les habitations ou autres construc-
        tions qui abritent la population civile, à moins qu’ils ne soient
        employés à des ﬁns militaires
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
           Est interdit par le droit international en vigueur 1’emploi de toutes
        les armes qui, par leur nature, frappent sans distinction objectifs
        militaires et objets non militaires, forces armées et populations
        civiles. Est interdit notamment 1’emploi des armes dont 1’eﬀet des-
        tructeur est trop grand pour pouvoir être limité à des objectifs
        militaires déterminés ou dont 1’eﬀet est incontrôlable (armes « auto-
        génératrices »), ainsi que des armes aveugles. » 170
   154. L’Association de droit international, pour sa part, dans son rapport
sur ses travaux les plus récents sur la question du désarmement nucléaire
(2014), rappelant l’article VI du TNP, a émis l’avis que le désarmement
nucléaire relevait non seulement d’une obligation conventionnelle, mais
aussi d’une obligation émergente de droit international coutumier de nature
à s’imposer erga omnes, et donc applicable à « la communauté internatio-
nale tout entière », et pas seulement aux Etats parties au TNP 171. Il est
également fait référence dans ce rapport à l’« opinion publique mondiale »,
qui s’inquiète « des conséquences catastrophiques qu’aurait pour l’huma-
nité l’emploi ou l’explosion d’armes nucléaires, dans quelque circonstance
que ce soit », et il y est dit également que, en conséquence, le système de
« dissuasion » fondé sur la possession d’armes nucléaires n’est pas viable 172.
   155. Selon ce rapport, la « dissuasion nucléaire », loin d’être un
« parapluie » protégeant le monde, constitue une menace pour la paix et la
sécurité internationales, et les Etats dotés d’armes nucléaires sont encore
loin de s’être conformés à l’article VI du TNP 173. Les dispositions de cet
article VI, toujours selon l’Association de droit international, ne s’appliquent
  168 Op. cit. supra note 167, p. 375-376.
  169 Ibid., p. 376-377, par. 1-3, 5-6 et 8.
  170 Ibid., p. 376-377.
  171 International Law Association Committee, Nuclear Weapons, Non-Proliferation and

Contemporary International Law (second report : Legal Aspects of Nuclear Disarmament),
ILA, Washington Conference, 2014, p. 2-4.
  172 Ibid., p. 5-6.
  173 Ibid., p. 8-9.



                                                                                 128

  armes nucléaires et désarmement (op. diss. cançado trindade) 380

pas seulement aux Etats parties à ce traité, mais « font partie du droit inter-
national coutumier » ou, au moins, « des règles coutumières émergentes » ;
elles sont valables erga omnes parce qu’elles concernent « la communauté
internationale tout entière », et pas seulement un groupe d’Etats ou un Etat
particulier 174. Ainsi, comme nous venons de le voir, d’éminents organismes
spécialisés dans le droit international, tels que l’Institut de droit internatio-
nal et l’Association de droit international, considèrent également que le
droit international en vigueur interdit toutes les armes de destruction mas-
sive, à commencer par les armes nucléaires, qui sont les plus destructrices.
   156. Aujourd’hui, il suﬃrait que des armes nucléaires soient employées
une seule fois, en quelque circonstance que ce soit, pour que la survie
même de l’humanité soit compromise 175. Un ordre juridique international
fondé avant tout sur la conscience juridique universelle implique nécessai-
rement l’illicéité et l’interdiction de toutes les armes de destruction mas-
sive 176. Telle est la position que j’ai constamment défendue, notamment
dans une conférence que j’ai donnée à l’université d’Hiroshima (Japon) le
20 décembre 2004 177. Je m’inscris en cela dans le courant de pensée jus-
naturaliste, ﬁdèle aux enseignements des « pères fondateurs » du droit des
nations et s’intéressant non seulement aux Etats, mais aussi aux peuples,
aux individus et à l’humanité tout entière.

         2. L’interdiction des armes nucléaires : nécessité d’une optique
                             centrée sur les peuples
  157. Je considère que seule une optique centrée sur les peuples permet
d’étudier comme il convient l’ère nucléaire depuis son avènement, marqué
par le largage en août 1945 de bombes atomiques sur Hiroshima et Naga-
saki. D’émouvants témoignages et les travaux d’historiens attestent les
eﬀets dévastateurs des armes nucléaires, qu’ont décrits les victimes et les
témoins des deux explosions 178. Cependant, malgré l’avènement drama-
   174  Op. cit. supra note 171, p. 18.
   175  Nagendra Singh, Nuclear Weapons and International Law, Londres, Stevens, 1959,
p. 242.
   176 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 132, chap. VI (« The Material Source of International Law:
Manifestations of the Universal Juridical Conscience »), p. 139-161.
   177 Le texte de mon exposé est reproduit dans l’ouvrage suivant : A. A. Cançado Trin-

dade, Le droit international pour la personne humaine, Paris, Pedone, 2012, chap. I (« L’illi-
céité de toutes les armes de destruction massive au regard du droit international contempo-
rain »), p. 61-90 ; A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd.,
Belo Horizonte/Brésil, Ed. Del Rey, 2015, chap. XVII (« The Illegality under Contempo-
rary International Law of All Weapons of Mass Destruction »), p. 361-390.
   178 Michihiko Hachiya, Journal d’Hiroshima — 6 août-30 septembre 1945 (1955), Paris,

Ed. Tallandier, 2015 (rééd.), p. 25-281 ; Toyofumi Ogura, Letters from the End of the
World — A First-Hand Account of the Bombing of Hiroshima (1948), Tokyo/New York/
Londres, Kodansha International, 2001 (rééd.), p. 15-173 ; Naomi Shohno, The Legacy of
Hiroshima — Its Past, Our Future, Tokyo, Kösei Publ. Co., 1987 (rééd.), p. 13-140 ; Kenza-
buro Oe, Notes de Hiroshima (1965), Paris, Gallimard, 1996 (rééd.), p. 17-230 ; J. Hersey,
Hiroshima (1946), Londres, Penguin, 2015 (réimpr.), p. 1-98.

                                                                                         129

  armes nucléaires et désarmement (op. diss. cançado trindade) 381

tique de l’ère nucléaire, l’attention est longtemps restée essentiellement
ﬁxée sur les stratégies des Etats ; ce n’est que progressivement que s’est
dégagé un courant d’idées mettant l’accent sur les eﬀets dévastateurs que
l’emploi d’armes nucléaires peut avoir sur les peuples.
   158. Comme l’ont relevé des historiens, il a fallu attendre la première
conférence contre les bombes atomiques et les bombes à hydrogène (1955)
pour que « les victimes, après dix ans de silence, aient enﬁn l’occasion de
se faire entendre » 179. Au cours des dernières décennies, un eﬀort a été fait
pour prêter moins d’attention à la stratégie des Etats et davantage aux
nombreuses victimes des armes nucléaires et aux dommages énormes
qu’elles ont causés, et pour mettre l’accent avant tout sur « les souﬀrances
humaines et la dignité de la personne humaine » 180. Une initiative impor-
tante a été prise récemment en ce sens, à savoir l’organisation d’une série
de conférences sur l’impact humanitaire des armes nucléaires (2013-2014),
dont je passe les travaux en revue plus loin (voir sect. XIX).
   159. Les victimes des eﬀets des armes nucléaires ont uni leurs voix,
qu’elles aient subi les eﬀets des armes nucléaires lors du bombardement
d’Hiroshima et de Nagasaki (1945) ou des essais nucléaires réalisés (pendant
la guerre froide) dans des régions telles que l’Asie centrale et les îles du Paci-
ﬁque. Insistant sur les cruelles souﬀrances qui leur ont été inﬂigées (entre
autres du fait de la contamination radioactive de l’environnement et des
déplacements forcés de population qu’elle a nécessités) 181, souﬀrances qui se
sont prolongées pendant plusieurs générations, ces victimes ont appelé l’at-
tention sur les conséquences humanitaires de l’explosion d’engins nucléaires.
   160. Bien qu’elle ait été appelée à quatre reprises à traiter de la ques-
tion des armes nucléaires (voir ci-après), la Cour semble avoir persisté à
l’aborder dans une optique trop étroitement interétatique. Il est regret-
table que, si évident que puisse être l’immense danger que fait peser l’exis-
tence des armes nucléaires, elle ait continué de traiter de la question de
leur interdiction en droit international d’une manière à plusieurs égards
ambiguë. L’aﬀaire sur laquelle elle vient de se déclarer incompétente était
la troisième tentative faite par la voie d’une procédure contentieuse pour
obtenir qu’elle se prononce sur la question. A deux occasions précédentes
— les aﬀaires des Essais nucléaires (1974 et 1995) 182 —, la Cour s’est
montrée passablement évasive, évitant de se prononcer nettement sur le
fond d’une question où est en jeu la survie même de l’humanité.
   161. Je vais maintenant m’arrêter brièvement à un aspect que j’estime
historiquement important de l’une des deux aﬀaires parallèles de 1974, qui
opposaient à la France l’Australie et la Nouvelle-Zélande. Cette dernière
soutenait notamment que les essais nucléaires réalisés par le Gouverne-
    179 Kenzaburo Oe, Hiroshima Notes (1965), New York/Londres, Marion Boyars, 1997

(rééd.), p. 72 et 159.
    180 Ibid., p. 149 et 162.
    181 Voir J. Borrie, « Humanitarian Reframing of Nuclear Weapons and the Logic of a

Ban », International Affairs, vol. 90, 2014, p. 633 ; voir également p. 637, 643-644 et 646.
    182 Voir C.I.J. Recueil 1974, p. 63-455. Voir également C.I.J. Recueil 1995, p. 4-23, et

l’exposé des opinions dissidentes de trois juges sur cette ordonnance (ibid., p. 317-421).

                                                                                       130

  armes nucléaires et désarmement (op. diss. cançado trindade) 382

ment français dans le Paciﬁque sud violaient non seulement son droit à ce
que son sol, son espace aérien et sa mer territoriale soient exempts de
matières radioactives, ainsi que le même droit de divers territoires du Paci-
ﬁque, mais aussi « le droit de tous les membres de la communauté interna-
tionale, y compris la Nouvelle-Zélande, à ce qu’aucun essai nucléaire
donnant lieu à des retombées radioactives ne soit réalisé » 183.
   162. L’Australie attendait pour sa part de la Cour qu’elle protège la
vie, la santé et le bien-être de sa population, de même que de la popu-
lation d’autres Etats, des eﬀets des essais nucléaires réalisés par un
Etat quelconque 184. Ainsi, voici plus de trente ans, les requêtes tant de la
Nouvelle-Zélande que de l’Australie dépassaient clairement — et à
juste titre — la dimension strictement interétatique, parce que la question
en cause intéressait la communauté internationale tout entière.

   163. Tout au long de la procédure (écrite et orale), l’Australie et la
Nouvelle-Zélande ont tenu à marquer qu’elles entendaient que la Cour
suive une démarche centrée sur les peuples. Par exemple, dans son
mémoire, la Nouvelle-Zélande invoquait l’obligation erga omnes de ne
pas réaliser d’essais nucléaires, soulignant qu’il s’agissait d’une obligation
« envers la communauté internationale tout entière » (par. 207-208), et
ajoutant que l’inobservation de cette obligation suscitait dans la région
où avaient lieu les essais « de très vives inquiétudes et de très vifs ressenti-
ments parmi les peuples » et les Etats (par. 212). Lors de l’audience du
10 juillet 1974, la Nouvelle-Zélande a de nouveau invoqué « les droits de
tous les membres de la communauté internationale » et l’obligation erga
omnes susmentionnée envers la communauté internationale tout entière 185.
L’Australie, par exemple, lors de l’audience du 8 juillet 1974, a fait réfé-
rence au traité sur l’interdiction partielle des essais nucléaires de 1963,
insisté sur les inquiétudes de « toute la communauté internationale » quant
à « l’avenir de l’humanité », et aﬃrmé la responsabilité imposée « à tous
les Etats » par « les principes de droit international » de « s’abstenir de
procéder à des essais d’armes nucléaires dans l’atmosphère » 186.
   164. Le dénouement des deux aﬀaires des Essais nucléaires a toutefois été
plutôt décevant : alors que, par des ordonnances de juin 1973, elle avait indi-
qué des mesures conservatoires (consistant pour le défendeur à cesser ses
essais nucléaires), elle a, dans ses arrêts de 1974 187, cédé au volontarisme éta-

    183 Requête introductive d’instance déposée par la Nouvelle-Zélande le 9 mai 1973, p. 8

et 15-16 ; voir également les pages 4-16.
    184 Requête introductive d’instance déposée par l’Australie le 9 mai 1973, p. 23 et 26,

par. 40, 47 et 49 1).
    185 C.I.J. Mémoires, Essais nucléaires (Nouvelle-Zélande c. France), vol. II (plaidoiries),

p. 256-257 et 264-266.
    186 C.I.J. Mémoires, Essais nucléaires (Australie c. France), vol. I (plaidoiries), p. 503.
    187 Pour une analyse critique mettant en parallèle les ordonnances de 1973 et les arrêts

de 1974, voir P. Lellouche, « The Nuclear Tests Cases: Judicial Silence versus Atomic
Blasts », Harvard International Law Journal (1975), vol. 16, p. 615-627 et 635 ; pour d’autres
critiques, voir ibid., p. 614-637.

                                                                                          131

  armes nucléaires et désarmement (op. diss. cançado trindade) 383

tique, et conclu que, puisque la France avait annoncé qu’elle cessait volontai-
rement ses essais nucléaires dans l’atmosphère, les demandes de l’Australie et
de la Nouvelle-Zélande étaient devenues « sans objet », et qu’il n’y avait dès
lors pas lieu à statuer 188. Les juges qui ont joint à chacun de ces arrêts l’exposé
de leur opinion dissidente ont très justement fait observer que lesdits arrêts
n’avaient nullement mis ﬁn au diﬀérend juridique opposant les parties, étant
donné que l’Australie et la Nouvelle-Zélande s’étaient adressées à la Cour en
attendant d’elle qu’elle rende un arrêt déclaratoire indiquant que les essais
nucléaires dans l’atmosphère étaient contraires au droit international 189.
   165. La réticence qui a caractérisé la position de la Cour dans les deux
aﬀaires des Essais nucléaires était d’autant plus regrettable que les deman-
deurs, au sujet du « préjudice psychologique » causé aux peuples de la
région du Paciﬁque par « les craintes que leur inspiraient les eﬀets éven-
tuels des retombées radioactives [résultant d’essais nucléaires dans l’at-
mosphère] sur leur bien-être et celui de leurs descendants », avaient
invoqué la notion d’obligations erga omnes avancée par la Cour elle-
même quatre ans seulement auparavant, dans l’obiter dictum qu’elle avait
énoncé en l’aﬀaire de la Barcelona Traction, Light and Power Company,
Limited 190. La Cour, dans ses arrêts de 1974, avait ménagé la possibilité
que dans certaines circonstances, l’une ou l’autre des aﬀaires soit rou-
verte, et c’est ce qui s’est eﬀectivement produit vingt ans plus tard lorsque
la Nouvelle-Zélande a déposé contre la France une nouvelle requête.
Cependant, par ordonnance du 22 septembre 1995, la Cour a conclu que
la demande de la Nouvelle-Zélande n’entrait pas dans les prévisions de
son arrêt de 1974, qui portait sur les essais nucléaires dans l’atmosphère,
et qu’elle devait être écartée parce qu’elle concernait les essais nucléaires
souterrains réalisés par la France depuis 1974 191.

   188 C.I.J. Recueil 1974, p. 272 et 478, respectivement.
   189 Ibid., opinion dissidente commune des juges Onyeama, Dillard, Jiménez de Aréchaga
et sir Humphrey Waldock, p. 319-322, 367-369, 496, 500, 502-504, 514 et 520-521 ; voir
également ibid., opinion dissidente du juge De Castro, p. 386-390 ; et ibid., opinion dissi-
dente du juge Barwick, p. 392-394, 404-405, 436-437 et 525-528. Il a été dit aussi, dans
une opinion individuelle, que la Cour aurait dû s’arrêter à la question de l’existence de
règles de droit international coutumier interdisant aux Etats de causer, en procédant à des
essais nucléaires dans l’atmosphère, le dépôt de retombées radioactives sur le territoire
d’autres Etats ; ibid., opinion individuelle du juge Petrén, p. 303-306 et 488-489. Dans cette
aﬀaire, la question qui appelait une réponse était de savoir s’il existait ou non de telles
règles de droit international coutumier, question qui n’a pas été véritablement tranchée
par la Cour.
   190 Comme l’ont rappelé les juges Onyeama, Dillard, Jiménez de Aréchaga et Waldock

dans leur opinion dissidente commune (ibid., p. 362, 368-369 et 520-521) ; ce rappel ﬁgure
aussi dans l’exposé de l’opinion dissidente du judge Barwick (ibid., p. 436-437).
   191 C.I.J. Recueil 1995, p. 288-308 ; comme les arrêts de 1974, cette ordonnance était

accompagnée de l’exposé des opinions dissidentes de plusieurs juges (voir ibid., p. 317-421).
De plus, une requête a été déposée auprès de la Commission européenne des droits de
l’homme contre la France au sujet des essais nucléaires réalisés par elle sur les atolls de
Mururoa et de Fangataufa, en Polynésie française ; voir Commission européenne des droits
de l’homme, aﬀaire N. Narvii Tauira et 18 autres c. France (requête no 28204/95), décision
du 4 décembre 1995, Décisions et rapports, vol. 83-A, 1995, p. 130.

                                                                                         132

  armes nucléaires et désarmement (op. diss. cançado trindade) 384

   166. La Cour a ainsi manqué, en 1974 et en 1995, deux occasions his-
toriques de préciser sa position sur la question qui était au cœur des
aﬀaires qui lui avaient été soumises, celle des Essais nucléaires. Elle vient
d’en manquer une troisième en rendant sa décision d’aujourd’hui, grâce à
laquelle elle n’a pas eu à se prononcer, comme l’en avaient priée les Iles
Marshall, sur des Obligations relatives à des négociations concernant la
cessation de la course aux armes nucléaires et le désarmement nucléaire.
Elle a jugé que l’existence d’un diﬀérend n’avait pas été établie et qu’elle
n’avait pas compétence pour examiner la requête déposée par les
Iles Marshall le 24 avril 2014.
   167. Au milieu des années 1990, à la demande de l’Assemblée générale
des Nations Unies et de l’Organisation mondiale de la santé (OMS), la
Cour a été appelée à exercer sa fonction consultative sur une question
directement liée à l’objet des aﬀaires jugées en 1974, en 1995 et aujourd’hui,
celle des armes nucléaires. Ces demandes d’avis consultatif portaient non
pas sur les essais nucléaires, mais sur la licéité en droit international de la
menace ou de l’emploi d’armes nucléaires.

   168. Après avoir décidé qu’elle ne donnerait suite qu’à la demande de
l’Assemblée générale 192, la Cour a rendu le 8 juillet 1996 un avis consul-
tatif sur la Licéité de la menace ou de l’emploi d’armes nucléaires dans
lequel elle a aﬃrmé que ni le droit international coutumier, ni le droit
international conventionnel n’autorisait spéciﬁquement la menace ou
l’emploi d’armes nucléaires ; que ni l’un ni l’autre ne comportait d’inter-
diction complète et universelle de la menace ou de l’emploi de ces armes
en tant que telles ; qu’était illicite la menace ou l’emploi de la force au
moyen d’armes nucléaires qui serait contraire au paragraphe 4 de l’ar-
ticle 2 de la Charte des Nations Unies et qui ne satisferait pas à toutes les
prescriptions de son article 51 ; que la menace ou l’emploi d’armes
nucléaires devait aussi être compatible avec les exigences du droit interna-
tional applicable dans les conﬂits armés, spécialement celles du droit
international humanitaire ; et qu’il existait une obligation de poursuivre
de bonne foi des négociations conduisant au désarmement nucléaire dans
tous ses aspects 193.
   169. Dans la partie la plus controversée de son avis consultatif
(point 2 E du dispositif), la Cour a dit « que la menace ou l’emploi d’armes
nucléaires serait généralement contraire aux règles du droit international
applicable dans les conﬂits armés, et spécialement aux principes et règles
du droit humanitaire », mais elle a ajouté que, au vu de l’état actuel du
droit international, elle « ne p[ouvait] cependant conclure de façon déﬁni-
tive que la menace ou l’emploi d’armes nucléaires serait licite ou illicite
   192 La Cour a décidé de ne pas donner suite à la demande d’avis consultatif de l’OMS

parce qu’elle ne portait pas sur une question se posant dans le cadre de l’activité de cette
organisation ; elle l’a fait sans tenir compte de ce que, de par son mandat, cette institu-
tion spécialisée des Nations Unies pouvait s’intéresser aux eﬀets dévastateurs des armes
nucléaires sur la santé et l’environnement.
   193 C.I.J. Recueil 1996 (I), p. 266-267.



                                                                                       133

  armes nucléaires et désarmement (op. diss. cançado trindade) 385

dans une circonstance extrême de légitime défense dans laquelle la survie
même d’un Etat serait en cause » 194. Elle s’est ainsi bornée à prendre acte
de l’existence d’une incertitude juridique.
   170. La Cour n’est pas allée plus loin, et son avis consultatif est plein
d’ambiguïtés et d’équivoques, avec en ﬁlagramme le spectre d’un non liquet,
alors qu’il porte sur une question qui concerne, plus que les Etats pris
individuellement, l’humanité tout entière. Cet avis fait abstraction du fait
que le droit international humanitaire s’applique également en cas de légi-
time défense, et commande de toujours respecter les principes de distinc-
tion et de proportionnalité (dont font ﬁ les armes nucléaires) 195, et de
respecter aussi l’interdiction des armes qui causent des maux superﬂus.
   171. Dans son avis consultatif, la Cour aurait pu et aurait dû accorder
plus de poids à l’argument avancé lors des audiences de novembre 1995,
selon lequel il fallait, dans le domaine considéré, adopter une optique cen-
trée sur les peuples. Lors de ces audiences, il a été déclaré par exemple que
« l’expérience du peuple marshallais conﬁrm[ait] que l’inﬂiction de maux
superﬂus était une conséquence inévitable de l’explosion d’engins
nucléaires » 196, et que, par nature, les eﬀets délétères des armes nucléaires
étaient de grande ampleur, s’exerçaient sans discrimination et se répercu-
taient sur les générations futures 197. Il a été dit également que « les témoi-
gnages sur les eﬀets épouvantables » de l’emploi de bombes atomiques à
Hiroshima et Nagasaki, ainsi que les témoignages sur le déroulement et
les suites des essais nucléaires réalisés dans la région des îles du Paciﬁque
dans les années 1950 et 1960, avaient attiré l’attention sur « les dangers
sans précédent auxquels l’humanité [était] exposée en cas d’utilisation
d’armes nucléaires » 198.
   172. Dans son avis consultatif, la Cour a certes reconnu que les armes
nucléaires causaient sans discrimination des souﬀrances de longue durée et
qu’elles avaient un énorme pouvoir destructeur (par. 35), et a reconnu aussi
que les principes de droit international humanitaire (comprenant des prin-

   194  C.I.J. Recueil 1996 (I), p. 266.
   195  L. Doswald-Beck, « International Humanitarian Law and the Advisory Opinion
of the International Court of Justice on the Legality of the Threat or Use of Nuclear
Weapons », International Review of the Red Cross, vol. 316, 1997, p. 35-55 ; H. Fujita,
« The Advisory Opinion of the International Court of Justice on the Legality of Nuclear
Weapons », ibid., p. 56-64. Les règles de droit international humanitaire valent aussi en
cas de légitime défense : voir M.-P. Lanfranchi et Th. Christakis, La licéité de l’emploi
d’armes nucléaires devant la Cour internationale de Justice, Aix-Marseille/Paris, Univer-
sité d’Aix-Marseille III/Economica, 1997, p. 111, 121 et 123 ; S. Mahmoudi, « The Inter-
national Court of Justice and Nuclear Weapons », Nordic Journal of International Law,
vol. 66, 1997, p. 77-100 ; E. David, « The Opinion of the International Court of Justice
on the Legality of the Use of Nuclear Weapons », International Review of the Red Cross,
vol. 316, 1997, p. 21-34.
    196 CR 1995/32, p. 22 (exposé des Iles Marshall).
    197 Ibid., p. 23.
    198 Ibid., p. 31 (exposé des Iles Salomon). Voir également p. 36 et 39-40, au sujet de la

place du droit international coutumier et des principes généraux de droit international dans
le domaine considéré.

                                                                                        134

  armes nucléaires et désarmement (op. diss. cançado trindade) 386

cipes de droit international coutumier) étaient « intransgressibles » (par. 79) ;
cependant, ces considérations ne lui ont pas paru suﬃsamment importantes
pour la conduire à se prononcer également contre l’emploi d’armes nucléaires
en cas de légitime défense, s’épargnant ainsi d’avoir à dire le droit applicable
en toutes circonstances. Pour moi, il est évident que les Etats sont tenus en
toutes circonstances de respecter et de faire respecter le droit international
humanitaire et le droit international des droits de l’homme, dont des prin-
cipes fondamentaux de jus cogens, quant à l’interdiction des armes nucléaires.
   173. Lorsque la Cour a rendu son avis consultatif en 1996, ce sont de
nouveau les juges ayant émis une opinion dissidente, et non pas la majo-
rité, d’ailleurs divisée, de ses membres, qui ont appelé l’attention sur ce
point 199 et sur la pertinence de la clause de Martens dans le contexte de
l’espèce 200 (voir plus loin, sect. XIV). Dans son avis consultatif de 1996,
la Cour a de plus minimisé (par. 71) l’importance des résolutions par les-
quelles l’Assemblée générale des Nations Unies avait aﬃrmé que les
armes nucléaires étaient illicites 201 et condamné leur emploi comme
constituant une violation de la Charte et un crime contre l’humanité. Elle
a en revanche pris note de la « politique de dissuasion », ce qui l’a amenée
à constater que les membres de la communauté internationale restaient
« profondément divisés » sur la question du non-recours aux armes
nucléaires, et à dire que, dans ces conditions, elle ne pouvait pas conclure
à l’existence d’une opinio juris sur la question (par. 67).
   174. La Cour n’avait pas à invoquer la doctrine inconsistante de la
« dissuasion » (voir plus haut, sect. XII), qui n’a aucune valeur juridique
pour déterminer si s’est formée une obligation de droit international cou-
tumier d’interdire l’emploi d’armes nucléaires. La Cour n’a rien apporté
sur cette question. En accordant un poids indu à la « dissuasion » (par. 73),
elle a ﬁxé son attention sur une division, selon elle « profonde », entre un
groupe extrêmement restreint de puissances nucléaires et l’écrasante
majorité des pays du monde, pour ﬁnalement favoriser le premier groupe
en prononçant un inadmissible non liquet 202.

    199 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif,

C.I.J. Recueil 1996 (I), opinion dissidente du juge Koroma, p. 573-574 et 578.
    200 Ibid., opinion dissidente du juge Shahabuddeen, p. 386-387, 406, 408, 410-411

et 425 ; et opinion dissidente du juge Weeramantry, p. 477-478, 481, 483, 486-487, 490-491,
494, 508 et 553-554.
    201 Notamment la résolution historique A/RES/1653 (XVI) du 24 novembre 1961.


   202 A. A. Cançado Trindade, International Law for Humankind — Towards a New

Jus Gentium, op. cit. supra note 132, p. 415-418 ; L. Condorelli, « Nuclear Weapons : A
Weighty Matter for the International Court of Justice — Jura Novit Curia ? », Interna-
tional Review of the Red Cross, vol. 316, 1997, p. 9-20 ; M. Mohr, « Advisory Opinion of
the International Court of Justice on the Legality of the Use of Nuclear Weapons under
International Law — A Few Thoughts on Its Strengths and Weaknesses », International
Review of the Red Cross, vol. 316, 1997, p. 92-102. L’avis consultatif n’aboutit à aucune
conclusion et n’est pas un guide utile ; voir J.-P. Queneudec, « E.T. à la C.I.J. : méditations
d’un extraterrestre sur deux avis consultatifs », Revue générale de droit international public,
vol. 100, 1996, p. 907-914, particulièrement la page 912.

                                                                                          135

  armes nucléaires et désarmement (op. diss. cançado trindade) 387

   175. Ainsi, la Cour a de nouveau, cette fois dans l’exercice de sa fonc-
tion consultative, manqué une occasion d’apporter sa contribution à la
consolidation de l’opinio juris communis condamnant les armes nucléaires.
Dans son avis consultatif, elle a pris en considération la survie d’un Etat
hypothétique (point 2 E du dispositif), plutôt que celle des peuples et des
individus du reste du monde et, en déﬁnitive, celle de l’humanité tout
entière. Il semble lui avoir échappé que la survie d’un Etat ne saurait
prendre le pas sur le droit à la survie de toute l’humanité.

    3. L’interdiction des armes nucléaires : le droit fondamental à la vie
   176. Un autre point encore mérite d’être considéré au sujet de l’avis
consultatif de 1996. Dans cet avis, la Cour a considéré à tort que le droit
international humanitaire, en tant que lex specialis (par. 25), primait sur le
droit international des droits de l’homme, oubliant que pareille interpréta-
tion de la maxime lex specialis derogat generalis n’était pas applicable dans
le contexte de la procédure considérée ; devant l’immense menace que font
peser les armes nucléaires sur la vie sur terre, le droit international humani-
taire et le droit international des droits de l’homme s’appliquent l’un et
l’autre de façon convergente 203, complémentarité qui répond à la nécessité
de renforcer la protection de la vie humaine. En toutes circonstances, ce sont
les règles qui oﬀrent la meilleure protection qui sont applicables, qu’elles
relèvent du droit international humanitaire, du droit international des droits
de l’homme ou d’une autre branche du droit de la protection internationale
de la personne humaine (comme le droit international des réfugiés). Ces
règles sont toutes d’égale importance. Malheureusement, dans son avis
consultatif de 1996, la Cour a indûment minimisé l’importance de la juris-
prudence internationale et du corps de doctrine sur la protection du droit à
la vie dans le cadre du droit international des droits de l’homme.
   177. Il convient de noter, à ce sujet, que les tribunaux internationaux
des droits de l’homme qui existent actuellement, tels que la Cour euro-
péenne des droits de l’homme et la Cour interaméricaine des droits de
l’homme, dans nombre des aﬀaires dont ils ont eu à connaître ces dernières
années, ont statué en tenant compte des principes et des règles pertinents
de droit international des droits de l’homme aussi bien que de droit inter-
national humanitaire (conventionnels et coutumiers). La commission afri-
caine des droits de l’homme et des peuples, dans sa longue pratique, a elle
aussi reconnu que le droit international des droits de l’homme et le droit
international humanitaire sont proches l’un de l’autre et convergent ; elle a
appelé l’attention sur les principes (dont le principe d’humanité) sur les-
quels reposent ces deux branches du dispositif juridique de protection.
   178. On a ainsi assisté, sur plusieurs continents, à une évolution de la
jurisprudence et de la pratique dans le sens de la garantie la plus eﬃcace

  203 Voir A. A. Cançado Trindade, Derecho Internacional de los Derechos Humanos,

Derecho Internacional de los Refugiados y Derecho Internacional Humanitario — Aproxi-
maciones y Convergencias, Genève, CICR, 2000, p. 1-66.

                                                                                136

  armes nucléaires et désarmement (op. diss. cançado trindade) 388

des droits protégés, en toutes circonstances (y compris en temps de conﬂit
armé). Contrairement à ce qu’a dit la Cour dans son avis consultatif de
1996, il s’agit là non pas du développement d’une lex specialis, mais d’un
eﬀort concerté pour appliquer les règles pertinentes qui protègent le mieux
les êtres humains qu’elles relèvent du droit international des droits de
l’homme ou du droit international humanitaire. Il importe particulière-
ment de suivre cette démarche lorsque les êtres humains se trouvent dans
une situation d’extrême vulnérabilité, comme quand ils sont exposés aux
dangers que présente la menace ou l’emploi d’armes nucléaires. Il ressort
de la jurisprudence des tribunaux internationaux des droits de l’homme
tels que la Cour européenne et la Cour interaméricaine qu’ils ont concen-
tré leur attention sur l’impératif de protection des droits des plus vulné-
rables (victimes potentielles), dont leur droit fondamental à la vie 204.
   179. Dans les aﬀaires sur lesquelles la Cour s’est aujourd’hui déclarée
incompétente, les Iles Marshall avaient maintes fois appelé l’attention sur
les eﬀets dévastateurs que les explosions d’armes nucléaires avaient sur la
vie humaine. Par exemple, dans l’aﬀaire les opposant au Royaume-Uni,
elles insistaient sur l’étendue et la durée des eﬀets destructeurs des essais
d’armes nucléaires (mémoire des Iles Marshall, p. 12-14). Lors de l’au-
dience du 11 mars 2016, elles ont évoqué les « terribles préjudices subis
par les Marshallais » et les « terribles eﬀets de la contamination radioac-
tive sur la santé des habitants des Iles Marshall, y compris notamment les
malformations congénitales extrêmes et les cancers » 205.

  180. Dans l’aﬀaire les opposant à l’Inde, les Iles Marshall ont rappelé
dans leur mémoire (p. 5-6) qu’elles avaient subi les graves « conséquences
sanitaires et environnementales des essais nucléaires ». Lors de l’audience
du 7 mars 2016, elles ont déclaré ceci :
        « Dans l’histoire des Iles Marshall, les armes nucléaires ont joué un
     rôle unique et dévastateur. Alors que le pays avait été désigné territoire
     sous tutelle par les Nations Unies, les Etats-Unis d’Amérique y ont fait
     délibérément exploser pas moins de 67 armes atomiques et thermo-
     nucléaires à titre d’« essais »… Les Iles Marshall ont protesté contre
     cette pratique devant l’ONU et demandé qu’il y soit mis ﬁn, mais il n’a
     pas été tenu compte de cet appel et les explosions se sont poursuivies.
     Plusieurs îles de [notre] pays ont ainsi été réduites en poussière, d’autres
     devant, d’après les estimations, demeurer inhabitables pendant des
     milliers d’années. De très nombreux Marshallais ont trouvé la mort,
     subi des malformations congénitales jusque-là inconnues ou dû lutter
     contre des cancers dus à la contamination. Les Iles Marshall sont ainsi
     hélas les témoins directs de la monstrueuse et aveugle capacité meur-
     trière des armes nucléaires, ainsi que des eﬀets intergénérationnels
     qu’elles continuent d’entraîner même soixante ans plus tard.
  204 Voir A. A. Cançado Trindade, The Access of Individuals to International Justice,

Oxford University Press, 2012 (réimpr.), chap. II-III et VII, p. 17-62 et 125-131.
  205 CR 2016/5, p. 9, par. 10.



                                                                                 137

  armes nucléaires et désarmement (op. diss. cançado trindade) 389

          L’un des « essais » qui ont été menés, baptisé « Bravo », a été
        mille fois plus puissant que les bombes qui ont été lâchées sur Hiro-
        shima et Nagasaki. » 206
   181. Dans l’aﬀaire qui les opposait au Pakistan, les Iles Marshall ont
de même rappelé qu’elles avaient subi les graves « conséquences sanitaires
et environnementales des essais nucléaires » (mémoire des Iles Marshall,
p. 5-6). Dans leurs plaidoiries du 8 mars 2016, elles ont rappelé que, lors-
qu’elles relevaient du régime de tutelle des Nations Unies, elles avaient
subi les eﬀets de soixante-sept « essais » d’armes nucléaires et thermonu-
cléaires ; elles ont rappelé également qu’il est dit dans la Charte des
Nations Unies que les « nations, grandes et petites » jouissent de « l’égalité
de droits » (préambule), et que l’Organisation des Nations Unies est « fon-
dée sur le principe de l’égalité souveraine de tous ses Membres » 207 (art. 2).
   182. Vingt ans plus tôt, lors des audiences qui, vers la ﬁn de 1995, ont
précédé le prononcé par la Cour de son avis consultatif de 1996 sur la
Licéité de la menace ou de l’emploi d’armes nucléaires, les eﬀets dévasta-
teurs de l’explosion d’armes nucléaires sur la vie humaine avaient déjà été
exposés. Il n’est pas dans mon propos de passer en revue ici tous les expo-
sés qui ont alors été consacrés à ce sujet ; je me bornerai à rappeler les
déclarations les plus émouvantes, celles des maires d’Hiroshima et de
Nagasaki, venus témoigner devant la Cour en qualité de membres de la
délégation japonaise. M. Takashi Hiraoka, maire d’Hiroshima, a introduit
comme suit la déclaration qu’il a faite devant la Cour le 7 novembre 1995 :
           « Je m’exprime aujourd’hui devant vous en tant que représentant
        des citoyens de la ville d’Hiroshima, qui souhaitent l’élimination des
        armes nucléaires. Je représente plus particulièrement les centaines de
        milliers de victimes dont la vie a été abrégée, ainsi que les survivants
        qui souﬀrent encore, après cinquante ans, des eﬀets de leur exposi-
        tion aux radiations. Je suis venu témoigner en leur nom de la cruauté
        inhumaine des armes nucléaires.
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
           La mise au point de la bombe atomique a été rendue possible par
        la collaboration de politiciens, de militaires et de scientiﬁques. L’ère
        nucléaire a commencé au moment où les bombes ont été larguées sur
        des êtres humains.
           L’énorme pouvoir de destruction de ces bombes a réduit en cendres
        de très nombreux civils parfaitement innocents. Pris dans un champ
        mortel de radiations, des femmes, des vieillards et des nouveau-nés
        ont été massacrés. » 208
  183. Après avoir souligné que les bombes avaient semé la mort « sans
aucune discrimination », il a dit que « des milliers de survivants devaient

  206 CR 2016/1, p. 16, par. 4-5.
  207 CR 2016/2, p. 10, par. 5-7.
  208 CR 1995/27, p. 22-23.



                                                                                138

  armes nucléaires et désarmement (op. diss. cançado trindade) 390

encore, chaque jour, endurer les souﬀrances causées par des maladies
consécutives à leur exposition aux radiations » ajoutant qu’il restait
impossible « de déterminer le nombre exact des victimes » 209. Il a expliqué
que l’exposition des habitants d’Hiroshima à de fortes doses de radiations
était « sans précédent dans l’histoire de l’humanité », et qu’il en était
résulté des leucémies et diﬀérents types de cancer (du sein, des poumons,
de l’estomac, de la thyroïde, notamment) inﬂigeant des souﬀrances « pen-
dant des années ou des dizaines d’années », à quoi s’ajoutait l’angoisse
suscitée par l’eﬀet mortel diﬀéré de l’irradiation, qui avait hanté ses conci-
toyens « année après année, décennie après décennie » 210.
   184. Le maire d’Hiroshima a souligné que, même après cinquante
ans, on ne connaissait pas encore « tous les eﬀets que peuvent avoir
les rayonnements ionisants sur le corps humain ». Il a dit encore que
« les médecins [savaient] que l’irradiation détrui[sait] certaines cellules,
ce qui [pouvait] déclencher de nombreuses pathologies » 211. Il a expliqué
également que les victimes survivantes avaient continué de souﬀrir
« psychologiquement, physiquement et socialement des eﬀets secon-
daires de l’explosion de la bombe atomique » 212. Il a en outre déclaré ce
qui suit :
          « L’horreur qu’inspirent les armes nucléaires … tient … à leur
        immense pouvoir de destruction, mais aussi aux radiations qu’elles
        dégagent, dont les eﬀets se prolongent pendant des générations…
        Peut-on imaginer pire cruauté ? Les armes nucléaires sont plus
        cruelles et plus inhumaines que toutes les armes déjà interdites par le
        droit international. » 213
   185. Après avoir mis en relief l’importance de la résolution A/RES/1653
(XVI), adoptée en 1961 par l’Assemblée générale des Nations Unies, le
maire d’Hiroshima a fait observer que « les stocks existants suﬃraient à
anéantir plusieurs fois tout le genre humain ». Il a ajouté que « la posses-
sion de ces armes repos[ait] sur l’hypothèse qu’elles [pouvaient] être utili-
sées » 214. En conclusion, il a vivement critiqué la stratégie de « dissuasion »,
dans les termes suivants :
           « Tant que les armes nucléaires existeront, l’humanité restera expo-
        sée au risque bien réel et constant de s’autodétruire. La doctrine de
        la dissuasion, qui prétend qu’une guerre nucléaire peut être contrô-
        lée et gagnée, est le signe de l’incapacité de l’intelligence humaine
        d’appréhender l’ampleur de la tragédie et de la dévastation de
        l’écosystème mondial qui seraient la conséquence d’une telle
        guerre.

  209 CR 1995/27, p. 24-25.
  210 Ibid., p. 25-27.
  211 Ibid., p. 25.
  212 Ibid., p. 27-28.
  213 Ibid., p. 30.
  214 Ibid., p. 30-31.



                                                                             139

  armes nucléaires et désarmement (op. diss. cançado trindade) 391

          [S]eul un traité imposant expressément l’obligation d’éliminer les
        armes nucléaires peut garantir un avenir au genre humain… » 215
    186. Dans l’exposé qu’il a fait devant la Cour, le 7 novembre 1995 éga-
lement, M. Iccho Itoh, maire de Nagasaki, a dit lui aussi que « les armes
nucléaires, frappant sans discrimination, inﬂige[ai]ent aux civils d’im-
menses dommages » ; il a rappelé que, cinquante ans plus tôt, à Hiroshima
et Nagasaki, il « avait suﬃ » qu’un seul avion largue une seule bombe
pour que périssent 140 000 et 74 000 personnes, respectivement. Il a de
plus rappelé que les dommages causés aux personnes ne s’arrêtaient pas
là, « et que, parmi ceux qui [avaient] eu la chance de survivre, il s’en trou-
v[ait] encore qui souﬀr[ai]ent des eﬀets diﬀérés propres aux armes
nucléaires ». Ainsi, a-t-il ajouté, « ces armes, qui frappent sans discrimina-
tion, inﬂigent aux civils d’incommensurables dommages » 216.
    187. Il a ajouté également ceci : « ce qui diﬀérencie si fondamentalement
les armes nucléaires des armes classiques, c’est qu’elles émettent en explo-
sant des radiations radioactives », et que l’exposition à de fortes doses de
ces radiations « accroît l’incidence de certaines maladies » et la mortalité
(des suites de leucémies ou de cancers). Les descendants des survivants des
bombardements atomiques sont condamnés à vivre dans l’anxiété, « étant,
ainsi que plusieurs générations de leurs descendants, soumis à une surveil-
lance médicale visant à déterminer plus précisément l’impact génétique de
l’irradiation » ; il a poursuivi en ces termes : « les armes nucléaires sont des
instruments inhumains de mort et de destruction, dont l’emploi est contraire
au droit international » 217. En conclusion, le maire de Nagasaki a vivement
critiqué la « dissuasion nucléaire », dont il a dit qu’elle se ramenait au
« maintien d’un équilibre de la terreur » (CR 1995/27, p. 37), « faisant planer
une menace permanente sur la paix » dans « un climat psychologique vicié
par la déﬁance mutuelle et les manœuvres d’intimidation » ; il a rappelé que
les survivants du bombardement atomique de Nagasaki, après cinquante
ans, « continu[ai]ent de vivre dans la crainte d’en subir les eﬀets diﬀérés » 218.
    188. Ces témoignages, qui remontent à la procédure orale qui a pré-
cédé en 1995 le prononcé de l’avis consultatif de 1996, tout comme ceux
que la Cour a entendus dans les trois aﬀaires contentieuses dont elle vient
de se dessaisir, montrent très clairement que l’emploi (y compris les
« essais ») d’armes nucléaires ressortit à la privation arbitraire de la vie et
constitue une violation ﬂagrante du droit fondamental à la vie. La menace
ou l’emploi de ces armes est une violation patente du droit international
des droits de l’homme, du droit international humanitaire et du droit des
Nations Unies, ainsi que du droit international des réfugiés. Ces viola-
tions sont d’autant plus graves que les dommages causés par les radia-
tions que dégagent les armes nucléaires ne peuvent être circonscrits ni
dans l’espace, ni dans le temps, et se répercutent sur plusieurs générations.
  215 CR 1995/27, p. 31.
  216 Ibid., p. 33.
  217 Ibid., p. 36-37.
  218 Ibid., p. 39.



                                                                              140

  armes nucléaires et désarmement (op. diss. cançado trindade) 392

   189. Comme il ressort des exposés que la Cour a entendus vers la ﬁn de
1995, l’emploi d’armes nucléaires constitue une violation du droit à la vie
(et du droit à la santé), dont sont victimes « non seulement la population
actuelle, mais aussi les enfants à naître et les générations suivantes » 219.
N’est-ce pas là la quintessence de la cruauté ? Il apparaît que l’emploi
d’armes nucléaires revient à condamner des innocents à l’enfer sur terre,
avant même leur naissance. On est en droit de se demander si le monde n’a
pas maintenant dépassé ce qu’annonçait le mythe du péché originel. A cet
extrême de la cruauté, il faut opposer la conscience des droits inhérents de
la personne humaine, toujours au cœur des tentatives visant le désarme-
ment nucléaire complet.

            4. Les interdits absolus de jus cogens et l’humanisation
                              du droit international
   190. L’interdiction absolue de la privation arbitraire de la vie (voir
plus haut), qui est l’un des principes fondamentaux de jus cogens, trouve
son origine dans le droit international des droits de l’homme, a une inci-
dence sur le droit international humanitaire et le droit international des
réfugiés, et ﬁgure en bonne place dans le droit des Nations Unies. L’inter-
diction absolue d’inﬂiger des traitements cruels, inhumains ou dégradants
relève aussi du jus cogens, est également issue du droit international des
droits de l’homme et a comme la première citée une incidence sur le droit
international humanitaire et le droit international des réfugiés. Enﬁn, l’in-
terdiction absolue de causer des maux superﬂus constitue elle aussi un
principe de jus cogens, qui trouve son origine dans le droit international
humanitaire et a une incidence sur le droit international des droits de
l’homme et le droit international des réfugiés.
   191. Ces interdits de jus cogens, outre qu’ils sont un élément de la
convergence des trois branches susmentionnées du droit international,
font maintenant partie du droit international pénal, ainsi que du corpus
juris gentium condamnant toutes les armes de destruction massive. Les
interdits absolus de jus cogens comprennent aujourd’hui celui de la
menace ou de l’emploi d’armes nucléaires, eu égard à toutes les souf-
frances que ces armes peuvent inﬂiger aux populations : leur emploi, je le
rappelle encore une fois, entraîne des souﬀrances qui ne peuvent être cir-
conscrites ni dans l’espace, ni dans le temps, et se prolongent pendant
plusieurs générations.
   192. Depuis des années, je m’attache à mettre en évidence, parmi les
éléments doctrinaux et jurisprudentiels qui contribuent à la formation du
jus cogens, ceux qui sont le signe de l’émergence d’un nouveau juris gen-
tium, le droit international pour l’humanité. J’ai défendu l’idée que le
jus cogens, par déﬁnition, déborde les limites du droit conventionnel,
englobant le droit de la responsabilité internationale de l’Etat, ainsi que le


  219   CR 1995/35, p. 28 (exposé du Zimbabwe).

                                                                          141

  armes nucléaires et désarmement (op. diss. cançado trindade) 393

corpus juris du droit international contemporain, et, en déﬁnitive, tous les
actes juridiques 220.
  193. Lors d’une série de conférences que j’ai données voici près de
dix ans à Rio de Janeiro dans le cadre d’un cours de droit international
placé sous les auspices de l’OEA, il m’a paru utile de dire ce qui suit :
        « Je vois dans l’intégration au droit international contemporain,
     nouveau jus gentium de notre temps, du concept de jus cogens et de
     celui qui en découle, d’obligations (et de droits) erga omnes le signe
     d’une ouverture nécessaire et rassurante du droit international,
     depuis quelques dizaines d’années, à certaines valeurs supérieures et
     fondamentales. L’évolution importante que constituent la reconnais-
     sance et l’aﬃrmation de normes de jus cogens et d’obligations erga
     omnes de protéger doit être encouragée, et il faut en tirer toutes les
     conséquences pratiques, pour le bien de l’humanité tout entière.
     L’idéal universaliste des pères fondateurs du droit des gens retrou-
     vera ainsi la place éminente qu’il mérite. Des innovations concep-
     tuelles de ce genre s’imposent à nous aujourd’hui, et l’évolution
     future du droit international dépendra largement de la suite qui leur
     sera donnée.
        Selon moi, cette évolution procède non pas de l’inscrutable
     « volonté » des Etats, mais de la conscience humaine. Le développe-
     ment du droit international général, ou coutumier, dépend non pas
     tant de la pratique des Etats (qui n’est pas dénuée d’ambiguïtés et de
     contradictions) que de l’opinio juris communis des sujets de droit inter-
     national (les Etats, les organisations internationales, les individus et
     l’humanité tout entière). La conscience prime la volonté…
        La nécessaire humanisation du droit international qui est en train
     de se produire est une réaction à la situation que je viens d’évoquer.
     Elle tient compte de la dimension universelle et de l’unité du genre
     humain qui, voici quatre siècles et demi, ont inspiré la formation du
     droit des gens. L’humanisation du droit international, en ce qu’elle
     réhabilite l’idéal universaliste qui a fondé la doctrine la plus lucide
     du droit international, contribue à la formation du nouveau jus gen-
     tium du XXIe siècle, inspiré par les principes généraux de droit. Cette
     tendance est confortée par les avancées conceptuelles qu’elle permet,
     notamment, en premier lieu, la reconnaissance des principes de jus
     cogens et des obligations erga omnes de protéger qui en découlent et,
     en second lieu, la formation d’autres concepts qui dénotent de même
     une vision universaliste du droit des nations
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        L’émergence et la consolidation du jus cogens en droit internatio-
     nal répondent à la nécessité d’impartir un minimum de verticalité à
     l’ordre juridique international, en tant qu’il repose sur des bases où

  220 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 132, chap. XII, p. 291-326.

                                                                             142

  armes nucléaires et désarmement (op. diss. cançado trindade) 394

      les considérations juridiques et éthiques se rejoignent. L’évolution du
      concept de jus cogens fait que, aujourd’hui, il est reconnu non seule-
      ment en droit des traités et en droit de la responsabilité internatio-
      nale de l’Etat, mais également en droit international général, et fait
      partie des fondements mêmes de l’ordre juridique international. » 221

    5. Les failles du positivisme juridique : réfutation du pseudo-principe
                                   du Lotus
   194. J’en viens maintenant à un point qui intéresse l’humanité tout
entière, à savoir que, aujourd’hui, il n’est plus possible d’appréhender
convenablement la question des armes nucléaires en l’abordant selon la
conception strictement interétatique du droit international, maintenant
complètement dépassée. Après tout, point d’humanité, point d’Etat ; on ne
saurait se préoccuper exclusivement des Etats en faisant comme si l’huma-
nité n’existait pas. Dans son avis consultatif de 1996, la Cour a pris note
des traités interdisant entre autres les armes biologiques et les armes
chimiques 222, et les armes qui produisent des eﬀets traumatiques excessifs
ou frappant sans discrimination (C.I.J. Recueil 1996 (I), p. 256, par. 76) 223.
   195. Le fait que, aujourd’hui encore, il n’existe pas de traité général
semblable interdisant spéciﬁquement l’emploi d’armes nucléaires ne signi-
ﬁe nullement que le recours à ces armes soit autorisé (dans certaines cir-
constances ou même en situation de légitime défense) 224. De mon point de
vue, lorsqu’il s’agit d’une question qui met en jeu la survie même de l’hu-
manité, on ne saurait prétendre que ce qui n’est pas expressément interdit
est automatiquement autorisé (position classique des positivistes). Adop-
ter pareille position ne serait qu’un retour à la tradition maintenant
dépassée du laisser-faire, laisser-passer propre à un ordre juridique inter-
national fragmenté par l’eﬀet du subjectivisme volontariste des Etats,
lequel, comme le montre l’histoire du droit international, a invariable-
ment favorisé les plus puissants. Ubi societas, ibi jus…
   196. Les tenants du positivisme juridique, ainsi que les prétendus « réa-
listes » adeptes de la Realpolitik, ont toujours été plus sensibles au jeu des
pouvoirs en place qu’attentifs aux valeurs fondamentales. La dimension
temporelle leur échappe et ils sont incapables de se placer dans une pers-
   221 A. A. Cançado Trindade, « Jus Cogens : The Determination and the Gradual Expan-

sion of Its Material Content in Contemporary International Case Law », XXXV Curso
de Derecho Internacional Organizado por el Comité Jurídico Interamericano — 2008,
Washington, D.C., Secrétariat général de l’OEA, 2009, p. 3-29.
   222 Le protocole de Genève de 1925, ainsi que les conventions de 1972 et 1993 interdi-

sant, respectivement, les armes biologiques et les armes chimiques.
   223 Convention de 1980 sur l’interdiction ou la limitation de l’emploi de certaines armes

classiques qui peuvent être considérées comme produisant des eﬀets traumatiques excessifs
ou comme frappant sans discrimination.
   224 La conception privatiste issue du droit romain, insistant sur l’autonomie de la

volonté des sujets de droit, a eu une inﬂuence néfaste sur la formation du droit inter-
national classique ; en eﬀet, en droit public, la conscience doit primer la « volonté », et cela
vaut aussi pour la détermination de la compétence d’une juridiction.

                                                                                           143

  armes nucléaires et désarmement (op. diss. cançado trindade) 395

pective universaliste. Ils ont une vision statique de l’espace comme du
temps. Aujourd’hui, au milieu de la deuxième décennie du XXIe siècle,
alors que l’ordre international évolue dans le sens de l’aﬃrmation de
valeurs communes supérieures et de la prise en compte des exigences d’un
ordre public international reposant sur des considérations fondamentales
d’humanité, il est temps de renverser cette fausse logique et de proclamer
que ce qui n’est pas autorisé est interdit 225.
   197. Même à l’époque de l’aﬀaire du Lotus (1927), la conclusion de la
CPJI selon laquelle, en droit international, ce qui n’était pas expressément
interdit était ipso facto autorisé a été sévèrement critiquée non seulement
dans une éloquente opinion dissidente jointe à l’arrêt 226, mais aussi par
d’éminents juristes d’alors 227. Pareille position ne pouvait séduire qu’à
une époque de « sécurité politique » mondiale, bien diﬀérente de notre ère
nucléaire, caractérisée par la menace récurrente de l’emploi d’armes
nucléaires et autres armes de destruction massive, la vulnérabilité crois-
sante des Etats et de la population mondiale, et des relations internatio-
nales de plus en plus complexes. De nos jours, devant des menaces aussi
terriﬁantes, il faut, je le répète, renverser la logique retenue en l’aﬀaire du
Lotus, et poser que tout ce qui n’est pas expressément autorisé ne peut
qu’être interdit 228. Le droit international contemporain interdit toutes les
armes de destruction massive, y compris les armes nucléaires.

   198. L’aﬀaire Shimoda et consorts (tribunal de district de Tokyo, déci-
sion du 7 décembre 1963), qui s’est conclue par le rejet des demandes en
réparation de cinq victimes des bombardements atomiques d’Hiroshima
et de Nagasaki, illustre tristement la véracité de la maxime summum jus,
summa injuria, lorsqu’un tribunal fonde son raisonnement sur la soumis-
sion prétendument absolue de la personne humaine à un ordre juridique
international dégénéré bâti exclusivement en fonction des exigences des
rapports interétatiques. Je me permets de rappeler ici ce que j’ai écrit en
1981 au sujet de cette aﬀaire
       « Dans cette aﬀaire, toute l’argumentation illustre les insuﬃsances
     d’un ordre juridique international conçu et érigé sur la base d’un sys-
     tème exclusivement interétatique, qui réduit les êtres humains à l’im-

    225 A. A. Cançado Trindade, O Direito Internacional em um Mundo em Transformação,

Rio de Janeiro, Ed. Renovar, 2002, p. 1099.
    226 Voir aﬀaire du Lotus (France c. Turquie), arrêt no 9, 1927, C.P.J.I., série A no 10,

opinion dissidente du juge Loder, p. 34 ; selon le juge Loder, la conception retenue par la
CPJI était contraire à l’« esprit du droit international ».
    227 Voir J. L. Brierly, The Basis of Obligation in International Law and Other Papers,

Oxford, Clarendon Press, 1958, p. 144 ; H. Lauterpacht, The Function of Law in the Inter-
national Community, Oxford, Clarendon Press, 1933, p. 409-412 et 94-96. Voir également
les critiques publiées plus tard, notamment G. Herczegh, « Sociology of International Rela-
tions and International Law », Questions of International Law (G. Haraszti, dir. publ.),
Budapest, Progresprint, 1971, p. 69-71 et 77.
    228 A. A. Cançado Trindade, O Direito Internacional em um Mundo em Transformação,

op. cit. supra note 225, p. 1099.

                                                                                       144

  armes nucléaires et désarmement (op. diss. cançado trindade) 396

     puissance lorsqu’ils ne peuvent pas se prévaloir de dispositions
     conventionnelles leur donnant qualité pour ester au niveau interna-
     tional. Dans une aﬀaire qui pourtant concernait une question se rap-
     portant directement aux droits fondamentaux de la personne
     humaine, le tribunal a suivi le raisonnement classique imposé par
     l’appareil conceptuel de ce qu’il est convenu d’appeler le droit de la
     protection diplomatique, ce qui montre une fois de plus que la vieille
     ﬁction de Vattel hante toujours les juridictions appelées à se pronon-
     cer sur des questions de droit international. » 229
   199. Il existe aujourd’hui une opinio juris communis sur l’illicéité de
toutes les armes de destruction massive, y compris les armes nucléaires,
ainsi que sur l’existence d’une obligation de droit international de procéder
au désarmement nucléaire. Il n’y a aucune « lacune » du droit international
en ce qui concerne les armes nucléaires : étant donné qu’elles frappent sans
discrimination et inﬂigent durablement des souﬀrances inimaginables, elles
sont tout aussi illicites que les autres armes de destruction massive (armes
biologiques et armes chimiques). Les thèses positivistes qui contestaient
l’existence de cette interdiction en droit international général sont depuis
longtemps dépassées. La question ne peut pas non plus être considérée dans
une optique strictement interétatique, ne tenant pas compte de la qualité de
sujets de droit international reconnue aux peuples et aux individus.
   200. En droit international contemporain, toutes les armes de destruc-
tion massive sont illicites. La menace ou l’emploi de ces armes est
condamné en toutes circonstances par la conscience juridique universelle
qui, selon moi, constitue la véritable source première du droit internatio-
nal, comme d’ailleurs de toutes les normes juridiques. C’est là une idée
qui fait partie de la conception de la formation du droit international que
je défends depuis de nombreuses années ; elle transcende les limites du
positivisme juridique et tend vers l’adéquation du droit international aux
besoins et aspirations de la communauté internationale tout entière et, en
dernière analyse, de l’humanité dans son ensemble.


  XIV. L’invocation de la « clause de Martens » comme expression
                     de la raison d’humanité

   201. Quand bien même le droit des nations comporterait une « lacune »
quant aux armes nucléaires, ce qui n’est pas le cas, il serait possible de la
combler en invoquant les principes généraux de droit. Dans son avis consul-
tatif de 1996, la Cour a choisi de concentrer son attention sur l’exercice par

   229 A. A. Cançado Trindade, « The Voluntarist Conception of International Law :

A Re-Assessment », Revue de droit international, de sciences diplomatiques et politiques,
Genève, vol. 59, 1981, p. 214 ; voir également p. 212-213. Au sujet de la nécessité d’adopter
une perspective universaliste, voir aussi K. Tanaka, « The Character of World Law in the
International Court of Justice » [traduit du japonais par S. Murase], Japanese Annual of
International Law, vol. 15, 1971, p. 1-22.

                                                                                        145

  armes nucléaires et désarmement (op. diss. cançado trindade) 397

un Etat hypothétique de son droit de légitime défense, au lieu de raisonner
en ayant à l’esprit la clause de Martens, qui a précisément été conçue pour
permettre de suppléer aux lacunes 230 en se fondant sur les principes du droit
des nations, les « lois de l’humanité » et les « exigences de la conscience
publique » (pour reprendre le langage prémonitoire de Fyodor Fyodorovich
von Martens 231, adopté lors de la conférence de la paix de La Haye de 1899).
   202. De 1899 à nos jours, l’invocation répétée de la clause de Martens
a conﬁrmé sa validité en tant qu’expression des exigences de la conscience
humaine. L’invocation de cette clause qui remonte à plus de cent ans tend
à étendre la protection juridique des êtres humains à toutes les situations,
même celles qui n’entrent pas dans le champ d’application des règles
conventionnelles. Sa réaﬃrmation dans les instruments internationaux
adoptés au ﬁl des ans montre non seulement que le droit international
conventionnel et le droit international coutumier jouent des rôles complé-
mentaires dans la protection des êtres humains, mais aussi qu’elle est
l’émanation de la conscience juridique universelle, source première du
droit des nations en ce qu’elle est l’expression de la raison d’humanité et
impose des limites à la raison d’Etat 232.
   203. Il est indéniable que les armes nucléaires, de par leur nature même,
frappent sans discrimination, sont incontrôlables, causent des dommages
considérables qui ne peuvent être circonscrits ni dans l’espace, ni dans le
temps, et sont interdites par le droit international humanitaire (articles 35,
48 et 51 du protocole additionnel I de 1977 aux conventions de Genève de
1949 relatives au droit international humanitaire) et que, en tant qu’armes
de destruction massive, elles ont un caractère inhumain 233. Adoptées au
début de l’ère nucléaire, les quatre conventions de Genève de 1949 ont
déﬁni les infractions graves du droit international (article 50 de la conven-
tion I, article 51 de la convention II, article 130 de la convention III et
article 147 de la convention IV). Les victimes de ces infractions graves, si
celles-ci résultaient de l’emploi d’armes nucléaires, seraient non seulement
les Etats, mais aussi tous les autres sujets de droit international, à savoir
les individus, les groupes d’individus, les peuples et l’humanité tout entière.

   230 J. Salmon, « Le problème des lacunes à la lumière de l’avis « Licéité de la menace

ou de l’emploi d’armes nucléaires » rendu le 8 juillet 1996 par la Cour internationale
de Justice », Mélanges en l’honneur de N. Valticos — Droit et justice (ouvrage collectif
publié sous la dir. de R.-J. Dupuy), Paris, Pedone, 1999, p. 197-214, particulièrement les
pages 208-209 ; R. Ticehurst, « The Martens Clause and the Laws of Armed Conﬂict »,
International Review of the Red Cross, vol. 317, 1997, p. 125-134, particulièrement les
pages 133-134 ; A. Azar, Les opinions des juges dans l’avis consultatif sur la licéité de la
menace ou de l’emploi d’armes nucléaires, Bruxelles, Bruylant, 1998, p. 61.
   231 Cette clause avait initialement été conçue pour étendre la protection juridique des

civils et des combattants à toutes les situations, y compris celles n’entrant pas dans le
champ d’application des règles conventionnelles.
   232 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

vol. II, Porto Alegre/Brésil, S.A. Fabris Ed., 1999, p. 497-509.
   233 Voir Commentary on the Additional Protocols of 8 June 1977 to the Geneva Conven-

tions of 12 August 1949 (ouvrage collectif publié sous la dir. de Y. Sandoz, C. Swinarski et
B. Zimmermann), Genève, CICR/Nijhoﬀ, 1987, p. 389-420 et 597-600.

                                                                                       146

  armes nucléaires et désarmement (op. diss. cançado trindade) 398

   204. L’absence de règle conventionnelle interdisant expressément l’em-
ploi d’armes nucléaires en toutes circonstances ne signiﬁe nullement qu’il
soit autorisé dans telle ou telle situation particulière. Lors de la procédure
orale qui, vers la ﬁn de 1995, a précédé le prononcé par la Cour de son
avis consultatif de 1996 sur la Licéité de la menace ou de l’emploi d’armes
nucléaires, certains des Etats qui se sont exprimés ont appelé l’attention
sur la pertinence de la clause de Martens dans le domaine considéré 234. Il
a été souligné que l’argument selon lequel les instruments internationaux
n’interdisaient pas expressément et spéciﬁquement l’emploi d’armes
nucléaires semblait faire abstraction de la clause de Martens 235.
   205. Pour réfuter cet argument — illustration parfaite de la vaine
recherche de règles expresses qui caractérise le positivisme juridique —, il
a été observé aussi que les « lois de l’humanité » et les « exigences de la
conscience publique » invoquées dans la clause de Martens valaient non
seulement pour le droit des conﬂits armés, mais aussi pour « le droit inter-
national dans son ensemble » ; ces lois et ces exigences ont un caractère
essentiellement dynamique en ce qu’elles évoluent à mesure qu’appa-
raissent des comportements jugés inhumains par la communauté interna-
tionale 236, tels que la menace ou l’emploi d’armes nucléaires. Il a été
déclaré aussi que, à la lumière de la clause de Martens, « la menace ou
l’emploi d’armes nucléaires [était] contraire au droit international coutu-
mier aussi bien qu’aux exigences de la conscience publique » 237.
   206. La clause de Martens sauvegarde l’intégrité du droit (menacée si
une juridiction choisit indûment l’échappatoire d’un non liquet) en per-
mettant d’invoquer les principes du droit des nations, les « lois de l’huma-
nité » et les « exigences de la conscience publique ». L’absence de règles
conventionnelles n’est donc pas déterminante, et on ne saurait s’y arrêter
en faisant abstraction du droit international coutumier. L’absence de
règles conventionnelles les interdisant expressément ne signiﬁe aucune-
ment que les armes nucléaires soient licites ou légitimes 238. De nos jours,
l’évolution du droit international 239 tend selon moi vers l’édiﬁcation d’un


  234 Voir CR 1995/31, p. 45-46 (exposé du Samoa) ; CR 1995/25, p. 55 (exposé du

Mexique) ; CR 1995/27, p. 60 (exposé de la Malaisie).
   235  Voir CR 1995/26, p. 32 (exposé de l’Iran).
   236  CR 1995/22, p. 39 (exposé de l’Australie).
    237 CR 1995/35, p. 33 (exposé du Zimbabwe).
    238 Stefan Glaser, L’arme nucléaire à la lumière du droit international, Paris, Pedone,

1964, p. 15, 21, 24-27, 32, 36-37, 41, 43-44 et 62-63 ; voir également les pages 18 et 53.
    239 Si, à d’autres époques, la Cour s’était de même bornée à constater une « incertitude

juridique » (laquelle n’existe d’ailleurs pas dans le contexte de l’aﬀaire considérée ici), elle
n’aurait très probablement pas émis ses célèbres avis consultatifs sur la Réparation des
dommages subis au service des Nations Unies (1949), les Réserves à la convention pour la
prévention et la répression du crime de génocide (1951) et les Conséquences juridiques pour
les Etats de la présence continue de l’Afrique du Sud en Namibie (Sud-Ouest africain) nonob-
stant la résolution 276 (1970) du Conseil de sécurité (1971), qui ont beaucoup contribué à
l’évolution du droit.

                                                                                           147

  armes nucléaires et désarmement (op. diss. cançado trindade) 399

« droit international pour l’humanité » 240 faisant de l’interdiction de
toutes les armes de destruction massive une règle de droit international
général.
   207. Si, dans l’élaboration de son avis consultatif de 1996, la
Cour avait vraiment voulu recourir à la clause de Martens après en avoir
examiné en profondeur les ressources, elle ne se serait pas lancée dans une
entreprise stérile, empreinte d’un positivisme éculé, consistant à chercher
vainement des règles conventionnelles, recherche au terme de laquelle elle
a constaté à regret que, selon son analyse, il n’en existait pas qui
vise spéciﬁquement les armes nucléaires. L’existence des arsenaux
actuels d’armes nucléaires et autres armes de destruction massive doit être
qualiﬁée de ce qu’elle est véritablement : un déﬁ patent et la suprême
insulte à la raison humaine, et un aﬀront à la conscience juridique de
l’humanité.
   208. Cette évolution du droit international, dont la clause de Martens
est une importante manifestation, lui a progressivement conféré une
dimension universelle plutôt que simplement internationale, procédant
des valeurs fondamentales et de la recherche d’une justice objective 241,
thème récurrent de la pensée jusnaturaliste. Comme je l’ai déjà dit, la
conscience humaine prime la « volonté » des Etats pris individuellement.
A mon avis, cette évolution a notablement contribué à la formation au
cours des dernières décennies d’une opinio juris communis condamnant les
armes nucléaires.
   209. Il est manifeste que cette opinio juris communis est maintenant
bien établie : l’écrasante majorité des Etats Membres de l’ONU que sont
les Etats non dotés d’armes nucléaires soutiennent depuis des années les
résolutions par lesquelles l’Assemblée générale des Nations Unies a réaf-
ﬁrmé qu’elle condamnait l’emploi d’armes nucléaires comme étant illicites
en droit international général. A quoi on peut ajouter d’autres manifesta-
tions de changement dont je traite plus loin (voir sect. XVII-XIX), dont
les travaux des conférences d’examen du TNP, la création dans certaines
régions de zones exemptes d’armes nucléaires et l’organisation de confé-
rences sur l’impact humanitaire des armes nucléaires.


 XV. Le désarmement nucléaire, le jusnaturalisme, la conception
       humaniste et l’universalité du droit international

  210. L’existence des armes nucléaires — entretenue par la doctrine
remontant à la guerre froide de la « dissuasion », qui est fondée sur la
   240 Voir A. A. Cançado Trindade, International Law for Humankind — Towards a New

Jus Gentium, op. cit. supra note 132, p. 1-726.
   241 A. A. Cançado Trindade, Los Tribunales Internacionales Contemporáneos y la

Humanización del Derecho Internacional, Buenos Aires, Ed. Ad-Hoc, 2013, p. 166-167 ; voir
également C. Husson-Rochcongar, Droit international des droits de l’homme et valeurs —
Le recours aux valeurs dans la jurisprudence des organes spécialisés, Bruxelles, Bruylant,
2012, p. 309-311, 451-452, 578-580, 744-745 et 771-772.

                                                                                     148

  armes nucléaires et désarmement (op. diss. cançado trindade) 400

menace d’une « destruction mutuelle assurée » — est au cœur de la tragé-
die mondiale de l’ère nucléaire. Chacun, partout dans le monde, est hanté
par la menace de mort que fait peser la folie autodestructrice des êtres
humains. Ceux-ci, aujourd’hui plus que jamais, ont besoin d’être protégés
d’eux-mêmes 242, triste constatation qui nous amène à étendre notre
réﬂexion à d’autres domaines de la connaissance humaine que le droit. Le
droit, en eﬀet, ne saurait à lui seul apporter les réponses qu’appelle ce déﬁ
planétaire.
   211. La manière dont est traitée actuellement la question du désarme-
ment nucléaire sous l’angle juridique fait apparaître les insuﬃsances et les
anomalies inexplicables, voire les absurdités, que comporte l’univers
conceptuel du droit international. Par exemple, s’il y a lieu de se féliciter
de l’existence de conventions (adoptées en 1972 et 1993) interdisant les
armes biologiques et les armes chimiques, il n’en existe toujours pas qui
interdise les armes nucléaires, alors qu’elles ont un pouvoir destructeur
bien supérieur. Cette interdiction se fait toujours attendre alors que les
armes nucléaires sont manifestement contraires au droit international, au
droit international humanitaire, au droit international des droits de
l’homme et au droit des Nations Unies.
   212. Pareille situation a-t-elle un sens ? L’éthique est-elle étrangère au
droit international ? La réponse à ces deux questions est pour moi un
« non » catégorique. De même que droit et éthique vont de pair (selon la
pensée jusnaturaliste), la science ne saurait être dissociée de l’éthique. Or,
la fabrication d’armes nucléaires illustre le divorce entre le progrès scien-
tiﬁque et technique et les valeurs de l’éthique. S’il n’en allait pas ainsi,
jamais n’auraient été inventées des armes capables d’anéantir des millions
de civils innocents, voire l’humanité tout entière.
   213. Les principes de la recta ratio qui guident la lex praeceptiva éma-
nent de la conscience humaine, aﬃrmant le rapport obligé entre droit
et éthique. Les débats sur les armes nucléaires doivent être guidés par
des considérations morales. Les armes nucléaires, capables d’anéantir
l’humanité, portent en elles le mal. Elles ne peuvent être employées qu’au
mépris du sort des civils et des principes de nécessité, de distinction entre
objectifs civils et militaires et de proportionnalité. Ces armes font ﬁ du
principe d’humanité et du droit fondamental à la vie. Elles sont irrévoca-
blement illicites et illégitimes, rejetées par la recta ratio dont a procédé
l’évolution d’un jus gentium à vocation universelle reposant sur des
valeurs morales.
   214. Par exemple, dès 1984, le Comité des droits de l’homme (créé en
application du Pacte relatif aux droits civils et politiques), dans son obser-

    242 Alors que j’étais membre de la Cour interaméricaine des droits de l’homme, j’ai

consacré une partie de mon opinion dissidente sur l’arrêt rendu par cette Cour le 1er juillet
2006 en l’aﬀaire des Massacres d’Ituango c. Colombie, portée devant elle par la commission
interaméricaine des droits de l’homme contre la Colombie, à l’exposé de mes réﬂexions sur
« les diﬀérentes manifestations de la cruauté humaine dans l’exécution de la politique de
l’Etat » (sect. II, par. 9-13).

                                                                                        149

  armes nucléaires et désarmement (op. diss. cançado trindade) 401

vation générale no 14 sur le droit à la vie, constatait d’abord que la guerre
et la violence collective continuaient d’être « un ﬂéau pour l’humanité »
privant de leur vie des milliers d’êtres humains innocents chaque année
(par. 2). Il notait que, pendant plusieurs sessions de l’Assemblée générale
des Nations Unies, des représentants de pays de toutes les régions du
monde avaient exprimé leur inquiétude croissante devant la mise au point
et la prolifération d’« armes de destruction massive de plus en plus terri-
ﬁantes » (par. 3). Après avoir dit qu’il partageait cette inquiétude, le
Comité poursuivait en ces termes :
        « Il est évident que la conception, la mise à l’essai, la fabrication, la
     possession et le déploiement d’armes nucléaires constituent l’une des
     plus graves menaces contre le droit à la vie qui pèsent aujourd’hui
     sur l’humanité. Cette menace est aggravée par le risque d’une utilisa-
     tion eﬀective de ces armes non seulement en cas de guerre, mais éga-
     lement par suite d’une erreur ou d’une défaillance humaine ou
     mécanique.
        Qui plus est, l’existence même et la gravité de cette menace
     engendrent un climat de suspicion et de crainte entre les Etats qui, en
     soi, s’oppose à la promotion du respect universel et eﬀectif des droits
     de l’homme et des libertés fondamentales, conformément à la Charte
     des Nations Unies et aux pactes internationaux relatifs aux droits de
     l’homme.
        La fabrication, la mise à l’essai, la possession, le déploiement et
     l’utilisation d’armes nucléaires devraient être interdits et qualiﬁés de
     crimes contre l’humanité.
        En conséquence, dans l’intérêt de l’humanité, le comité adresse un
     appel à tous les Etats … aﬁn qu’ils prennent des mesures d’urgence …
     pour délivrer le monde de cette menace. » (Par. 4-7.) 243
   215. Il est incompréhensible que, aujourd’hui encore, le droit interna-
tional conventionnel ne comporte aucun instrument imposant l’interdic-
tion totale des armes nucléaires. Contrairement à ce que pensent les
tenants du positivisme juridique, le droit n’est pas une discipline auto-
nome et a besoin des apports d’autres branches de la connaissance
humaine pour faire de la justice une réalité. Règles et valeurs vont de pair,
et les premières ne sauraient faire abstraction des secondes. Je me permets
d’ajouter que, à la diﬀérence du positivisme juridique, le jusnaturalisme,


   243 Nations Unies, Récapitulation des observations générales ou recommandations géné-

rales adoptées par les organes créés en vertu d’instruments internationaux relatifs aux droits
de l’homme, observation générale no 14 du Comité des droits de l’homme, 1984, doc. HRI/
GEN/1/Rev.3, 15 août 1997, p. 21. Soulignant que le droit à la vie est un droit fonda-
mental qui ne peut souﬀrir aucune dérogation, même en cas de danger public exceptionnel,
le Comité des droits de l’homme a invoqué également, à propos de la prolifération des
armes de destruction massive, « le devoir suprême de prévenir les guerres ». Voir également
Rapport du comité des droits de l’homme, Assemblée générale, documents officiels, quaran-
tième session, 1985, supplément no 40 (A/40/40), p. 175.

                                                                                         150

  armes nucléaires et désarmement (op. diss. cançado trindade) 402

en ce qu’il prend en considération les valeurs morales, tend à l’universa-
lisme et considère que l’humanité a le droit d’être protégée 244.
   216. Dans l’optique du nouveau jus gentium, l’humanité est un sujet de
droit 245. Cette réalité ne pouvant pas être perçue si on considère exclusi-
vement les Etats, le droit international contemporain en est venu à adop-
ter une conception qui embrasse, par-delà les Etats, l’humanité tout
entière. Les jusnaturalistes ont toujours porté attention à la justice, qui
implique le dépassement du droit positif. C’est devant la Cour internatio-
nale de Justice, et non une cour internationale de droit positif, qu’a été
portée l’aﬀaire dont je traite ici, qui portait sur des Obligations relatives à
des négociations concernant la cessation de la course aux armes nucléaires
et le désarmement nucléaire. La tragédie actuelle des armes nucléaires ne
saurait être abordée uniquement sous l’angle beaucoup trop étroit du
positivisme juridique.
   217. Les armes nucléaires et les autres armes de destruction massive
ont été introduites au mépris de toute morale et de toutes les règles de
droit des nations (droit des gens) ; l’existence de ces armes est une viola-
tion ﬂagrante des principes fondamentaux de droit international, du droit
international humanitaire, du droit international des droits de l’homme et
du droit des Nations Unies. Ces armes sont la manifestation contempo-
raine du mal, dont la Genèse annonçait le perpétuel retour (voir plus
haut, sect. VIII). Les jusnaturalistes, toujours attentifs aux considérations
éthiques, ont répertorié et dénoncé les eﬀets pernicieux de la doctrine de
la « dissuasion », dont le principe consiste à inspirer et exploiter la
terreur 246 (voir plus haut, sect. XII). La victime de tout cela, c’est
l’humanité.

    244 A. A. Cançado Trindade, International Law for Humankind — Towards a New

Jus Gentium, op. cit. supra note 132, p. 1-726. La notion de recta ratio et l’universalisme,
qui inspirent la conception jusnaturaliste des « pères fondateurs » du droit international
(F. de Vitoria, F. Suárez, H. Grotius, notamment), remontent à l’Antiquité et à l’origine
même du jus gentium : c’est à Cicéron que l’on doit la déﬁnition de la recta ratio, et à saint
Thomas d’Aquin l’idée que la syndérèse, partie la plus élevée de l’âme, porte la raison
humaine à suivre des principes dans la recherche du bien commun ; ibid., p. 10-14.
    245 Ibid., chap. XI, p. 275-288 ; A. A. Cançado Trindade, « Quelques réﬂexions sur l’hu-

manité comme sujet du droit international », Unité et diversité du droit international —
Ecrits en l’honneur du professeur Pierre-Marie Dupuy (ouvrage collectif publié sous la
dir. de D. Alland, V. Chetail, O. de Frouville et J. E. Viñuales), Leyde, Nijhoﬀ, 2014,
p. 157-173.
    246 Voir à ce sujet C. A. J. Coady, « Natural Law and Weapons of Mass Destruc-

tion », Ethics and Weapons of Mass Destruction — Religious and Secular Perspectives
(ouvrage collectif publié sous la dir. de S. H. Hashmi et S. P. Lee), Cambridge Univer-
sity Press, 2004, p. 122 ; voir également p. 113 ; voir aussi J. Finnis, J. M. Boyle Jr. et
G. Grisez, Nuclear Deterrence, Morality and Realism, Oxford, Clarendon Press, 1987,
p. 77-103, 207-237, 275-319 et 367-390. Les experts contemporains en sont enﬁn venus à
critiquer très vivement la « stratégie viciée » de la « dissuasion » : voir, par exemple, At the
Nuclear Precipice — Catastrophe or Transformation ? (ouvrage collectif publié sous la dir.
de R. Falk et D. Krieger), Londres, Palgrave/MacMillan, 2008, p. 162, 209, 218 et 229 ;
A. C. Alves Pereira, Os Impérios Nucleares e Seus Reféns: Relações Internacionais Contem-
porâneas, Rio de Janeiro, Ed. Graal, 1984, p. 87-88 ; voir également p. 154, 209 et 217.

                                                                                           151

  armes nucléaires et désarmement (op. diss. cançado trindade) 403

   218. De fait, l’humanité est depuis longtemps la victime potentielle de
l’emploi d’armes nucléaires. Il ne faut pas attendre que l’extinction de toute
vie sur terre vienne le conﬁrmer. Depuis des dizaines d’années, l’existence
même des arsenaux nucléaires cause à l’humanité un dommage psycholo-
gique. Et certains peuples et certaines populations ont déjà été effectivement
victimes des vastes eﬀets délétères des essais nucléaires. La jurisprudence des
tribunaux qui ont eu à connaître d’aﬀaires portant sur le respect du droit
international des droits de l’homme montre que l’existence de victimes poten-
tielles aussi bien que de victimes actuelles est maintenant reconnue 247. Vou-
loir dissiper ce danger en s’en tenant à une perspective strictement
interétatique procède d’un aveuglement à la vraie question. Les Etats se sont
créés et existent pour les êtres humains, et on ne saurait prétendre l’inverse.
   219. Le TNP a une vocation universelle et fait fond sur la coopération de
tous les Etats, comme il ressort des trois grands principes sur lesquels il
repose. Dès son adoption en 1968, le traité a été considéré comme ayant été
conçu et conclu pour donner eﬀet à ces trois principes fondamentaux : la
non-prolifération des armes nucléaires (préambule et art. I-III), l’utilisation
paciﬁque de l’énergie nucléaire (préambule et art. IV-V) et le désarmement
nucléaire (préambule et art. VI) 248. Les antécédents du TNP remontent aux
travaux entrepris par l’Assemblée générale des Nations Unies en 1953 249.
Les trois principes fondamentaux du TNP ont d’abord été vus comme l’ex-
pression d’un « compromis historique » entre les Etats parties dotés de l’arme
nucléaire et ceux qui ne la possédaient pas. Cependant, peu après l’adoption
du traité, une divergence persistante s’est manifestée entre les Etats parties
dotés d’armes nucléaires et les autres, dont certains considéraient que le
« compromis historique » était en fait « asymétrique » 250 ; les Etats parties
non dotés d’armes nucléaires ont commencé à se plaindre de l’extrême len-
teur des travaux censés conduire au désarmement nucléaire qui, je le rap-
pelle, constitue l’un des trois grands principes du TNP (art. VI) 251.
    247 Pour une étude déjà ancienne de cette question, voir A. A. Cançado Trindade,

« Coexistence and Coordination of Mechanisms of International Protection of Human
Rights (At Global and Regional Levels) », RCADI, vol. 202, 1987, chap. XI, p. 271-283. Au
sujet du développement plus récent de la notion de victime potentielle, voir A. A. Cançado
Trindade, The Access of Individuals to International Justice, Oxford University Press, 2012
(réimpr.), chap. VII, p. 125-131.
    248 Les articles VIII-XI sont d’ordre procédural.
    249 Il y a lieu de mentionner en particulier le discours prononcé en 1953 devant l’Assem-

blée générale par le président Eisenhower, qui a présenté un plan intitulé « L’atome pour la
paix » ; voir, entre autres, I. Chernus, Eisenhower’s Atoms for Peace, Austin, Texas A&M
University Press, 2002, p. 3-154.
    250 J. Burroughs, The Legal Framework for Non-Use and Elimination of Nuclear

Weapons, New York, Greenpeace International, 2006, p. 13.
    251 H. Williams, P. Lewis et S. Aghlani, The Humanitarian Impacts of Nuclear

Weapons Initiative: The “Big Tent” in Disarmament, Londres, Chatam House, 2015,
p. 7 ; D. H. Joyner, « The Legal Meaning and Implications of Article VI of the Non-
Proliferation Treaty », Nuclear Weapons and International Law (ouvrage collectif
publié sous la dir. de G. Nystuen, S. Casey-Maslen et A. G. Bersagel), Cambridge Univer-
sity Press, 2014, p. 397, 404 et 417, voir également p. 398-399 et 408 ; voir aussi D. H. Joyner,
Interpreting the Nuclear Non-Proliferation Treaty, Oxford University Press, 2013 (réimpr.),
p. 2, 104 et 126 ; voir également p. 20, 26-29, 31, 97 et 124.

                                                                                            152

  armes nucléaires et désarmement (op. diss. cançado trindade) 404

   220. Pour que le TNP fonctionne et ne devienne pas lettre morte,
il faut que chaque Etat remplisse ses obligations, et cela vaut pour les
Etats dotés d’armes nucléaires. Atteindre les trois objectifs interdépen-
dants du traité (non-prolifération des armes nucléaires, utilisation paci-
ﬁque de l’énergie nucléaire et désarmement nucléaire) constitue pour
chaque Etat un devoir envers l’humanité. A l’ère nucléaire, il s’agit là
d’un devoir universel dicté par le droit international tant conventionnel
que coutumier. Il existe une opinio juris communis à cet eﬀet, qui s’est
formée progressivement au cours des dernières décennies et a trouvé son
expression dans la création, sur plusieurs continents, de zones exemptes
d’armes nucléaires et, tout récemment, dans une série de conférences
sur l’impact humanitaire des armes nucléaires (voir plus loin, sect. XVIII
et XIX).


     XVI. Le principe d’humanité et la conception universaliste
       du droit : le JUS NECESSARIUM transcende les limites
                        du JUS VOLUNTARIUM

   221. A mon avis, il n’y a aucune raison de s’accrocher à une concep-
tion interétatique dépassée et réductrice du droit international, d’autant
qu’on assiste actuellement au renouveau d’une conception du droit des
nations (droit des gens) englobant l’humanité tout entière, inspirée du
modèle proposé par les « pères fondateurs » du droit international 252 (aux
XVIe et XVIIe siècles). Lorsqu’une aﬀaire concerne non seulement les
parties elles-mêmes, mais tous les Etats, tous les peuples et l’humanité
entière, il est insensé de s’en tenir à une conception interétatique réduc-
trice du règlement judiciaire des diﬀérends internationaux.
   222. Le règlement des diﬀérends ne saurait se ramener à un processus
artiﬁciel, voire fossilisé, axé strictement sur les rapports entre Etats et
supposé impliquer ou nécessiter que soit adopté un mode de raisonne-
ment lui aussi inadéquat en ce qu’il écarte arbitrairement tout ce qui
déborde la perspective étroitement interétatique. Le droit des nations ne
peut pas être interprété et appliqué mécaniquement selon un paradigme
exclusivement interétatique. D’abord, on ne saurait faire abstraction des
ﬁns d’humanité de l’existence des Etats. Lorsqu’il s’agit des armes
nucléaires, les victimes potentielles sont les êtres humains et les peuples, de
quelque Etat qu’ils relèvent, et il faut se souvenir que c’est pour eux que
les Etats existent.
   223. Comme j’ai eu l’occasion de le faire observer devant une autre
juridiction internationale que cette Cour, le droit des nations (droit des
gens), dès son origine au XVIe siècle, a été considéré comme ayant pour
sujets non seulement les Etats (alors naissants), mais aussi les peuples, les

   252 A. A. Cançado Trindade, Evolution du droit international au droit des gens —

L´accès des particuliers à la justice internationale : le regard d’un juge, Paris, Pedone, 2008,
p. 1-187.

                                                                                           153

  armes nucléaires et désarmement (op. diss. cançado trindade) 405

êtres humains (individus et groupes d’individus) et l’humanité tout
entière 253. La conception strictement étatique, qui est apparue beaucoup
plus tard, sous l’inﬂuence du réductionnisme de Vattel (au milieu du
XVIIIe siècle), est devenue en vogue à la ﬁn du XIXe siècle et au début du
XXe, avec les conséquences désastreuses que l’on sait — une succession
d’atrocités, tout au long du XXe siècle, dont ont été victimes les êtres
humains et les peuples de plusieurs régions du monde 254. Depuis l’avène-
ment de l’ère nucléaire il y a soixante-dix ans, c’est l’humanité tout entière
qui est menacée.
   224. En tant que juge à la Cour internationale de Justice, j’ai eu égale-
ment l’occasion de souligner la nécessité de dépasser la perspective inter-
étatique. Par exemple, dans l’exposé de mon opinion dissidente que j’ai
joint à l’arrêt du 3 février 2015 en l’aﬀaire de l’Application de la conven-
tion pour la prévention et la répression du crime de génocide (Croatie
c. Serbie), j’ai fait observer notamment que la convention de 1948 contre
le génocide était non pas centrée sur les Etats, mais orientée vers des
groupes de personnes, vers les victimes qu’elle a pour objet de protéger
(C.I.J. Recueil 2015 (I), p. 226 et 376, par. 59 et 529). La conception
humaniste de l’ordre juridique internationale se veut axée sur les peuples,
et tient compte des ﬁns d’humanité de l’existence des Etats.
   225. J’ai souligné également que le principe d’humanité s’inscrivait dans
le droit ﬁl de la pensée jusnaturaliste (ibid., p. 229, par. 69).

        « Les qualités d’humanité ont pris une importance encore plus
     grande lorsqu’il s’est agi du traitement à accorder aux personnes vulné-
     rables, ou même sans défense, comme celles qui sont privées de liberté
     pour quelque raison que ce soit. Le jus gentium, lorsqu’il a commencé
     à correspondre au droit des nations, en est venu à être considéré par
     ses « pères fondateurs » (F. de Vitoria, A. Gentili, F. Suárez, H. Gro-
     tius, S. Pufendorf, C. Wolﬀ) comme régissant une communauté inter-
     nationale constituée par les humains organisés socialement en Etats
     (qui émergeaient alors) et coïncidant avec l’humanité tout entière,
     devenant ainsi le droit nécessaire de la societas gentium.
        Le jus gentium ainsi conçu était inspiré par le principe d’humanité
     lato sensu. La conscience humaine prime sur la volonté des Etats pris
     individuellement. La personne humaine doit être respectée dans l’in-
     térêt du bien public. Cette conception humaniste de l’ordre juridique
     international s’inscrivait alors — comme elle le fait aujourd’hui —
     dans une perspective axée sur la personne et privilégiant les fins d’hu-
     manité de l’Etat. Le précieux legs du droit naturel, qui évoque un
     droit fondé sur la raison humaine juste (recta ratio), ne s’est jamais
     évanoui… » (Ibid., p. 231, par. 73-74.)
   253 Cour interaméricaine des droits de l’homme, aﬀaire de la Communauté Moiwana

c. Suriname (arrêt du 15 juin 2005), opinion individuelle du juge Cançado Trindade,
par. 6-7.
   254 Ibid.



                                                                               154

  armes nucléaires et désarmement (op. diss. cançado trindade) 406

Le précieux legs de la pensée jusnaturaliste demeure, malgré l’indiﬀérence
et le pragmatisme des tenants des droits-étatistes, qui se veulent des stra-
tèges (si nombreux aujourd’hui dans notre profession) ; le principe d’hu-
manité s’est aﬃrmé et est resté présent dans la réﬂexion sur le droit
international en tant qu’expression de la raison d’humanité qui impose des
limites à la raison d’Etat (C.I.J. Recueil 2015 (I), p. 231, par. 74).
   226. Telle est la position qui a toujours été la mienne en tant que
membre de cette Cour et, auparavant, de la Cour interaméricaine des
droits de l’homme. Dans l’opinion individuelle dont j’ai joint l’exposé à
l’avis consultatif rendu par la Cour le 1er février 2012 sur le Jugement
no 2867 du Tribunal administratif de l’Organisation internationale du Travail
sur requête contre le Fonds international de développement agricole, j’ai
consacré toute une section (la section XI) à ce je vois comme l’obsoles-
cence de la conception interétatique des aﬀaires portées devant la Cour
(C.I.J. Recueil 2012 (I), p. 79-81, par. 76-81). J’ai fait de même (aux para-
graphes 21 et 23) dans l’exposé de mon opinion individuelle que j’ai joint
à l’ordonnance du 6 février 2013 sur la requête à ﬁn d’intervention de la
Nouvelle-Zélande en l’aﬀaire de la Chasse à la baleine dans l’Antarctique
(Australie c. Japon) (C.I.J. Recueil 2013), ainsi qu’aux paragraphes 16-21
(p. 49-51) et 28-41 (p. 54-58) de l’exposé de mon opinion individuelle joint
à l’arrêt sur les exceptions préliminaires du 17 mars 2016 en l’aﬀaire des
Violations alléguées de droits souverains et d’espaces maritimes dans la mer
des Caraïbes (Nicaragua c. Colombie) (C.I.J. Recueil 2016 (I)).
   227. Auparavant, alors que j’étais juge à la Cour interaméricaine
des droits de l’homme, j’ai adopté la même position : par exemple, dans
les exposés de mes opinions concordantes sur l’avis consultatif no 16,
relatif au Droit à l’information sur l’assistance consulaire dans le cadre
des garanties d’une procédure régulière (1er octobre 1999) et l’avis consul-
tatif no 18 du 17 septembre 2003 (Condition juridique et les droits
des migrants sans papiers), j’ai jugé utile, dépassant la dimension stricte-
ment interétatique, de relever que l’inobservation des dispositions de
l’alinéa b) du paragraphe 1 de l’article 36 de la convention de Vienne
sur les relations consulaires de 1963 portait préjudice non seulement
à l’Etat partie concerné, mais également aux êtres humains qui en
étaient victimes. J’ai ajouté que la Cour interaméricaine, faisant œuvre de
pionnier par sa jurisprudence d’inspiration jusnaturaliste, attentive à
l’évolution des concepts de jus cogens et d’obligations erga omnes de pro-
téger 255.
   228. La recta ratio prime de beaucoup la « volonté » des Etats. La
conscience humaine — la recta ratio chère aux jusnaturalistes — prime
incontestablement la « volonté » et les stratégies des Etats pris individuel-
lement. Cette primauté justiﬁe l’adoption d’une conception universaliste
du droit des gens (la lex praeceptiva pour le totus orbis), applicable à tous
les sujets de droit (les Etats aussi bien que les peuples et les individus), qui

  255 Voir A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça,

Rio de Janeiro, Edit. Renovar, 2015, p. 463-468.

                                                                                    155

  armes nucléaires et désarmement (op. diss. cançado trindade) 407

insiste sur l’unité du genre humain. Le positivisme juridique, qui privilégie
le pouvoir et la « volonté » de l’Etat, n’a jamais réussi à se placer dans
cette perspective universaliste, pourtant essentielle et nécessaire lorsqu’il
s’agit de régler des questions intéressant l’humanité tout entière, comme
celle de la nécessité de procéder au désarmement nucléaire. La conscience
juridique universelle, je le répète, l’emporte sur la « volonté » des Etats
considérés individuellement.
   229. Les « pères fondateurs » du droit des nations (dont F. de Vitoria,
F. Suárez et H. Grotius) voyaient l’humanité comme un tout. Ils
ont conçu un jus gentium universel pour le totus orbis, garantissant l’unité
de la societas gentium ; fondé sur une lex praeceptiva, le jus gentium pro-
cédé de la recta ratio et constitue un véritable jus necessarium dépassant
largement les limites du jus voluntarium. En dernière analyse, le droit
émane de la conscience collective de ce qui est juridiquement nécessaire
(opinio juris communis necessitatis) 256. L’œuvre des « pères fondateurs »
du jus gentium s’inspirait largement de la philosophie scolastique du droit
naturel (en particulier de la conception stoïcienne et thomiste de la recta
ratio et de la justice), qui considérait l’être humain comme ayant une
dignité inhérente.
   230. De plus, considérant l’unité du genre humain, ils ont conçu
un droit des nations véritablement universel, applicable à tous — aux
Etats comme aux peuples et aux individus — où que ce soit (totus orbis).
Des auteurs comme F. de Vitoria et D. de Soto ont contribué à l’émer-
gence du jus humanae societatis, imprégnés qu’ils étaient de la pensée
humaniste de leurs prédécesseurs. Après quatre siècles et demi,
leurs enseignements sont toujours d’actualité, conservant toute leur
pertinence et leur utilité lorsqu’il s’agit, par exemple, de trouver une solu-
tion au dangereux problème des arsenaux nucléaires. Ces penseurs, dont
la vision s’étendait bien au-delà de la « volonté » des Etats, ont eu la
sagesse de fonder leur doctrine sur la conscience humaine (recta ratio et
justice).
   231. La question de l’obligation de droit international conventionnel et
coutumier de procéder au désarmement nucléaire m’a amené à réﬂéchir à
ce qui fonde la validité des règles de droit international, et à conclure que
ce fondement est nécessairement métajuridique. Le droit international ne
peut en eﬀet rester simplement indiﬀérent aux valeurs fondamentales, aux
principes généraux de droit et aux considérations morales ; il doit en pre-
mier lieu déﬁnir ce qui est nécessaire — en l’occurrence débarrasser le
monde des armes nucléaires — pour garantir la survie de l’humanité. Il
s’agit là d’une idée du droit qui a précédé l’essor du positivisme juridique
et s’inscrit dans le droit ﬁl de la pensée jusnaturaliste.
   232. L’opinio juris communis necessitatis veut qu’il existe une obliga-
tion de droit international de garantir la survie de l’humanité. Devant
cette nécessité, le droit conventionnel et le droit coutumier se rejoignent.

  256 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 132, p. 137-138.

                                                                             156

  armes nucléaires et désarmement (op. diss. cançado trindade) 408

Tout comme les règles de droit international coutumier peuvent trouver
place dans une convention, les clauses d’un traité peuvent ﬁnir par être
intégrées au corpus du droit international général. La formation
d’obligations de droit coutumier peut précéder ou suivre l’introduction
d’obligations conventionnelles. Ces deux types d’obligations évoluent
pari passu. Cela étant, la recherche d’une règle de droit interdisant expres-
sément les armes nucléaires, y compris celle entreprise par la Cour pour
étayer son avis consultatif de 1996 sur la Licéité de la menace ou de l’em-
ploi d’armes nucléaires, ne peut qu’apparaître comme procédant d’un
acharnement positiviste que je qualiﬁerai de stérile, pour ne pas dire
insensé.
   233. La conscience humaine perçoit clairement que les armes
nucléaires, capables d’anéantir l’humanité, sont illicites et interdites.
L’existence de ces armes est une violation ﬂagrante du jus cogens. Or,
le jus cogens s’est imposé à la conscience universelle bien avant de trou-
ver sa place dans les deux conventions de Vienne sur le droit des traités
(celle de 1969 et celle de 1986). Comme j’ai eu l’occasion de le dire
voici trente ans lors de la conférence des Nations Unies de 1986 sur le
droit des traités entre Etats et organisations internationales ou entre orga-
nisations internationales, le jus cogens est « incompatible avec la concep-
tion volontariste du droit international, parce que cette conception est
impuissante à expliquer la formation des règles de droit international
général » 257.


                   XVII. Les conférences d’examen du TNP

   234. Dans les aﬀaires sur lesquelles la Cour vient de se déclarer incom-
pétente, les Iles Marshall 258 et le Royaume-Uni 259 ont tous deux fait réfé-
rence aux conférences d’examen du TNP dans leurs écritures. L’Inde s’y
est également référée 260, en particulier pour consigner dans ses écritures
un rappel de sa position sur la question, exposée dans une déclaration du
9 mai 2000.


 235. Lors de la procédure orale, les Iles Marshall ont également fait
mention des conférences d’examen dans deux des trois aﬀaires, celles les

   257 Conférence des Nations Unies sur le droit des traités entre Etats et organisations

internationales ou entre organisations internationales, actes officiels, vol. I (déclaration de
A. A. Cançado Trindade, représentant du Brésil, 12 mars 1986), p. 187-188, par. 18.
   258 Requête des Iles Marshall, p. 39, par. 66 ; mémoire des Iles Marshall, p. 29, 59-60,

61, 63, 68-69, par. 50, 123-128, 130, 136, 150, 153, 154, 161-162 et 168 ; exposé conte-
nant les observations des Iles Marshall sur les exceptions préliminaires soulevées par le
Royaume-Uni, p. 15 et 47, par. 32 et 126.
   259 Exceptions préliminaires du Royaume-Uni, p. 1-2, 10 et 23, par. 2-3, 21 et 50.
   260 Contre-mémoire de l’Inde, p. 15, par. 23 (note 49), et annexe 23.



                                                                                          157

  armes nucléaires et désarmement (op. diss. cançado trindade) 409

opposant respectivement à l’Inde 261 et au Royaume-Uni 262 ; les deux
défendeurs qui ont pris part à la procédure orale, l’Inde 263 et le Royaume-
Uni 264, ont également fait référence à ces conférences. Celles-ci font par-
tie du contexte factuel des trois aﬀaires et méritent qu’on s’y arrête. Je
vais donc les passer brièvement en revue.



   236. La série des conférences d’examen du TNP, qui ont lieu tous les
cinq ans, a débuté en 1975. Les trois conférences qui ont suivi se sont
tenues en 1980, 1985 et 1990 265. La cinquième conférence s’est réunie en
1995, année où les Iles Marshall sont devenues partie au TNP (le 30 jan-
vier). Dans l’une de ses décisions, la conférence de 1995 a souligné que le
traité avait un rôle essentiel à jouer pour empêcher la prolifération des
armes nucléaires, et relevé que cette prolifération aggravait sensiblement
le risque d’une guerre nucléaire 266. A la même conférence, les Etats dotés
d’armes nucléaires ont réaﬃrmé l’engagement qu’ils avaient pris aux
termes de l’article VI du TNP de poursuivre de bonne foi des négociations
sur des mesures eﬃcaces relatives au désarmement nucléaire.
   237. Toujours lors de la conférence de 1995, les Etats parties ont décidé
de proroger le traité pour une durée indéﬁnie et adopté les « principes et
objectifs de la non-prolifération et du désarmement nucléaires ». Toute-
fois, dans son rapport, la Grande Commission I, chargée d’examiner la
mise en œuvre des dispositions du traité, a constaté avec regret que, pen-
dant la période considérée, les dispositions de l’article VI et des huitième
à douzième alinéas du préambule n’avaient pas été parfaitement appli-
quées 267, et que le nombre des armes nucléaires avait augmenté depuis
l’entrée en vigueur du TNP ; elle a également exprimé son regret de
constater qu’il « rest[ait] beaucoup à faire » dans les domaines relevant de
la compétence de la conférence du désarmement, et s’est prononcée pour
un engagement, de la part des Etats dotés de l’arme nucléaire, à « ne pas
utiliser celle-ci en premier et … ne pas y recourir, avec eﬀet immédiat » 268.
   238. Entre les cinquième et sixième conférences d’examen, en 1998,
l’Inde et le Pakistan ont procédé à des essais nucléaires. Le Mouvement
    261 CR 2016/1, p. 21, par. 9, et p. 50, par. 17 (Iles Marshall) ; CR 2016/6, p. 32, par. 10

(Iles Marshall).
    262 CR 2016/5, p. 47, par. 8 (Iles Marshall).
    263 CR 2016/4, p. 14, par. 3 (Inde).
    264 CR 2016/7, p. 14-16 et 18-19, par. 20, 22, 24, 32 et 37 (Royaume-Uni).


   265 Pour une analyse critique de ces premières conférences d’examen, voir H. Müller,

D. Fischer et W. Kötter, Nuclear Non-Proliferation and Global Order, Stockholm-Solna/
Oxford, SIPRI/Oxford University Press, 1994, p. 31-108.
   266 Document ﬁnal, première partie, annexe, décision 2 (NPT/CONF.1995/32 (Part I)),

p. 9.
   267 Ibid., deuxième partie (NPT/CONF.1995/32 (Part II), p. 247, par. 3-3ter. ; voir

également p. 247 et 249, par. 4 et 9.
   268 Ibid., p. 260-261, par. 36-39.



                                                                                          158

  armes nucléaires et désarmement (op. diss. cançado trindade) 410

des pays non alignés a lancé plusieurs appels pour que soient prises
« d’urgence » des mesures de désarmement nucléaire 269. Dans ce sens, la
conférence d’examen de 2000 a convenu de « treize mesures concrètes »
visant l’exécution des engagements pris par les Etats parties aux termes de
l’article VI du traité 270. Dans l’énoncé de ces mesures, la conférence
soulignait l’importance et l’urgence de poursuivre le processus de ratiﬁca-
tion du traité d’interdiction complète des essais nucléaires, aﬁn que cet
instrument puisse entrer en vigueur dans les meilleurs délais, et préconi-
sait l’imposition d’un moratoire des explosions expérimentales d’armes
nucléaires en attendant son entrée en vigueur. Elle faisait également
état de la nécessité de mener des négociations sur la conclusion d’un
traité interdisant la production de matières ﬁssiles destinées à la fabrica-
tion d’armes nucléaires, et demandait aux Etats dotés d’armes nucléaires
de s’engager à parvenir à l’élimination complète de l’ensemble de leurs
armes nucléaires 271.
   239. La conférence d’examen de 2005 n’a pris aucune décision
importante ; les participants se sont montrés déçus de l’absence persistante
de progrès dans la mise en œuvre de l’article VI du TNP, alors que « treize
mesures concrètes » avaient été convenues à la conférence de 2000. Des
préoccupations ont été exprimées quant au risque que ces atermoiements
favorisent la mise au point de nouveaux systèmes d’armes nucléaires et
l’adoption de doctrines stratégiques abaissant le seuil de recours aux
armes nucléaires ; des participants ont dit regretter que les Etats devant
ratiﬁer le traité d’interdiction complète des essais nucléaires pour per-
mettre son entrée en vigueur ne l’aient toujours pas fait 272.
   240. Entre la conférence de 2005 et celle de 2010, des voix se sont éle-
vées pour avertir que le TNP était « menacé » et « en diﬃculté », du fait
que le désarmement était « au point mort » et avait besoin d’être « relancé »
pour empêcher la dissémination des armes de destruction massive. Ces
préoccupations étaient suscitées plus précisément par l’impasse dans
laquelle se trouvaient toujours, à Genève, les travaux de la conférence du
désarmement, qui s’était révélée « incapable, depuis près de dix ans,
d’adopter un programme de travail » sur l’examen des questions de fond
devant faire l’objet de négociations 273.

   269  NPT/CONF.2000/4, par. 12-13.
   270  Document ﬁnal, vol. I, première partie (NPT/CONF.2000/28), p. 14-15.
    271 Les « treize mesures concrètes » comprenaient aussi la réaﬃrmation du principe de

l’irréversibilité du désarmement nucléaire et des mesures de contrôle et de réduction des
armements nucléaires. De plus, parmi ces treize mesures concrètes, ﬁguraient la réaﬃr-
mation de l’objectif du désarmement général et complet sous un contrôle international
eﬃcace, l’établissement par tous les Etats parties au TNP de rapports réguliers sur la mise
en œuvre de l’article VI et le développement des capacités de vériﬁcation.
    272 Document ﬁnal, première partie (NPT/CONF.2005/57 (Part I)) ; voir également

le compte rendu des travaux de la conférence d’examen de 2005 dans l’Annuaire des
Nations Unies sur le désarmement (2005), chap. I, p. 24.
    273 Hans Blix, Why Disarmament Matters, Cambridge, Massachusetts/Londres, Boston

Review/MIT, 2008, p. 6 et 63.

                                                                                      159

  armes nucléaires et désarmement (op. diss. cançado trindade) 411

   241. Le 24 octobre 2008, Ban Ki-moon, Secrétaire général de l’ONU,
a présenté une « proposition en cinq points sur le désarmement
nucléaire » 274. Cette proposition était introduite par un appel engageant
tous les Etats parties au TNP, en particulier ceux dotés de l’arme nucléaire,
à remplir les obligations leur incombant aux termes du traité, notamment
en ouvrant « des négociations sur des mesures eﬃcaces menant au désar-
mement nucléaire » (par. 1) 275. Venait ensuite un appel adressé aux
membres permanents du Conseil de sécurité pour qu’ils ouvrent un débat
sur les aspects sécuritaires du processus de désarmement nucléaire et
garantissent aux Etats non dotés d’armes nucléaires qu’ils n’utiliseraient
pas de telles armes (par. 5). Le Secrétaire général poursuivait en souli-
gnant que « de nouveaux eﬀorts [devaient] être déployés pour faire entrer
en vigueur le traité sur l’interdiction complète et générale des essais
d’armes nucléaires » et engageait les Etats dotés de telles armes à ratiﬁer
tous les protocoles aux traités portant création de zones exemptes d’armes
nucléaires (par. 6). Il insistait aussi sur « le besoin d’une plus grande
transparence » quant à la composition des arsenaux nucléaires et aux
mesures déjà prises dans le sens du désarmement nucléaire (par. 7). Il
appelait également à l’élimination de tous les types d’armes de destruction
massive (par. 8).
   242. Dans les trois années qui ont suivi, le Secrétaire général a repris deux
fois sa proposition en cinq points 276. Devant le Conseil de sécurité, le 24 sep-
tembre 2009, il a souligné qu’il fallait que le traité d’interdiction complète
des essais nucléaires « entre en vigueur à bref délai ». Il a fait observer que
« le désarmement et la non-prolifération [devaient] aller de pair », a engagé
« une communauté internationale divisée » à agir enﬁn pour que se concré-
tise l’objectif d’un « monde exempt d’armes nucléaires » et a exprimé l’espoir
que la conférence d’examen de 2010 produirait des résultats tangibles 277.

  243. Les conférences d’examen de 2000 et 2010 ont l’une et l’autre inter-
prété le désarmement nucléaire visé à l’article VI du TNP comme relevant
d’une « obligation positive », suivant en cela le dictum prononcé par la Cour
dans son avis consultatif de 1996, dont il ressort que l’obligation de négo-


   274 « Les Nations Unies et la sécurité dans un monde exempt d’armes nucléaires »,

discours prononcé par M. Ban Ki-moon, Secrétaire général de l’ONU, lors d’une
conférence organisée par l’East-West Institute, Centre d’actualités des Nations Unies,
24 octobre 2008, p. 1-3.
   275 Le Secrétaire général ajoutait que cet objectif pouvait être poursuivi en convenant

d’un « cadre englobant des instruments séparés qui se renforce[raient] mutuellement » ou
par la négociation d’« une convention relative aux armes nucléaires, appuyée par un solide
système de vériﬁcation, comme proposé depuis longtemps aux Nations Unies », par. 2.
   276 Le 24 septembre 2009, lors d’une réunion au sommet du Conseil de sécurité consacré

à la non-prolifération des armes nucléaires et, le 24 octobre 2011, lors d’une conférence
organisée par l’East-West Institute.
   277 « Exposé liminaire du Secrétaire général Ban Ki-moon lors de la réunion au sommet

du Conseil de sécurité sur la non-prolifération et le désarmement nucléaires », Centre d’ac-
tualités des Nations Unies, 24 septembre 2009, p. 1-2.

                                                                                       160

  armes nucléaires et désarmement (op. diss. cançado trindade) 412

cier de bonne foi en vue du désarmement est une obligation de résultat 278.
A la conférence de 2010, les Etats parties se sont déclarés vivement préoc-
cupés par la persistance du risque que l’arme nucléaire soit un jour employée
et par les conséquences humanitaires catastrophiques qui en résulteraient.
   244. Lors de cette conférence, les Etats parties au TNP, gardant à l’es-
prit leur décision de 1995 sur les « principes et objectifs de la non-prolifé-
ration et du désarmement nucléaires » et leur approbation en 2000 des
« treize mesures concrètes », ont également souligné l’importance cruciale
de l’adhésion universelle au traité 279 et ont pris note de la « proposition de
désarmement nucléaire en cinq points » formulée en 2008 par le Secrétaire
général de l’ONU. La conférence d’examen de 2010 a été la première de
la série à reconnaître « les conséquences humanitaires catastrophiques
qu’entraînerait … [l’emploi d’armes nucléaires] » 280.
   245. Dans le document ﬁnal de cette conférence, les Etats parties se
sont félicités de la création de plusieurs zones exemptes d’armes
nucléaires 281 ; dans leurs conclusions, ils ont aﬃrmé qu’il était « de l’inté-
rêt légitime » des Etats non dotés d’armes nucléaires de « recevoir des
Etats qui en ont des garanties inconditionnelles de sécurité juridiquement
contraignantes » ; ils ont réaﬃrmé que l’élimination totale des armes
nucléaires était « la seule garantie absolue contre l’emploi ou la menace de
ces armes » 282. Toujours dans le document ﬁnal, la conférence s’est dite
« profondément inquiète » des « conséquences humanitaires catastro-
phiques qu’aurait … l’[emploi d’armes nucléaires] » 283 et réaﬃrmé « la
nécessité que tous les Etats respectent en tout temps le droit international
applicable, y compris le droit international humanitaire ». Ce message
essentiel de la conférence d’examen de 2010 a inspiré l’initiative prise trois
ans plus tard d’organiser une série de conférences sur l’impact humani-
taire des armes nucléaires (voir plus loin).
   246. La « reconnaissance historique » des « conséquences humanitaires
catastrophiques » qu’aurait toute utilisation d’armes nucléaires a été
saluée par le Comité international de la Croix-Rouge (CICR) lors de la
conférence d’examen de 2015 284 ; il a fait observer que la série de confé-
rences sur l’impact humanitaire des armes nucléaires (tenues en 2013
et 2014 à Oslo, Nayarit et Vienne) avait permis à la communauté interna-
tionale de « se rendre beaucoup mieux compte des eﬀets que l’explosion
d’engins nucléaires pouvait avoir sur les peuples du monde entier ». Il a

   278 D. H. Joyner, « The Legal Meaning and Implications of Article VI of the Non-

Proliferation Treaty », Nuclear Weapons and International Law (ouvrage collectif publié
sous la dir. de G. Nystuen, S. Casey-Maslen et A. G. Bersagel), Cambridge University
Press, 2014, p. 413 et 417.
   279 Document ﬁnal, vol. I, première partie (NPT/CONF.2010/50), p. 13-15 et 21-22.
   280 Ibid., p. 13, par. 80.
   281 Ibid., p. 15-16, par. 99.
   282 Ibid., p. 22, point i).
   283 Ibid., p. 20, point v).
   284 CICR, « Eliminer les armes nucléaires », déclaration faite le 1er mai 2015 lors de la

conférence des Etats parties au TNP, p. 1.

                                                                                       161

  armes nucléaires et désarmement (op. diss. cançado trindade) 413

ensuite constaté que, quarante-cinq ans après l’entrée en vigueur du TNP,
les progrès concrets accomplis sur la voie de l’élimination des armes
nucléaires restaient « nuls ou au mieux très modestes ». Le CICR a ajouté
que les armes nucléaires étant les seules armes de destruction massive
à n’avoir pas encore été interdites par un traité, « un impératif
humanitaire command[ait] de combler cette lacune », vu que « les
risques de déclenchement intentionnel ou accidentel d’une explosion
nucléaire [étaient] trop réels et trop graves » pour que l’inaction continue
d’être tolérée 285.
   247. Les participants à la conférence de 2015 se sont montrés déçus de
l’extrême lenteur avec laquelle progressaient les travaux sur le désarme-
ment nucléaire et ont constaté avec inquiétude que la modernisation des
arsenaux nucléaires se poursuivait et que les stratégies nucléaires dange-
reuses avaient été réaﬃrmées, apparemment au mépris de l’impact huma-
nitaire catastrophique de l’emploi d’armes nucléaires. La grande
commission I de la conférence, chargée d’examiner l’application de l’ar-
ticle VI du TNP, a souligné l’importance du « but ultime » que constitue
l’élimination des armes nucléaires, objectif qu’il fallait atteindre pour réa-
liser « le désarmement général et complet sous un contrôle international
eﬃcace » 286.
   248. La conférence de 2015 a aussi réaﬃrmé « que l’élimination totale
des armes nucléaires [était] la seule garantie absolue contre l’emploi ou la
menace de ces armes, y compris contre le risque d’une explosion non
autorisée, involontaire ou accidentelle » 287. Elle s’est déclarée « vivement
préoccupée » de constater que, pendant la période 2010-2015, la confé-
rence du désarmement n’avait pas entamé de négociations sur un instru-
ment relatif aux armes nucléaires 288, et a aﬃrmé que « la Conférence du
désarmement [devait] de toute urgence mettre en place des arrangements »
en vue de l’adoption d’« un instrument international juridiquement
contraignant » aﬁn de « protéger » les Etats non dotés d’armes nucléaires
contre l’emploi ou la menace de l’emploi de telles armes par tous les Etats
en possédant 289.
   249. Après avoir relevé avec satisfaction « l’intensiﬁcation des échanges
constructifs avec la société civile » pendant le cycle d’examen, la confé-
rence a déclaré ce qui suit :
        « les préoccupations relatives aux conséquences humanitaires catas-
        trophiques qu’entraînerait l’explosion d’une arme nucléaire devraient
        pousser tous les Etats à œuvrer de toute urgence à l’avènement d’un
        monde exempt d’armes nucléaires, et devraient sous-tendre leurs


  285 CICR, op. cit. supra note 284, p. 2-3.
  286 Document de travail soumis par le président de la grande commission I (NPT/
CONF.2015/MC.I/WP.1), 18 mai 2015, p. 3, par. 17.
  287 Ibid., p. 5, par. 27.
  288 Ibid., p. 6, par. 35.
  289 Ibid., p. 7, par. 43.



                                                                             162

  armes nucléaires et désarmement (op. diss. cançado trindade) 414

     eﬀorts en ce sens. [La conférence] aﬃrme que, en attendant la réali-
     sation de cet objectif, il est dans l’intérêt de la survie même de l’hu-
     manité que les armes nucléaires ne soient plus jamais utilisées. » 290


       XVIII. La création de zones exemptes d’armes nucléaires

  250. L’opinio juris communis sur l’illicéité des armes nucléaires s’est
exprimée non seulement dans les débats des conférences d’examen du
TNP, mais aussi par la création, au cours des cinquante dernières années,
de plusieurs zones exemptes d’armes nucléaires, motivée par la volonté de
répondre aux besoins et aspirations de l’humanité en débarrassant le
monde de ces armes. La création de ces zones est en fait l’expression de la
réprobation grandissante que manifeste l’humanité à l’égard des armes
nucléaires. Il est question de ces zones dans les pièces de procédure écrite
déposées par les Iles Marshall 291 et le Royaume-Uni 292 en l’aﬀaire les
opposant sur laquelle la Cour vient de rendre son arrêt.
  251. Je suis originaire de l’Amérique latine qui, avec les Caraïbes, est la
première région du monde à avoir interdit les armes nucléaires et s’être
proclamée zone exempte d’armes nucléaires. L’Amérique latine et les
Caraïbes ont joué le rôle de pionniers en prenant une initiative 293 qui a
abouti à l’adoption du traité visant l’interdiction des armes nucléaires en
Amérique latine et dans les Caraïbes (1967), et de ses deux protocoles
additionnels. La portée de ce traité s’étend au-delà de la région, par l’eﬀet
de ses deux protocoles 294, et le régime juridique qu’il a établi prévoit des
obligations qui ont un large champ d’application :
        « Le régime consacré dans le Traité n’est pas simplement celui de
     non-prolifération : c’est un régime d’absence totale d’armes nucléaires,
     ce qui veut dire que ces armes seront interdites à perpétuité dans les
     territoires auxquels s’applique le Traité, quel que soit l’Etat sous le
     contrôle duquel pourraient se trouver ces terribles instruments de
     destruction massive. » 295

   290 Document de travail soumis par le président de la grande commission I (NPT/

CONF.2015/MC.I/WP.1), 18 mai 2015, p. 7, par. 45-46 1).
   291 Requête des Iles Marshall, p. 27, par. 73 ; mémoire des Iles Marshall, p. 40, 53 et 56,

par. 84, 117 et 122.
   292 Exceptions préliminaires du Royaume-Uni, p. 2, par. 4.
   293 Au sujet des initiatives prises en ce sens aux Nations Unies, d’abord par le Brésil

(en 1962), puis par le Mexique (qui à partir de 1963 a pris la direction du processus),
voir Nations Unies, Las Zonas Libres de Armas Nucleares en el Siglo XXI, op. cit. infra
note 298, p. 116, 120 et 139.
   294 Le premier protocole concerne les Etats internationalement responsables de terri-

toires compris dans les limites de la zone d’application du traité, et le second concerne les
Etats dotés d’armes nucléaires.
   295 A. García Robles, « Mesures de désarmement dans des zones particulières : le

traité visant l’interdiction des armes nucléaires en Amérique latine », RCADI, vol. 133,
1971, p. 103 ; voir également p. 71.

                                                                                         163

  armes nucléaires et désarmement (op. diss. cançado trindade) 415

   252. Lorsque cette première zone exempte d’armes nucléaires a été
créée par le traité de Tlatelolco de 1967, on a fait observer qu’il s’agissait
là d’une réponse aux inquiétudes éprouvées par l’humanité, devant la
menace des armes nucléaires, quant à son avenir et à « la survie de la race
humaine » 296. Cette initiative 297 a été suivie de quatre autres, qui ont
abouti à la création de zones exemptes d’armes nucléaires dans le Paci-
ﬁque sud, par le traité de Rarotonga de 1985, en Asie du Sud-Est, par le
traité de Bangkok de 1995, en Afrique, par le traité de Pelindaba de
1996 298, et en Asie centrale, par le traité de Semipalatinsk de 2006. Des
considérations élémentaires d’humanité ont certainement inspiré la créa-
tion de ces zones.

   253. Comme le traité de Tlatelolco, les traités de Rarotonga, Bangkok,
Pelindaba et Semipalatinsk ont été conçus dans l’intention d’étendre le
champ d’application des obligations qui y sont stipulées, intention qui
s’est concrétisée par l’adoption de protocoles additionnels les rendant
applicables non seulement aux Etats des régions considérées, mais aussi
aux Etats dotés d’armes nucléaires 299 et aux Etats internationalement res-
ponsables de jure ou de facto de territoires compris dans les limites des-
dites zones. L’AIEA participe régulièrement à la vériﬁcation du respect
des obligations prévues par les traités et les protocoles 300. Les cinq traités
susmentionnés diﬀèrent par la nature et l’étendue des obligations qu’ils
imposent et les méthodes de vériﬁcation qu’ils prévoient 301, mais ils ont
tous le même but, qui est de préserver l’humanité de la menace ou de
l’emploi d’armes nucléaires.
   254. La création de la deuxième zone exempte d’armes nucléaires par
le traité de Rarotonga de 1985, assorti de trois protocoles, répondait aux
aspirations de longue date des habitants de la région 302, qui étaient de
moins en moins enclins à tolérer les incursions d’Etats dotés d’armes
nucléaires 303. La conclusion du traité de Rarotonga a incité les Etats

   296  Op.cit. supra note 295, p. 99 ; voir également p. 102.
   297  Prise à la suite de la crise des missiles cubains de 1962.
    298 Nations Unies, Las Zonas Libres de Armas Nucleares en el Siglo XXI, New York/

Genève, ONU-OPANAL/UNIDIR, 1997, p. 9, 25, 39 et 153.
    299 Les signataires de ces protocoles se sont engagés non seulement à ne pas employer

d’armes nucléaires dans la région considérée, mais à ne pas non plus y recourir à la menace
de ces armes ; voir M. Roscini, op. cit. infra note 307, p. 617-618.
    300 La vériﬁcation de l’application du traité de Tlatelolco relève également d’un orga-

nisme créé par lui, l’Organisation pour l’interdiction des armes nucléaires en Amérique
latine et dans les Caraïbes (OPANAL).
    301 Voir M. Roscini, Le Zone Denuclearizzate, Turin, Giappichelli Ed., 2003, p. 1-410 ;

J. Goldblat, « Zones exemptes d’armes nucléaires : une vue d’ensemble », Le droit interna-
tional des armes nucléaires (journée d’études, ouvrage collectif publié sous la dir. de S. Sur),
Paris, Pedone, 1998, p. 35-55.
    302 Le traité a été conclu à l’initiative de l’Australie.
    303 M. Hamel-Green, « The South Paciﬁc — The Treaty of Rarotonga », Nuclear

Weapons-Free Zones (ouvrage collectif publié sous la dir. de R. Thakur), Londres/
New York, MacMillan/St. Martin’s Press, 1998, p. 59 ; voir également la page 62.

                                                                                           164

  armes nucléaires et désarmement (op. diss. cançado trindade) 416

d’une autre région, l’Asie du Sud-Est, à créer une zone exempte d’armes
nucléaires, ce qu’ils ont fait en concluant le traité de Bangkok en 1995,
montrant ainsi que « les initiatives régionales continuaient de contribuer »
à la réalisation de l’objectif du désarmement et de la protection de l’hu-
manité du danger des armes nucléaires 304.
   255. Le traité de Bangkok (assorti d’un protocole) a été conclu à l’ini-
tiative de l’Association des nations de l’Asie du Sud-Est (ASEAN) pour
isoler la région des politiques et rivalités des puissances nucléaires. Ce
traité, troisième du genre, est le premier à couvrir non seulement le terri-
toire terrestre des dix Etats signataires, mais également leur mer territo-
riale, leur zone économique exclusive et leur plateau continental 305. La
conclusion du traité de Pelindaba de 1996, quatrième de la série, avait lui
aussi pour origine la réaction des Etats d’un continent à des essais
nucléaires (ceux eﬀectués par la France en 1961 au Sahara), et répondait
à l’aspiration, profondément ancrée dans la pensée politique africaine, à
empêcher l’implantation d’armes nucléaires dans la région 306. Ce traité
(avec ses trois protocoles) semble avoir atteint son objectif.

   256. Comme les quatre traités du même genre qui l’ont précédé, le
traité de Semipalatinsk de 2006 renferme des dispositions fondamentales
qui interdisent aux Etats parties de fabriquer, acquérir, posséder ou
déployer des engins nucléaires explosifs ou d’en disposer 307. Les cinq trai-
tés, même s’ils ont des lacunes (concernant par exemple le transport en
transit d’armes nucléaires) 308, ont en commun qu’ils témoignent de l’uti-
lité concrète d’arrangements qui vont plus loin que des accords sur le
principe de la non-prolifération des armes nucléaires 309.
   257. Chacun des cinq traités reﬂète les caractéristiques de la région sur
laquelle il porte, mais tous servent la même cause. La création de zones
exemptes d’armes nucléaires répond aux besoins et aux aspirations des
peuples, qui vivent dans la crainte d’être victimes de l’emploi de telles

   304 Op. cit. supra note 303, p. 71 et 77.
   305 L’étendue de la portée territoriale du traité a dissuadé les Etats dotés d’armes
nucléaires de l’accepter tel quel ; voir A. Acharya et S. Ogunbanwo, « The Nuclear-
Weapon-Free Zones in South-East Asia and Africa », Armaments, Disarmament and Inter-
national Security — SIPRI Yearbook, 1998, p. 444 et 448.
   306 Nations Unies, Las Zonas Libres de Armas Nucleares en el Siglo XXI, op. cit. supra

note 298, p. 60-61 ; voir également J. O. Ihonvbere, « Africa — The Treaty of Pelindaba »,
Nuclear Weapons-Free Zones, op. cit. supra note 303, p. 98-99 et 109. Pour une étude
générale de la question, voir O. Adeniji, The Treaty of Pelindaba on the African Nuclear-
Weapon-Free Zone, Genève, UNIDIR, 2002, p. 1-169.
   307 M. Roscini, « Something Old, Something New : The 2006 Semipalatinsk Treaty on a

Nuclear Weapon-Free Zone in Central Asia », Chinese Journal of International Law, vol. 7,
2008, p. 597.
   308 Au sujet des lacunes de ces traités, voir, par exemple, J. Goldblat, « The Nuclear

Non-Proliferation Régime : Assessment and Prospects », RCADI, vol. 256, 1995,
p. 137-138 ; M. Roscini, op. cit. supra note 307, p. 603-604.
   309 J. Enkhsaikhan, « Nuclear-Weapon-Free Zones : Prospects and Problems », Disar-

mament — Periodic Review by the United Nations, vol. 20, 1997, note 1, p. 74.

                                                                                     165

  armes nucléaires et désarmement (op. diss. cançado trindade) 417

armes 310. Ces traités sont utiles également en ce qu’ils incitent les Etats à
renoncer ou mettre un frein à leurs ambitions nucléaires, pour le bien de
l’humanité tout entière.
   258. Les cinq zones exemptes d’armes nucléaires, fermement établies
dans des régions très peuplées, couvrent la quasi-totalité des terres émer-
gées de l’hémisphère Sud (mais la majeure partie des zones maritimes en
reste exclue) 311. L’adoption du traité de Tlatelolco de 1967, du traité de
Rarotonga de 1985, du traité de Bangkok de 1995, du traité de Pelindaba
de 1996 et du traité de Semipalatinsk de 2006 a mis en évidence les insuf-
ﬁsances et le caractère artiﬁciel du prétendu « réalisme politique » 312, qui
fait le jeu des plus puissants en défendant la doctrine suicidaire de la dis-
suasion nucléaire.
   259. Dans son important rapport ﬁnal de 1999, la Commission du désar-
mement des Nations Unies soulignait l’utilité des zones exemptes d’armes
nucléaires et leur contribution à la réalisation de l’objectif du désarmement
nucléaire 313, les traités par lesquels ces zones ont été créées étant « un moyen
d’exprimer et de promouvoir des valeurs communes » et « d’importants ins-
truments » qui venaient « compléter » le TNP et le « régime international
d’interdiction des explosions … d’armes nucléaires » 314. Appelant l’atten-
tion sur le rôle central joué par les Nations Unies dans le domaine du désar-
mement 315, la Commission poursuivait en ces termes :
        « Les zones exemptes d’armes nucléaires ne sont plus exception-
     nelles dans l’environnement stratégique mondial. A ce jour, 107 Etats
     ont signé des traités portant création de telles zones ou en sont deve-
     nus parties. Si l’on ajoute l’Antarctique, qui a été démilitarisé en vertu
     du Traité sur l’Antarctique, les zones exemptes d’armes nucléaires
     représentent maintenant plus de 50 % des terres émergées du globe
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        En créant une zone exempte d’armes nucléaires, les Etats qui en
     font partie réaﬃrment ainsi l’engagement auquel ils ont souscrit
     d’honorer les obligations juridiques découlant d’autres instruments

   310 Voir, notamment, H. Fujita, « The Changing Role of International Law in the

Nuclear Age : from Freedom of the High Seas to Nuclear-Free Zones », Humanitarian Law
of Armed Conflict: Challenges Ahead — Essays in Honour of F. Kalshoven (ouvrage collectif
publié sous la dir. de A. J. M. Delissen et G. J. Tanja), Dordrecht, Nijhoﬀ, 1991, p. 350 ;
voir également p. 327-349.
   311 J. Prawitz, « Nuclear-Weapon-Free Zones : Their Added Value in a Strengthened

International Safeguards System », Tightening the Reins — Towards a Strengthened Inter-
national Nuclear Safeguards System (ouvrage collectif publié sous la dir. de E. Häckel et
G. Stein), Berlin/Heidelberg, Springer-Verlag, 2000, p. 166.
   312 Voir Nations Unies, Las Zonas Libres de Armas Nucleares en el Siglo XXI, op. cit.

supra note 298, p. 27, 33-38 et 134.
   313 Nations Unies, Rapport de la Commission du désarmement — Assemblée générale,

documents oﬃciels (cinquante-quatrième session, supplément no 42), document A/54/42,
daté du 6 mai 1999, annexe I, p. 7, par. 1, 6 et 9.
   314 Ibid., p. 7, par. 10-11 et 13.
   315 Ibid., annexe II, p. 11, troisième alinéa du préambule.



                                                                                      166

  armes nucléaires et désarmement (op. diss. cançado trindade) 418

         internationaux auxquels ils sont parties dans le domaine de la
         non-prolifération nucléaire et du désarmement. » 316
   260. Dans le même rapport, la Commission rappelait que les Etats
dotés d’armes nucléaires devaient remplir pleinement les obligations qu’ils
avaient assumées en ratiﬁant les protocoles aux traités portant création
zones exemptes d’armes nucléaires, notamment leur obligation de ne pas
employer ou menacer d’employer l’arme nucléaire 317. Elle engageait les
Etats faisant partie d’une zone exempte d’armes nucléaires à « échanger
des données d’expérience » avec les Etats d’autres régions aﬁn de les aider
à « créer des zones similaires » 318. Dans sa conclusion, la Commission
engageait la communauté internationale « à promouvoir la création de
zones exemptes d’armes nucléaires sur l’ensemble du globe » en vue de
réaliser « le désarmement général et complet sous un contrôle internatio-
nal strict et eﬃcace, de manière que les générations futures puissent vivre
dans un climat plus stable et plus paciﬁque » 319.
   261. En dehors de la création des cinq zones précitées, il y a lieu de
mentionner la conclusion du traité sur l’Antarctique (1959), ainsi que du
traité sur l’espace (1967) et du traité interdisant de placer des armes
nucléaires et d’autres armes de destruction massive sur le fond des mers et
des océans ainsi que dans leur sous-sol (1971), qui ont « dénucléarisé »
l’espace extra-atmosphérique et les fonds marins et leur sous-sol au-delà
des limites des eaux territoriales, interdisant d’y placer des armes
nucléaires ou d’autres armes de destruction massive ; à ces traités, on peut
ajouter l’accord régissant les activités des Etats sur la lune et les autres
corps célestes (1979), qui en prévoit la dénucléarisation complète 320.
   262. L’existence des cinq zones exemptes d’armes nucléaires,
envers lesquelles les Etats possédant de telles armes ont une responsabi-
lité particulière, est le signe que la raison, la recta ratio, tient indéniable-
ment une place de plus en plus grande dans la formation du droit
international contemporain. Il est de plus manifeste qu’il existe un mou-
vement en faveur de l’extension de ces zones. Des propositions de créa-
tion d’autres zones dénucléarisées 321 et des projets de dénucléarisation
unilatérale (à l’exemple de ce qu’a fait la Mongolie) 322 sont à l’étude.

   316 Op. cit. supra note 313, annexe I, p. 7, par. 5 ; et p. 9, par. 28.
   317 Ibid., p. 9, par. 36.
   318 Ibid., p. 10, par. 41.
   319 Ibid., par. 45.
   320 Voir G. Venturini, « Control and Veriﬁcation of Multilateral Treaties on Disarma-

ment and Non-Proliferation of Weapons of Mass Destruction », University of California
Davis Journal of International Law and Policy, vol. 17, 2011, p. 359-360.
   321 Il est question de créer de telles zones en Europe orientale, au Moyen-Orient, en

Asie centrale, en Asie du Nord-Est, en Asie du Sud ainsi que dans tout l’hémisphère Sud.
   322 Voir A. Acharya and S. Ogunbanwo, op. cit. supra note 305, p. 443 ; J. Enkhsai-

khan, op. cit. supra note 309, p. 79-80. La Mongolie, après avoir déclaré son territoire zone
exempte d’armes nucléaires en 1992, a adopté en 2000 une loi déﬁnissant son statut d’Etat
exempt d’armes nucléaires. L’Assemblée générale des Nations Unies a salué cette mesure
dans sa résolution 55/33S du 20 novembre 2000.

                                                                                        167

  armes nucléaires et désarmement (op. diss. cançado trindade) 419

Cette tendance est aussi le signe de la réprobation grandissante que les
armes nucléaires inspirent à la communauté internationale dans son
ensemble, qui, sachant leur énorme capacité de destruction, y voit un
aﬀront à la recta ratio.


           XIX. Les conférences sur l’impact humanitaire
                 des armes nucléaires (2013-2014)

   263. Dans les trois aﬀaires sur lesquelles la Cour vient de se déclarer
incompétente, il a été fait plusieurs fois référence à la série récente
de conférences consacrées à l’impact humanitaire des armes
nucléaires (2013-2014), en particulier à la déclaration de la délégation des
Iles Marshall à la deuxième de ces conférences, dans laquelle elles
aﬃrmaient qu’il était « grand temps » que les Etats dotés d’armes
nucléaires remplissent leur obligation de négocier en vue de parvenir au
désarmement nucléaire complet (voir plus loin). En l’aﬀaire les opposant
à l’Inde, les Iles Marshall ont invoqué tant dans leur mémoire que dans
leurs plaidoiries cette déclaration faite en 2014 lors de la conférence de
Nayarit.
   264. Les conférences sur l’impact humanitaire des armes nucléaires,
dont la première a eu lieu en 2013, n’étaient pas censées se substituer aux
négociations bilatérales et multilatérales sur le désarmement ; elles ont été
organisées dans le but d’ouvrir un débat et d’approfondir les connais-
sances sur les eﬀets de l’emploi d’armes nucléaires sur les êtres humains,
les sociétés et l’environnement. C’est dans cet esprit qu’ont été convo-
quées les trois conférences qui ont eu lieu jusqu’à présent, celle d’Oslo
(mars 2013), celle de Nayarit (février 2014) et celle de Vienne
(décembre 2014).
   265. Cette série de conférences a appelé l’attention sur l’impact huma-
nitaire des armes nucléaires en redonnant aux êtres humains et aux
peuples la place centrale qui leur revient. Elles ont mis l’accent sur la
dimension humaine de la question des armes nucléaires et cherché à y
éveiller la conscience de l’ensemble de la communauté internationale et à
renforcer l’indispensable coordination de la défense de la cause humani-
taire qui inspire la volonté d’éliminer les armes nucléaires. Je vais mainte-
nant passer en revue les travaux et les résultats de chacune des trois
conférences.

                        1. La première conférence
   266. La première conférence sur l’impact humanitaire des armes
nucléaires a eu lieu à Oslo les 4 et 5 mars 2013 ; y étaient représentés
127 Etats, des institutions des Nations Unies, le CICR, la Croix-Rouge,
le Croissant-Rouge, diverses organisations internationales et des organi-
sations de la société civile. Il est à noter que deux seulement des Etats
dotés de l’arme nucléaire, l’Inde et le Pakistan, étaient présents à la

                                                                         168

  armes nucléaires et désarmement (op. diss. cançado trindade) 420

conférence (et que seule l’Inde a fait une déclaration) 323. Ni les
Iles Marshall, ni les cinq membres permanents du Conseil de sécurité n’y
ont participé.
   267. La conférence d’Oslo s’est intéressée à trois questions principales :
a) l’impact humanitaire immédiat de l’explosion d’un engin nucléaire ;
b) les conséquences plus larges qu’une telle explosion aurait sur l’activité
économique, le développement et l’environnement ; c) le degré de prépa-
ration des Etats, des organisations internationales, de la société civile et
du public aux suites humanitaires prévisibles de l’explosion d’un engin
nucléaire. Des experts de diverses disciplines ont fait des exposés.

   268. La conférence a notamment appelé l’attention sur l’impact huma-
nitaire des essais nucléaires réalisés durant la guerre froide, en particulier
les 456 explosions expérimentales qui ont eu lieu en l’espace de quarante
ans (de 1949 à 1989) sur le site de Semipalatinsk, dans l’est du Kazakhstan.
Le représentant du Programme des Nations Unies pour le développement
a indiqué que, selon les autorités kazakhes, jusqu’à un million et demi de
personnes avaient été exposées aux retombées de ces explosions ; le site
d’essais de Semipalatinsk est désaﬀecté depuis 1991. D’autres aspects de
la question ont été examinés, toujours du point de vue humanitaire 324. Il
a été fait mention de résolutions de l’Assemblée générale, notamment la
résolution A/RES/63/279 du 24 avril 2009, relative aux aspects humani-
taires du relèvement de la région de Semipalatinsk. La conférence a consi-
déré qu’il « importait d’autant plus d’examiner la question des armes
nucléaires sous l’angle humanitaire que l’expérience de l’emploi et des
essais d’armes nucléaires avait révélé l’ampleur des eﬀets dévastateurs
non seulement immédiats, mais aussi à long terme, de ces armes » 325.
   269. Je résume ci-après les principales conclusions de la conférence
d’Oslo, présentées par le ministre norvégien des aﬀaires étrangères dans
sa déclaration de clôture 326. Premièrement, il est improbable qu’un Etat,
quel qu’il soit, ou un organisme international (un organisme de secours
des Nations Unies ou le CICR, par exemple) ait les moyens de gérer
convenablement l’urgence humanitaire qui suivrait immédiatement l’ex-
plosion d’une arme nucléaire, en fournissant une assistance suﬃsante aux
victimes. Cette constatation a amené le représentant du CICR à lancer un
appel à l’élimination des armes nucléaires, seule mesure préventive eﬃ-
cace, et plusieurs Etats ont souligné que l’élimination de ces armes était le
seul moyen d’en empêcher l’emploi ; certains Etats ont demandé leur
interdiction.

  323 Voir https://www.regjeringen.no/globalassets/upload/ud/vedlegg/hum/hum_india.pdf.
   324 Au sujet des travaux de la conférence d’Oslo, voir, par exemple, Viewing Nuclear

Weapons through a Humanitarian Lens (ouvrage collectif publié sous la dir. de J. Borrie
et T. Caughley), Genève/New York, ONU/UNIDIR, 2013, p. 81-82, 87, 90-91, 93-96, 99,
105-108 et 115-116.
   325 Ministère norvégien des aﬀaires étrangères, Chair´s Summary — The Humanitarian

Impact of Nuclear Weapons, Oslo, 5 mars 2013, p. 2.
   326 Voir https://www.regjeringen.no/en/aktuelt/nuclear_summary/id716343/.



                                                                                   169

  armes nucléaires et désarmement (op. diss. cançado trindade) 421

   270. Deuxièmement, l’expérience de l’emploi et des essais d’armes
nucléaires a montré l’ampleur des eﬀets dévastateurs qui en résultaient
immédiatement et à long terme. Même si les pièces de l’échiquier interna-
tional dont elles font partie ont été déplacés, ces armes conservent leur
énorme potentiel de destruction. Enﬁn, troisièmement, l’explosion d’une
arme nucléaire, quelle qu’en soit la cause, entraînerait par-delà les fron-
tières de graves conséquences pour les Etats et les peuples, à l’échelle
régionale, voire mondiale.

                            2. La deuxième conférence
  271. La deuxième conférence sur l’impact humanitaire des armes
nucléaires, à laquelle 146 Etats étaient représentés, a eu lieu à Nayarit
(Mexique) les 13 et 14 février 2014. Les Iles Marshall, l’Inde et le Pakistan
y ont participé, mais non le Royaume-Uni. En dehors des Etats, ont éga-
lement pris part à la conférence des représentants du CICR, de la
Croix-Rouge, du Croissant-Rouge, de diverses organisations internatio-
nales et d’organisation de la société civile. Le représentant des Iles Marshall
a déclaré que les Etats dotés d’armes nucléaires manquaient à l’obligation
que leur imposaient l’article VI du TNP et le droit international coutu-
mier d’engager et de mener à terme des négociations multilatérales sur le
désarmement ; je cite :
     « les Iles Marshall sont convaincues que les négociations multilatérales
     visant à créer un monde à jamais dépourvu d’armes nucléaires auraient
     dû être engagées depuis longtemps. Nous estimons en eﬀet que les Etats
     possédant un arsenal nucléaire ne respectent pas leurs obligations à cet
     égard. L’obligation d’œuvrer au désarmement nucléaire qui incombe à
     chaque Etat en vertu de l’article VI du traité de non-prolifération
     nucléaire et du droit international coutumier impose l’ouverture immé-
     diate et l’aboutissement de telles négociations. Celles-ci permettraient
     également d’atteindre l’objectif de désarmement nucléaire établi depuis
     longtemps et réaﬃrmé sans relâche par les Nations Unies, et d’honorer
     nos responsabilités envers les générations présentes et futures, tout en
     rendant hommage aux générations passées. » 327
   272. Auparavant, lors de la réunion de haut niveau de l’Assemblée géné-
rale des Nations Unies tenue le 26 septembre 2013, le ministre marshallais
des aﬀaires étrangères avait déclaré que son pays avait « une raison unique
et impérieuse » d’exhorter au désarmement nucléaire ; je le cite :
       « Les Iles Marshall, alors qu’elles relevaient du régime de tutelle
     des Nations Unies, ont connu 67 explosions expérimentales d’engins

   327 Déclaration des Iles Marshall, deuxième conférence sur l’impact humanitaire des

armes nucléaires tenue à Nayarit (Mexique) les 13 et 14 février 2014 (voir http://www.
reachingcriticalwill.org/images/documents/Disarmament-fora/nayarit-2014/statements/
MarshallIslands.pdf). Le texte de cette déclaration est également reproduit à l’annexe 72
du mémoire des Iles Marshall en l’aﬀaire les opposant au Royaume-Uni.

                                                                                    170

  armes nucléaires et désarmement (op. diss. cançado trindade) 422

        nucléaires de forte puissance. A l’époque de ces essais et depuis, elles
        n’ont pas cessé d’appeler l’attention des Etats Membres de l’ONU
        sur leurs eﬀets dévastateurs ; les habitants de mon pays, ayant servi
        malgré eux de cobayes pour des expériences scientiﬁques, ont vu leur
        santé se détériorer, développant des troubles qui persistent de géné-
        ration en génération, ont été forcés de s’exiler, ont été réinstallés sur
        des sites dangereux, puis de nouveau déplacés. Aujourd’hui encore,
        des incertitudes scientiﬁques persistent sur les conséquences de ces
        essais, et nos exilés continuent d’éprouver des diﬃcultés d’adaptation
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
           Nous (les Marshallais) avons peut-être plus que quiconque une
        expérience qui atteste de la nécessité d’exclure l’emploi d’armes
        nucléaires, une expérience qui commande de redoubler d’eﬀorts pour
        parvenir au désarmement nucléaire. » (P. 1-2.) 328
   273. Ce qu’a dit leur représentant à la conférence de Nayarit était l’une
de plusieurs déclarations dans lesquelles les Iles Marshall avaient exprimé
leurs griefs, déclarations sur lesquelles elles se sont notamment fondées,
dans les trois aﬀaires ici considérées, pour montrer qu’un diﬀérend les
opposait aux Etats défendeurs, y compris le Royaume-Uni, qui n’était
pas représenté à la conférence 329. Les participants à la conférence de
Nayarit ont également entendu les témoignages poignants de cinq Hiba-
kusha, survivants des bombardements atomiques d’Hiroshima et de
Nagasaki, qui ont décrit la gigantesque dévastation qui s’est abattue sur
ces deux villes et leurs habitants (dont certains ont été brûlés vifs, carbo-
nisés ou vaporisés, tandis que les survivants allaient subir pendant les
soixante-dix années suivantes les eﬀets mortels diﬀérés de l’exposition aux
radiations).
   274. Ces témoins ont souligné que l’élimination des armes nucléaires
était un « impératif moral », la présence de ces armes étant incompatible
avec la survie de l’humanité. Un groupe de délégations représentant au
moins vingt Etats a demandé expressément que les armes nucléaires soient
enﬁn interdites, pour que cette épée de Damoclès cesse d’être suspendue
au-dessus de la tête de chaque être humain. Il a été dit que, « en soi »,

  328 Voir http://www.un.org/en/ga/68/meetings/nucleardisarmament/pdf/MH_en.pdf. Le

ministre marshallais des aﬀaires étrangères a ajouté ceci :
           « Aux Nations Unies, notre but commun devrait être non seulement de faire cesser
        la prolifération des armes nucléaires, mais aussi de rechercher la paix et la sécurité
        dans un monde exempt de ces armes. La République des Iles Marshall a ratiﬁé récem-
        ment le traité d’interdiction complète des essais nucléaires et exhorte les autres Etats
        Membres à faire le nécessaire pour que cet important traité puisse entrer en vigueur.
           Les Iles Marshall ne sont pas le seul Etat du Paciﬁque à avoir subi les conséquences
        dévastatrices des essais nucléaires… Une fois encore, je rappelle que mon pays aspire
        à joindre ses eﬀorts à ceux de ses voisins en vue de la création dans la région du
        Paciﬁque d’une zone exempte d’armes nucléaires selon des modalités répondant aux
        exigences de la sécurité internationale. » (P. 1-2.)
  329    Mémoire des Iles Marshall, par. 99.

                                                                                           171

  armes nucléaires et désarmement (op. diss. cançado trindade) 423

l’existence des armes nucléaires ne pouvait qu’être considérée comme
« une absurdité » ; des participants ont également appelé l’attention sur la
réunion de haut niveau sur le désarmement nucléaire tenue en 2013 par
l’Assemblée générale des Nations Unies et sur les obligations de droit
international en la matière, y compris celles découlant du TNP et celles
énoncées à l’article I commun aux quatre conventions de Genève de 1949
relatives au droit international humanitaire 330.
   275. De plus, une association représentant plus de 60 organisations de
la société civile de plus de 50 pays a déclaré 331 qu’un rôle essentiel reve-
nait à la société civile, dès lors que chaque individu avait la responsabilité
de contribuer à empêcher l’emploi d’armes nucléaires ; cette association a
fait valoir que, pour empêcher l’emploi des armes nucléaires, il fallait
qu’elles soient interdites comme l’étaient les armes chimiques et biolo-
giques, les mines terrestres et les armes à dispersion. Cette association et
les Hibakusha ont condamné la dangereuse doctrine de la « dissuasion »
nucléaire.
   276. Je vais maintenant résumer les conclusions de la conférence
de Nayarit, qui s’inspiraient de celles de la conférence d’Oslo. Première-
ment, les eﬀets immédiats et à long terme de l’explosion d’une seule arme
nucléaire, sans parler de ceux d’un échange nucléaire, seraient catastro-
phiques. L’existence des armes nucléaires présente en soi des
risques considérables parce que les doctrines de défense des Etats qui en
possèdent prévoient des préparatifs en vue de leur emploi délibéré.
La conférence a répété que l’explosion d’une arme nucléaire pouvait
être déclenchée accidentellement, à la suite d’une erreur de calcul ou
délibérément.
   277. Les délégations de plus de 50 Etats de toutes les régions du monde
ont fait des déclarations dans lesquelles elles demandaient expressément
l’élimination totale des armes nucléaires et l’instauration d’un monde
exempt d’armes nucléaires. Au moins vingt délégations (voir plus haut)
ont exprimé l’avis que la seule voie d’avenir était l’interdiction pure et
simple des armes nucléaires. D’autres délégations ont lancé un appel tout
aussi clair à l’adoption d’une convention sur l’élimination des armes
nucléaires ou d’un autre instrument juridiquement contraignant au
même eﬀet 332.
   278. Deuxièmement, certaines délégations ont dit qu’il fallait considé-
rer les armes nucléaires sous l’angle de la sécurité internationale, ou ont
exprimé des doutes quant à la possibilité d’interdire purement et simple-
ment ces armes. Certains participants se sont montrés favorables au pro-
   330 Mexico/Gobierno de la República, Chair’s Summary — Second Conference on the

Humanitarian Impact of Nuclear Weapons, Mexique, 14 février 2014, p. 2-3.
   331 Au nom de la Campagne internationale pour abolir les armes nucléaires (ICAN),

coalition de plus de 350 entités de la société civile de 90 pays.
   332 L’Inde, par exemple, s’est déclarée favorable à un processus échelonné d’élimina-

tion des armes nucléaires, qui aboutirait à la conclusion d’une « convention universelle et
non discriminatoire sur l’interdiction et l’élimination des armes nucléaires » ; voir www.
reachingcriticalwill.org/images/documents/Disarmament-fora/nayarit-2014/statements/
India.pdf.

                                                                                      172

  armes nucléaires et désarmement (op. diss. cançado trindade) 424

cessus « échelonné » de désarmement nucléaire (s’inscrivant dans le cadre
du plan d’action des Etats parties au TNP), et ont engagé les Etats dotés
d’armes nucléaires à prendre part à ce processus. Cependant, la majorité
des Etats non dotés d’armes nucléaires, estimant que la formule du désar-
mement nucléaire échelonné s’était révélée ineﬃcace, ont déclaré qu’il fal-
lait procéder autrement.
   279. Troisièmement, le président de la conférence a déclaré que la pre-
mière étape sur la voie de l’élimination des armes nucléaires serait de les
interdire ; cette interdiction remédierait à l’anomalie qui tient à ce que les
armes nucléaires sont les seules armes de destruction massive à ne pas être
expressément interdites en droit. Le président a ajouté que, en cherchant
à atteindre l’objectif d’un monde exempt d’armes nucléaires, les Etats agi-
raient conformément à leurs obligations de droit international, y compris
celles que leur imposent le TNP et l’article I commun aux conventions de
Genève relatives au droit international humanitaire ; il a engagé les Etats
à déﬁnir de nouvelles règles juridiques applicables aux armes nucléaires,
notamment en adoptant un instrument juridiquement contraignant à
l’occasion du 70e anniversaire des bombardements atomiques d’Hiroshima
et de Nagasaki 333.

                           3. La troisième conférence
   280. La troisième conférence sur l’impact humanitaire des armes
nucléaires, organisée dans le prolongement de celle de Mexico, a eu lieu à
Vienne les 8 et 9 décembre 2014. Y étaient représentés 158 Etats, l’ONU,
le CICR, la Croix-Rouge et le Croissant-Rouge, des organisations
de la société civile et des universitaires. Parmi les Etats dotés de l’arme
nucléaire qui étaient représentés ﬁguraient l’Inde et le Pakistan, qui
avaient participé aux deux conférences précédentes, et, pour la pre-
mière fois, le Royaume-Uni ; les Iles Marshall étaient également
représentées.
   281. Des Hibakusha, survivants des bombardements atomiques d’Hi-
roshima et de Nagasaki, sont une fois encore venus témoigner. Ils ont
décrit l’« enfer sur terre » créé par les bombardements, ont dit que, « semant
la mort sans discrimination, l’explosion des deux bombes » avait mis en
évidence « le caractère illicite de ces armes » et montré que leur emploi
était « en déﬁnitive l’expression du mal » 334. Le représentant des
Iles Marshall a évoqué les soixante-sept essais de bombes atomiques et de
bombes à hydrogène réalisés dans la région du Paciﬁque sud entre 1946
et 1958, faisant observer que le plus puissant de ces engins, une bombe à
hydrogène dont l’explosion avait été déclenchée lors de l’opération

   333 Voir     http://www.reachingcriticalwill.org/images/documents/Disarmament-fora/
nayarit-2014/chairs-summary.pdf.
   334 Voir Vienna Conference on the Humanitarian Impact of Nuclear Weapons

(8-9 December 2014), Vienne, Austria’s Federal Ministry for Europe, Integration and
Foreign Aﬀairs, 2015, p. 19.

                                                                                 173

  armes nucléaires et désarmement (op. diss. cançado trindade) 425

« Bravo » le 1er mars 1954, avait une capacité de destruction mille fois
supérieure à celle de la bombe d’Hiroshima ; il a décrit les impacts de ces
essais, dont des malformations congénitales « monstrueuses », et les souf-
frances à vie que les habitants de la région avaient dû continuer d’endurer
des suites de « cancers de la thyroïde, cancers du foie et autres lésions
cancéreuses provoquées par les radiations » 335.
   282. Le représentant du CICR a déclaré que les armes nucléaires ne
pouvaient être employées qu’au mépris du principe de proportionnalité et
en violation du droit international humanitaire (tant conventionnel que
coutumier), du fait des maux superﬂus qu’elles inﬂigent aux civils ; il s’est
dit très vivement préoccupé par le fait que les radiations se propageaient
dans les zones habitées et par la contamination radioactive de l’environ-
nement « et de tous les êtres humains se trouvant dans les parages » 336. Le
représentant du CICR a également fait observer que les armes nucléaires,
« après avoir été pendant des décennies considérées essentiellement d’un
point de vue technico-militaire en tant que symboles de puissance », don-
naient lieu à des débats centrés de plus en plus sur les conséquences
qu’aurait leur emploi « pour les individus, l’environnement et l’humanité
tout entière » 337, en quoi il voyait une évolution fondamentale et salutaire
de l’attitude à l’égard de ces armes.
   283. Dans une déclaration dont il a été donné lecture devant la confé-
rence, Ban Ki-moon, Secrétaire général de l’ONU, s’est élevé contre les
dépenses consacrées par les Etats à la modernisation de leurs arsenaux
d’armes de destruction massive (au détriment de la lutte contre la pau-
vreté et le changement climatique). Rappelant que le droit international,
tant conventionnel que coutumier, imposait aux Etats l’obligation de pro-
céder au désarmement nucléaire, il a également condamné la doctrine de
la « dissuasion nucléaire », dans les termes suivants :
        « Les doctrines fondées sur la dissuasion nucléaire, loin de mettre
     un frein à la prolifération des armes nucléaires, en rendent la posses-
     sion plus attrayante. L’augmentation du nombre des Etats dotés
     d’armes nucléaires compromet la stabilité mondiale… Plus on en sait
     sur l’impact humanitaire de ces armes, plus il devient évident que le
     désarmement est un impératif auquel il faut de toute urgence
     obéir. » 338
  284. La conférence de Vienne a permis de mieux mesurer les consé-
quences et les dangers de l’explosion d’engins nucléaires, au cours de
débats consacrés dans une large mesure au cadre juridique dans lequel la
question des armes nucléaires doit être considérée (et à ses lacunes) 339. Il
   335 Voir Vienna Conference on the Humanitarian Impact of Nuclear Weapons

(8-9 December 2014), Vienne, Austria’s Federal Ministry for Europe, Integration and
Foreign Aﬀairs, 2015, p. 34.
   336 Ibid., p. 58.
   337 Ibid., p. 17.
   338 Ibid., p. 16.
   339 Ibid., p. 1-88.



                                                                               174

  armes nucléaires et désarmement (op. diss. cançado trindade) 426

a été rappelé que l’explosion d’une arme nucléaire, quelle qu’en soit la
cause, entraînerait des eﬀets qui seraient ressentis par-delà les frontières et
pourraient s’étendre à l’échelle régionale, voire mondiale. Une telle explo-
sion sèmerait dans une très vaste zone la destruction, la mort, la maladie,
entraînerait des déplacements massifs de population et causerait des dom-
mages graves qui auraient des répercussions à long terme sur l’environne-
ment, le climat, la santé publique et le bien-être des populations, ainsi que
sur le développement socio-économique et l’ordre social. Bref, les consé-
quences d’une telle explosion pourraient compromettre la survie même de
l’humanité. Les participants à la conférence ont reconnu que les eﬀets
d’une explosion nucléaire, vu leur ampleur, leur multiplicité et leur enchaî-
nement, seraient catastrophiques, et ont averti que ces eﬀets, plus com-
plexes qu’on ne le croyait généralement, pourraient se manifester à grande
échelle et se révéler irréversibles.
   285. Les Etats représentés à la conférence ont exprimé des opinions
diverses sur les moyens de faire avancer le désarmement nucléaire. Les
délégations de 29 d’entre eux ont demandé que soit négocié un instrument
juridiquement contraignant qui interdirait les armes nucléaires. Plusieurs
délégations ont estimé que l’impuissance à progresser vers l’adoption de
telle ou telle mesure de désarmement ne devait pas empêcher de pour-
suivre de bonne foi des négociations sur d’autres moyens eﬃcaces de par-
venir à l’avènement d’un monde à jamais exempt d’armes nucléaires. Elles
ont fait observer que les décisions prises en ce sens à l’échelle régionale,
comme la création de zones exemptes d’armes nucléaires, s’étaient avérées
très eﬃcaces,
   286. Comme il est relevé dans le rapport sur les travaux de la confé-
rence de Vienne, celle-ci, comme celles d’Oslo et de Nayarit, a contribué
à « faire mieux comprendre » la nature des « risques concrets » que pré-
sentent les armes nucléaires, et permis de mieux mesurer « les indicibles
souﬀrances » qu’elles peuvent inﬂiger, ainsi que les dévastations et les
« conséquences humanitaires catastrophiques » qui résulteraient de leur
emploi. La conférence a également fait la constatation suivante : « vu que
la doctrine de la dissuasion nucléaire implique que les Etats se préparent
à la guerre nucléaire, le risque d’une explosion nucléaire est bien réel »…
« L’élimination totale des armes nucléaires est la seule vraie garantie
contre le risque d’une explosion nucléaire »… « Cette interdiction s’im-
pose parce qu’il en va de la survie même de l’humanité. » Cette constata-
tion a amené la conférence à souligner l’importance de l’article VI du
TNP et la nécessité de l’entrée en vigueur du traité d’interdiction complète
des essais nucléaires 340.
   287. Je vais maintenant résumer les conclusions de la conférence de
Vienne. Premièrement, il est établi que l’emploi et l’essai d’armes
nucléaires ont des eﬀets dévastateurs immédiats, à moyen terme et à long

   340 Voir Vienna Conference on the Humanitarian Impact of Nuclear Weapons

(8-9 December 2014), Vienne, Austria’s Federal Ministry for Europe, Integration and
Foreign Aﬀairs, 2015, p. 5-7.

                                                                               175

  armes nucléaires et désarmement (op. diss. cançado trindade) 427

terme. Dans plusieurs régions du monde, l’essai d’armes nucléaires a ainsi
eu des conséquences graves sur la santé et l’environnement. La contami-
nation radioactive qui a suivi les essais et l’emploi de ces armes a altéré de
façon disproportionnée la santé des femmes et des enfants. Cette conta-
mination s’est étendue à la chaîne alimentaire, et elle reste aujourd’hui
encore mesurable dans l’atmosphère.
   288. Deuxièmement, le risque d’une explosion nucléaire persistera tant
qu’il y aura des armes nucléaires. Le risque qu’une telle explosion soit
déclenchée accidentellement, par erreur, sans l’accord de l’autorité com-
pétente ou délibérément est manifeste, vu la vulnérabilité des réseaux de
contrôle aux erreurs humaines et aux cyberattaques, le maintien des arse-
naux nucléaires à des niveaux d’alerte élevés, la pratique du déploiement
avancé et la modernisation constante des armes nucléaires. De plus, il
existe toujours un risque de voir des acteurs non étatiques, en particulier
des groupes terroristes, s’emparer d’armes nucléaires ou de matières
radioactives. Tous ces risques, qui s’aggravent avec le temps, sont inac-
ceptables.
   289. Troisièmement, du fait que la doctrine de la dissuasion nucléaire
implique que les Etats se préparent à la guerre nucléaire, le risque de l’em-
ploi d’armes nucléaires est bien réel. Il faut donc saisir sans plus tarder les
chances qui s’oﬀrent actuellement de réduire ce risque, notamment en
adoptant des doctrines de défense abaissant le niveau d’alerte des arse-
naux nucléaires et assignant un moindre rôle aux armes nucléaires.
Cependant, même si le rôle assigné aux armes nucléaires se limite à la
dissuasion, la possibilité qu’elles soient employées délibérément ou acci-
dentellement demeure. L’interdiction totale des armes nucléaires est donc
la seule garantie absolue contre le risque de leur utilisation.
   290. Quatrièmement, il importe de garder à l’esprit que l’existence des
armes nucléaires soulève en elle-même de graves problèmes moraux, qui
dépassent largement le champ des débats et des interprétations juridiques.
Plusieurs délégations ont aﬃrmé que, pour assurer la survie de l’humanité,
il fallait que les armes nucléaires ne puissent plus jamais être employées
en aucune circonstance. Cinquièmement, aucun Etat ni aucune organisa-
tion internationale ne pourrait gérer convenablement l’urgence humani-
taire qui suivrait immédiatement l’emploi d’une arme nucléaire ou
remédier eﬃcacement aux conséquences à long terme qui en résulteraient
dans une zone habitée. Il faut donc bien voir que la seule garantie contre
les conséquences humanitaires de l’emploi d’armes nucléaires consiste à
obéir à l’impératif de prévention. Sixièmement, l’entrée en vigueur du
traité d’interdiction complète des essais nucléaires est une condition essen-
tielle des progrès du désarmement nucléaire et de l’instauration d’un
régime de non-prolifération.
   291. Septièmement, il est clair qu’il n’existe pas de règle de droit inter-
disant complétement et universellement la possession, le transfert, la
fabrication et l’emploi d’armes nucléaires, autrement dit que le droit
international, aujourd’hui encore, ne traite pas les armes nucléaires
comme il traite les armes biologiques et chimiques. Cette situation est

                                                                           176

  armes nucléaires et désarmement (op. diss. cançado trindade) 428

non pas simplement une anomalie, comme on le dit souvent, mais une
aberration, étant donné que les armes nucléaires sont beaucoup plus
destructrices que celles des deux autres catégories. De toute manière, le
droit international de l’environnement reste applicable en période de
conﬂit armé, y compris à l’emploi d’armes nucléaires, même s’il ne com-
prend pas de règle visant spéciﬁquement ces armes. De même, les règles
internationales en matière de santé publique s’appliqueraient aux eﬀets de
l’emploi d’armes nucléaires. Au vu des nouveaux éléments de preuve
présentés lors des trois conférences sur l’impact humanitaire des
armes nucléaires (2013-2014), il est extrêmement douteux que ces armes
puissent jamais être employées dans le respect du droit international
humanitaire.

     4. Les suites des trois conférences : l’« engagement humanitaire »
   292. Lors de la conférence de Vienne de 2014, bien que quelques délé-
gations se soient montrées sceptiques quant à l’eﬃcacité d’une interdic-
tion des armes nucléaires, l’écrasante majorité des Etats parties au TNP
qui y étaient représentés ont dit qu’ils comptaient que la conférence
d’examen du traité prévue pour 2015 prendrait acte des avancées enregis-
trées depuis la précédente conférence d’examen, y compris les conclusions
des trois conférences sur l’impact humanitaire des armes nucléaires, et
qu’elle déﬁnirait les étapes à franchir pour débarrasser déﬁnitivement le
monde des armes nucléaires. A l’issue de la conférence, l’Autriche, en tant
que pays hôte, a proposé l’adoption d’un « engagement » par lequel les
Etats parties au TNP réaﬃrmeraient leur volonté de remplir pleinement
et sans tarder leurs obligations aux termes de l’article VI du traité, et déﬁ-
niraient et promettraient de prendre des mesures eﬃcaces en vue de com-
bler les lacunes du droit international quant à l’interdiction et l’élimination
des armes nucléaires 341.
   293. Ce texte comprenait également un appel adressé aux Etats dotés
d’armes nucléaires pour qu’ils prennent, dans un premier temps, des
mesures concrètes de nature à réduire le risque de déclenchement d’une
explosion nucléaire, consistant notamment à adopter des doctrines de
défense assignant un moindre rôle aux armes nucléaires. En souscrivant à
l’« engagement », les Etats reconnaitraient : a) que la question des droits
et des besoins des victimes de l’emploi ou de l’essai d’armes nucléaires
n’avait pas encore été convenablement traitée ; b) que tous les Etats par-
tageaient la responsabilité d’empêcher tout emploi d’armes nucléaires ; et
c) que les conséquences de l’emploi d’armes nucléaires soulevaient de très
graves questions de morale et d’éthique qui débordaient le champ des
débats sur la licéité de ces armes.

   341 Voir http://www.bmeia.gv.at/ﬁleadmin/user_upload/Zentrale/Aussenpolitik/Abrues-

tung/-HINW14/HINW14Vienna_Pledge _Document.pdf. Le texte de l’« engagement » ne
renvoie qu’aux obligations que le TNP impose aux Etats. Il ne fait aucune mention des
obligations de droit international coutumier.

                                                                                 177

  armes nucléaires et désarmement (op. diss. cançado trindade) 429

   294. Peu avant l’ouverture de la conférence, soixante-six Etats
avaient déjà signiﬁé qu’ils souscriraient à l’« engagement » ; à la ﬁn de
la conférence, cent sept Etats avaient souscrit à ce texte (rebaptisé « enga-
gement humanitaire »), lui conférant une autorité véritablement inter-
nationale 342. Le 7 décembre 2015, l’Assemblée générale des Nations
Unies a repris dans sa résolution 70/48 l’essentiel de la teneur de l’engage-
ment humanitaire. En avril 2016, le nombre des Etats ayant souscrit à
l’engagement humanitaire atteignait cent vingt-sept ; comme il fallait s’y
attendre, aucun des Etats dotés d’armes nucléaires ne ﬁgurait
parmi eux.
   295. Des initiatives récentes, dont l’organisation des conférences sur
l’impact humanitaire des armes nucléaires, ont dûment mis en avant les
conséquences humanitaires des explosions d’armes nucléaires. Je vois
dans le recentrage sur les peuples de la perspective dans laquelle est abor-
dée l’ensemble de la question le signe d’un eﬀort salutaire de lucidité,
devant l’inconsistance de la stratégie dite de « dissuasion » et la menace
des conséquences catastrophiques de l’emploi d’armes nucléaires. Les
Etats dotés de telles armes, quant à eux, en choisissant de procéder « par
étapes » pour remplir les obligations leur incombant aux termes de l’ar-
ticle VI du TNP, semblent avoir marqué leur préférence pour une
démarche privilégiant les rapports interétatiques, qui les a conduits à un
blocage, une impasse.
   296. Les obligations concernant le désarmement nucléaire étant des
obligations de résultat, un processus « échelonné » ne saurait se prolonger
indéﬁniment, cependant que les Etats qui y sont engagés entretiennent la
menace de l’épée de Damoclès nucléaire. La démarche « échelonnée », qui
jusqu’à présent n’a produit aucun résultat concret notable, semble faire
abstraction de ce que les Nations Unies ont maintes fois réaﬃrmé l’obli-
gation de procéder au désarmement nucléaire (voir plus haut). Après
tout, l’interdiction absolue des armes nucléaires, sous ses multiples
aspects 343, relève d’une obligation de jus cogens (voir plus haut). Comme
l’ont montré les conférences sur l’impact humanitaire des armes nucléaires,
ces armes sont par nature inhumaines, constatation qui conﬁrme que la
stratégie dite de « dissuasion » est inconsistante et n’est pas viable (voir
plus haut).
   297. Depuis la dernière de ces trois conférences (2013 et 2014), le
nombre des ogives nucléaires a légèrement diminué (pendant la période
2014-2016) 344, mais les Etats dotés d’armes nucléaires ont néanmoins
continué de moderniser leurs programmes d’armement nucléaire, ce qui

   342 Voir http://www.bmeia.gv.at/fileadmin/user_upload/Zentrale/Aussenpolitik/

Abruestung/-HINW14/HINW14.
   343 Cette interdiction implique que soient prises des mesures couvrant sans aucune

exception l’emploi, la menace de l’emploi, la mise au point, la fabrication, l’acquisition, la
possession, le stockage et le transfert d’armes nucléaires.
   344 Le nombre des ogives nucléaires, qui était de 16 300 en 2014, a été ramené à 15 850

en 2015 et 15 395 au début de 2016.

                                                                                         178

  armes nucléaires et désarmement (op. diss. cançado trindade) 430

signiﬁe qu’il ne faut pas compter que les armes nucléaires soient abandon-
nées dans l’avenir prévisible 345. Néanmoins, la conscience grandissante
des conséquences humanitaires de l’emploi d’armes nucléaires laisse
poindre la possibilité d’élaborer un « cadre déontologique qui, eu égard à
la capacité inégalée des armes nucléaires d’inﬂiger des souﬀrances inhu-
maines, établirait que l’emploi de telles armes est illicite en soi » 346.
   298. Tempus fugit. Il reste un long chemin à parcourir pour débarras-
ser le monde des armes nucléaires. Les Nations Unies ont appelé l’atten-
tion sur l’urgence du désarmement nucléaire. Elles l’ont fait à maintes
reprises et, tout récemment, à l’occasion de la création en décembre 2015
d’un groupe de travail à composition non limitée de l’Assemblée générale
chargé d’étudier les mesures juridiques concrètes et eﬃcaces nécessaires à
l’instauration d’un monde exempt à jamais d’armes nucléaires 347. Dans sa
résolution portant création du groupe de travail, l’Assemblée générale a
souligné l’importance du multilatéralisme, de l’adoption d’une « démarche
inclusive » (impliquant la participation de tous les Etats Membres de
l’ONU), et de la contribution, complétant celle des Etats, des organisa-
tions internationales, de la société civile et du monde universitaire 348. Elle
a également réaﬃrmé qu’il était « urgent de progresser sur le fond dans les
négociations multilatérales sur le désarmement nucléaire » pour permettre
« l’avènement déﬁnitif d’un monde sans armes nucléaires » 349.
   299. Il est à noter que toutes les activités et initiatives que je viens de
passer en revue (conférences d’examen du TNP, création de zones
exemptes d’armes nucléaires, conférences sur l’impact humanitaire des
armes nucléaires), auxquelles ont fait référence les Parties aux trois
aﬀaires sur lesquelles la Cour vient de se prononcer (Obligations relatives
à des négociations concernant la cessation de la course aux armes nucléaires
et le désarmement nucléaire), sortaient du cadre strictement interétatique.
Il est à mon sens indispensable, dans le domaine considéré ici, d’adopter
une perspective qui, outre les Etats, englobe les peuples et l’humanité, qui
ont lieu de craindre pour leur survie.


    XX. Considérations finales : l’existence d’une oPINIO JURIS
   COMMUNIS inspirée par la conscience (RECTA RATIO), qui prime
                         de beaucoup la « volonté »

  300. Les armes nucléaires ont dès leur conception été associées à la
perspective de destructions inouïes. Il faut se souvenir que les premières
bombes atomiques ont été fabriquées à une époque — le deuxième conﬂit
   345 Voir SIPRI Yearbook 2016 : Armaments, Disarmament and International Security,

Stockholm-Solna, SIPRI, 2016, chap. 16, p. 609-667.
   346 ILPI, Evidence of Catastrophe — A Summary of the Facts Presented at the Three

Conferences on the Humanitarian Impact of Nuclear Weapons, Oslo, ILPI, 2015, p. 15.
   347 Résolution 33/70 de l’Assemblée générale, adoptée le 7 décembre 2015.
   348 Ibid., préambule, al. 8 et 14-15.
   349 Ibid., dispositif, par. 2.



                                                                                179

  armes nucléaires et désarmement (op. diss. cançado trindade) 431

mondial — où la « guerre totale », cette abomination, semait la destruc-
tion et la dévastation en violation ﬂagrante du droit international huma-
nitaire et du droit international des droits de l’homme 350. Les armes
nucléaires ont été fabriquées, puis employées, au mépris total des prin-
cipes fondamentaux de droit international, à l’ère nucléaire, celle d’un
monde sans loi. La stratégie de « dissuasion » procède d’une « dialectique
de la déﬁance » qui, à un moment imprévisible, précipitera le monde dans
le néant. D’où l’importance capitale de négociations propres à conduire
au désarmement général qui, comme le relevait Raymond Aron au début
des années 1960, n’a « jamais été pris au sérieux » par les superpuis-
sances 351.
   301. Enﬁn, je voudrais revenir à un point essentiel dont j’ai traité plus
haut (voir sect. XVI), à savoir la formation d’une opinio juris communis
quant à l’obligation de procéder au désarmement nucléaire. Les considé-
rations fondamentales d’humanité ont un rôle important à jouer dans le
développement du droit des nations. Lorsqu’une question met en jeu bien
plus que les intérêts des Etats pris individuellement, ce sont ces considéra-
tions qui inspirent l’opinio juris qui se forme à son sujet. A plus d’une
occasion, la Cour (dans diﬀérents contextes) a tenu compte de résolutions
de l’Assemblée générale des Nations Unies dans lesquelles elle voyait l’ex-
pression du droit international.
   302. Par exemple, dans son célèbre avis consultatif du 21 juin 1971 sur
la Namibie, elle a considéré en particulier deux résolutions de l’Assemblée
générale qui avaient à son avis contribué à la formation d’une opinio
juris 352. De même, dans son avis consultatif du 16 octobre 1975 sur le
Sahara occidental, la Cour a pris en considération et analysé en détail
plusieurs résolutions de l’Assemblée générale 353. Autres exemples : l’avis
consultatif du 9 juillet 2004 sur les Conséquences juridiques de l’édification
d’un mur dans le territoire palestinien occupé 354, ou encore celui du 22 juil-
let 2010 sur la Déclaration unilatérale d’indépendance relative au Kosovo 355.
   350 Voir, entre autres, J. Lukacs, L’héritage de la Seconde Guerre mondiale, Paris, Ed.

F.-X. de Guibert, 2011, p. 38-39, 55, 111 et 125-148 ; I. Kershaw, To Hell and Back —
Europe 1914-1949, Londres, Penguin, 2016, p. 7, 356, 407, 418, 518 et 521.
    351 R. Aron, Paz e Guerra entre as Nações, 1962, Brasilia, Ed. Universidade de Brasília,

1979, p. 413, 415, 421-422 et 610. Raymond Aron expose dans cet ouvrage ses réﬂexions
sur l’ère nucléaire dans le contexte des tensions de la guerre froide, et sur les nouveaux déﬁs
et dangers qui menaçaient et menacent encore l’avenir de l’humanité ; voir R. Aron, Paix
et guerre entre les nations, 8e éd., Paris, Ed. Calmann-Lévy, 2015, p. 13-770.
   352 Il s’agit des résolutions A/RES/1514 (XV) du 14 décembre 1960 et A/RES/2145 (XXI)

du 27 octobre 1966, toutes deux relatives au droit des peuples à disposer d’eux-mêmes ;
voir Conséquences juridiques pour les Etats de la présence continue de l’Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
avis consultatif, C.I.J. Recueil 1971, p. 31, 45 et 49-51.
   353 C.I.J. Recueil 1975, p. 20, 23, 26-37, 40, 57 et 67-68.
   354 C.I.J. Recueil 2004 (I), p. 171-172, par. 86-88.
   355 C.I.J. Recueil 2010 (II), p. 437, par. 80 (la Cour y fait référence à une résolution de

l’Assemblée générale « qui reﬂète le droit international coutumier »).

                                                                                          180

  armes nucléaires et désarmement (op. diss. cançado trindade) 432

Dans son avis consultatif de 1996 sur la Licéité de la menace ou de l’em-
ploi d’armes nucléaires, la Cour a retenu, encore qu’en des termes assez
restrictifs, une série de résolutions de l’Assemblée générale comme reﬂé-
tant l’émergence et l’évolution d’une opinio juris (C.I.J. Recueil 1996 (I),
p. 254-255, par. 70). Elle aurait pu aller beaucoup plus loin.
   303. L’idée qu’une opinio juris contribue à la formation du droit
international est loin d’être neuve, et elle est maintenant largement
admise. Dès le XIXe siècle, les théoriciens du droit de l’école dite « histo-
rique » (F. K. von Savigny et G. F. Puchta) et la jurisprudence inspirée
par cette école, s’écartant de la conception volontariste, ont progressive-
ment dévalué la « volonté » des Etats, et accrédite la thèse selon laquelle
une opinio juris, lorsqu’elle est l’expression de la « conscience juridique »
des nations et des peuples, fait qu’une pratique peut devenir le droit. Au
ﬁl du temps, l’idée que la conscience juridique collective prime la
« volonté » des Etats s’est aﬃrmée en réaction au comportement de cer-
tains Etats peu disposés à se plier aux règles régissant des questions met-
tant en jeu les intérêts communs à tous les membres de la communauté
internationale.
   304. Cette évolution a inﬂué sur le mode de formation des règles de
droit international coutumier, processus qui est loin de se limiter à l’inté-
gration des apports de l’une ou l’autre des « sources » formelles du droit.
L’opinio juris communis en est ainsi venue « à prendre une dimension
beaucoup plus vaste que si elle était simplement considérée comme l’élé-
ment psychologique nécessaire pour qu’une coutume devienne le droit » 356.
L’opinio juris est devenue un élément essentiel de la formation du droit
international, tendant à faire de celui-ci un droit de la conscience. Cette
tendance a eu pour eﬀet de réduire l’inﬂuence exercée unilatéralement par
les Etats les plus puissants, et de favoriser le développement d’un droit
international se voulant en adéquation avec l’intérêt général, conçu pour
le bien de l’ensemble de la communauté internationale.
   305. On en est venu à considérer que les fondements de l’ordre juri-
dique international étaient indépendants de la « volonté » des Etats pris
individuellement et la transcendaient, l’opinio juris communis étant désor-
mais vue comme l’expression de la « conscience juridique » non seulement
des nations et des peuples, comme l’avaient en leur temps soutenu les
juristes de l’« école historique », mais de la communauté internationale
tout entière, ce qui va dans le sens de l’universalisation du droit interna-

   356 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 132, p. 137 ; voir également p. 138 ; voir R. Huesa Vinaixa,
El Nuevo Alcance de la « Opinio Juris » en el Derecho Internacional Contemporáneo,
Valence, Tirant lo Blanch, 1991, p. 30-31 et 36-38 ; voir également p. 76-77, 173, 192, 194,
199 et 204-205 ; R. E. Piza Escalante, « La « Opinio Juris » como Fuente Autónoma del
Derecho Internacional (« Opinio Juris » y « Jus Cogens ») », Relaciones Internacionales —
Heredia/C.R., vol. 39, 1992, p. 61-74 ; J. I. Charney, « International Lawmaking —
Article 38 of the ICJ Statute Reconsidered », dans New Trends in International Law-
making — International « Legislation » in the Public Interest (actes du symposium de Kiel,
mars 1996), Berlin, Duncker & Humbolt, 1997, p. 180-183 et 189-190.

                                                                                       181

  armes nucléaires et désarmement (op. diss. cançado trindade) 433

tional. Selon moi, cette conception du droit international comme étant
l’expression de la conscience collective convient tout particulièrement à
l’examen d’une question telle que le désarmement nucléaire, dont l’enjeu
est la survie de l’humanité.
   306. Dans un ouvrage publié en 1983, Wang Tieya écrivait qu’il ne fal-
lait pas minimiser l’importance des résolutions de l’Assemblée générale
des Nations Unies, en particulier de ses résolutions déclaratoires. Consi-
dérant que ces résolutions clariﬁaient les règles et principes de droit inter-
national, il soutenait « qu’il [était] faux de prétendre qu’elles n’[avaient]
aucune inﬂuence sur la formation du droit pour la seule raison qu’elles
[n’étaient] pas strictu sensu contraignantes ». Il ajoutait ceci : « étant l’ex-
pression des convictions de la majorité des Etats, les résolutions de l’As-
semblée générale peuvent, à tout le moins, servir d’indicateurs de la
direction générale dans laquelle se développe le droit international » 357. Il
poursuivait en disant que ces résolutions, reﬂétant la position de l’« écra-
sante majorité des Etats », avaient « accéléré le développement du droit
international » en contribuant au processus de cristallisation transformant
les règles émergentes en « des normes clairement déﬁnies » 358. Durant la
même décennie, d’autres auteurs ont également fait observer que les réso-
lutions de l’Assemblée générale avaient servi à exprimer, au ﬁl des ans,
« la conception d’un monde de justice et d’équité » et à illustrer « dans
quel esprit et dans quels buts » les Nations Unies y adhéraient 359.
   307. Dans une série de cours que j’ai donnés en 1988 à l’Institut du
droit international public et des relations internationales de Thessalo-
nique, j’ai tout d’abord traité de l’interpénétration du droit international
coutumier et du droit international conventionnel — reconnue par la
Cour — 360, et expliqué en quoi les résolutions de l’Assemblée générale
pouvaient contribuer à l’émergence d’une opinio juris communis 361. J’ai
ensuite expliqué pourquoi je rejetais la « position strictement volonta-
   357 Wang Tieya, « The Third World and International Law », The Structure and Process

of International Law : Essays in Legal Philosophy Doctrine and Theory (ouvrage collectif
publié sous la dir. de R. St. J. Macdonald et D. M. Johnston), La Haye, M. Nijhoﬀ, 1983,
p. 964.
   358 Ibid., p. 964-965.
   359 B. Sloan, « General Assembly Resolutions Revisited (Forty Years Later) », British

Year Book of International Law, vol. 58, 1987, p. 80 ; voir également p. 116, 137 et 141.
   360 Par exemple, au cours des procédures relatives aux aﬀaires des Essais nucléaires

(1973-1974), l’un des Etats demandeurs (l’Australie), lors de l’audience du 8 juillet 1974, a
rappelé que, dans les aﬀaires du Plateau continental de la mer du Nord (C.I.J. Recueil 1969,
p. 41), la Cour avait considéré qu’une règle conventionnelle pouvait venir s’ajouter au
corpus du droit international général, et devenir ainsi également une règle de droit coutu-
mier ; voir C.I.J. Mémoires, aﬀaires des Essais nucléaires (vol. I : Australie c. France,
1973-1974), p. 503. J’ajouterai qu’une règle de droit coutumier peut aussi se cristalliser en
une règle conventionnelle. Le droit international n’est pas statique (contrairement à ce que
pensent à tort les tenants du positivisme juridique ; il est par nature dynamique).
   361 A. A. Cançado Trindade, « Contemporary International Law-Making : Customary

International Law and the Systematization of the Practice of States », Sources of Interna-
tional Law (Thesaurus Acroasium, vol. XIX), Thessalonique, Institut du droit international
public et des relations internationales, 1992, p. 68 et 71.

                                                                                        182

  armes nucléaires et désarmement (op. diss. cançado trindade) 434

riste » dont procédait « la pratique inacceptable du « refus systématique » »,
ajoutant que le désaccord de « tel ou tel Etat ne saurait empêcher la
création de nouvelles règles ou obligations de droit international coutu-
mier » issues de l’opinio juris communis plutôt que de la voluntas des
Etats 362.
   308. J’ai poursuivi en soutenant que, à mesure que le droit internatio-
nal évoluait, il était apparu de plus en plus évident que le positivisme
volontariste était « totalement incapable » de rendre compte de l’élément
consensuel de la formation des obligations de droit international coutu-
mier ; j’ai fait observer que, « contrairement à ce que prétend[ai]ent les
tenants du positivisme volontariste », qui s’obstinaient à voir dans le
consentement des Etats pris individuellement la condition essentielle du
développement du droit, « les esprits libres [avaient] été les premiers à se
rebeller » contre l’immobilisme et à chercher comment le droit internatio-
nal pouvait contribuer à la solution de problèmes nouveaux intéressant la
communauté internationale tout entière, ce qui impliquait la reconnais-
sance d’obligations s’imposant à tous les Etats 363.
   309. En conclusion de ma réfutation du positivisme volontariste,
j’aﬃrmais que, pour établir les fondements consensuels d’un système
juridique répondant aux besoins et aux aspirations de tous les peuples, il
fallait que le développement progressif du droit international procède de
la conscience collective, d’où la nécessité de prêter la plus grande attention
au droit international coutumier. A mon sens, les principes généraux de
droit (prima principia) confèrent à l’ordre juridique interne des Etats
comme à l’ordre juridique international leur indispensable dimension
axiologique 364. Aujourd’hui, après près de vingt ans, je réaﬃrme
sans hésiter ma position quant à l’existence en droit international tant
coutumier que conventionnel de l’obligation d’éliminer les armes
nucléaires aﬁn de lever la menace inhumaine qu’elles font peser sur le
monde.
   310. Il me paraît utile, à ce stade de mon exposé, de relever que les
résolutions adoptées par l’Assemblée générale ou le Conseil de sécurité
des Nations Unies le sont au nom non pas des Etats qui les votent, mais
de l’Organisation des Nations Unies elle-même, et que, en conséquence,
elles valent pour tous les Etats Membres de l’ONU. Il en va ainsi des réso-
lutions que j’ai passées en revue plus haut. L’Organisation des
Nations Unies, ne l’oublions pas, est dotée de la personnalité juridique
internationale, ce qui lui confère la capacité d’agir sur le plan internatio-
nal en tant qu’entité distincte des Etats Membres considérés individuelle-
ment ; cette autonomie est conforme au principe de l’égalité juridique des
Etats et atténue l’inquiétante vulnérabilité des Etats en position de fai-

  362  Op. cit. supra note 361, p. 78-79.
  363  Ibid., p. 126-129.
   364 Ibid., p. 128-129 ; A. A. Cançado Trindade, « The Contribution of Latin

American Legal Doctrine to the Progressive Development of International Law », RCADI,
vol. 376, 2014, p. 9-92, en particulier p. 75-76.

                                                                                 183

  armes nucléaires et désarmement (op. diss. cançado trindade) 435

blesse, comme le sont les Etats non dotés d’armes nucléaires ; par une
action multilatérale soucieuse du bien commun de l’humanité, l’ONU
cherche à atteindre des buts que partagent tous les membres de la com-
munauté internationale 365, dont le désarmement nucléaire.
   311. Les Etats dotés d’armes nucléaires ne constituent qu’un petit
groupe, et ne sauraient négliger ou sous-estimer des résolutions réaﬃr-
mées année après année, au prétexte qu’ils ont voté contre ou se
sont abstenus lors de leur adoption. Une fois adoptées, ces résolutions
valent pour tous les Etats Membres de l’ONU. Elles sont des résolutions
de l’Organisation des Nations Unies elle-même, et pas seulement de la
vaste majorité des Etats Membres qui les ont votées. Les résolutions
dans lesquelles l’Assemblée générale revient avec insistance sur des ques-
tions intéressant l’humanité dans son ensemble (telles que l’existence des
armes nucléaires) ont, selon moi, valeur normative. C’est faire fausse
route que de les considérer dans la perspective étroite du positivisme
volontariste.
   312. Comme je l’ai déjà dit, la conscience est d’un ordre supérieur à
celui de la « volonté ». La conscience juridique universelle doit être placée
bien au-dessus de la « volonté » des Etats pris individuellement, et c’est
elle qui s’exprime dans les résolutions de l’Assemblée générale, inspirées
par des principes généraux de droit international qui donnent corps aux
valeurs et aux aspirations de l’ensemble de la communauté internationale
et de l’humanité 366. Cette observation vaut, je le répète, pour les résolu-
tions que j’ai passées en revue plus haut. Les valeurs qui trouvent leur
expression dans ces prima principia sont celles qui inspirent et fondent
tout ordre juridique.
   313. Les principes généraux de droit (prima principia) confèrent selon
moi à l’ordre juridique interne des Etats et à l’ordre juridique internatio-
nal leur indispensable dimension axiologique. Néanmoins, les tenants du
positivisme juridique et du « réalisme politique », toujours très attentifs
aux intérêts des plus puissants, persistent dans leur erreur fondamentale,
consistant à négliger l’importance de ces principes, qui, encore une fois,
constituent les fondements de tout système juridique, et informent et
conforment les règles à suivre dans la recherche de la justice. L’histoire
nous enseigne que négliger ces principes entraîne des conséquences
désastreuses 367.
   314. Au cours des dernières décennies, lesdits principes ont contribué à
la formation d’un vaste corpus juris sur des questions intéressant la com-
munauté internationale tout entière, telles que le désarmement nucléaire.
Leur rôle grandissant dans le développement du droit est le signe que le
   365 Voir A. A. Cançado Trindade, Direito das Organizações Internacionais, 6e éd. rév.,

Ed. Belo Horizonte/Brésil, Ed. Del Rey, 2014, p. 51 et 530-531.
   366 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

Gentium, op. cit. supra note 132, p. 129-138.
   367 A. A. Cançado Trindade, A Humanização do Direito Internacional, 2e éd. rév.,

Belo Horizonte/Brésil, 2015, p. 6-24 ; A. A. Cançado Trindade, Os Tribunais Internacionais
e a Realização da Justiça, op. cit. supra note 255, p. 410-418.

                                                                                     184

  armes nucléaires et désarmement (op. diss. cançado trindade) 436

paradigme interétatique traditionnel de l’ordre juridique international est
maintenant dépassé 368. C’est là une réalité qu’on ne saurait continuer
d’éluder. Le fait que les procédures contentieuses engagées devant elle
opposent des Etats ne justiﬁe aucunement que la Cour, dans ses raisonne-
ments, doive s’en tenir à un point de vue interétatique. En sa qualité
d’« organe judiciaire principal des Nations Unies », qu’elle tient de l’ar-
ticle 92 de la Charte des Nations Unies, elle doit considérer, outre les
Etats, les peuples au nom desquels la Charte a été adoptée. Lorsqu’elle est
appelée à se prononcer sur des aﬀaires contentieuses telles que celle dont
il est ici question, opposant les Iles Marshall à l’Inde au sujet d’Obliga-
tions relatives à des négociations concernant la cessation de la course aux
armes nucléaires et le désarmement nucléaire, elle doit garder à l’esprit des
considérations fondamentales d’humanité et tenir compte de leur inci-
dence aussi bien sur les questions de recevabilité et de compétence que sur
les questions de fond.


                       XXI. Épilogue : récapitulation

   315. Alors que je parviens au terme de l’exposé de mon opinion dissi-
dente, j’ai le sentiment d’être en paix avec ma conscience ; je ne doute pas
que les considérations que j’ai cru bon de faire valoir montrent à l’évi-
dence que ma position sur tous les points traités dans l’arrêt qui vient
d’être prononcé est diamétralement opposée à celle adoptée par la majo-
rité des membres de la Cour qui, considérant que l’existence d’un diﬀé-
rend d’ordre juridique entre les Parties n’avait pas été établie, a conclu
que celle-ci n’avait pas compétence pour connaître des demandes présen-
tées par les Iles Marshall dans leur requête, et qu’elle ne pouvait donc pas
procéder à l’examen de l’aﬀaire au fond. Je suis en désaccord total avec
ces conclusions : à mon avis, il y avait bien entre les Parties un diﬀérend
relevant de la compétence de la Cour. Il existe une obligation de droit
international tant conventionnel que coutumier de procéder au désarme-
ment nucléaire, et il incombait à la Cour de procéder à l’examen de l’af-
faire au fond pour déterminer si le défendeur y avait eﬀectivement
manqué.
   316. Ma position dissidente est fondée non seulement sur mon appré-
ciation des moyens qu’ont fait valoir les Parties, mais aussi, et surtout, sur
des considérations ayant trait à des principes et valeurs fondamentaux
auxquels j’attache la plus grande importance. Etant en désaccord avec la
majorité sur tous les points traités dans l’arrêt, que ce soit dans l’exposé
du raisonnement de la Cour ou dans ses conclusions, j’ai estimé que mon
souci de contribuer du mieux que je le peux à l’exercice de la fonction
judiciaire internationale m’imposait le devoir de laisser une trace oﬃcielle
des motifs de mon dissentiment, sous la forme du présent exposé de mon

   368 A. A. Cançado Trindade, Direito das Organizações Internacionais, op. cit. supra

note 365, p. 530-537.

                                                                                 185

  armes nucléaires et désarmement (op. diss. cançado trindade) 437

opinion dissidente. Il me paraît utile, alors que je touche à la ﬁn de cet
exposé, de récapituler tous les points que j’y ai soulevés, aﬁn de les faire
ressortir plus clairement et de mettre en évidence leur interdépendance.
   317. Primus : selon la jurisprudence constante de la Cour, un diﬀérend
est un désaccord sur un point de droit ou de fait, une contradiction, une
opposition de thèses juridiques ou d’intérêts entre deux personnes. L’exis-
tence d’un diﬀérend (au moment du dépôt d’une requête) doit être établie
objectivement par la Cour. Elle peut l’être par inférence. Secundus : la règle
qui veut que l’existence d’un diﬀérend soit établie objectivement n’a pas
pour objet de protéger les Etats défendeurs, mais de garantir le bon exercice
par la Cour de sa fonction judiciaire. Tertius : pour que l’existence d’un
diﬀérend puisse être établie, il n’est pas nécessaire que l’Etat demandeur ait
informé l’Etat ou les Etats défendeurs de son intention de saisir la Cour, ni
que les négociations diplomatiques aient été « épuisées », ni non plus que
l’Etat demandeur, préalablement au dépôt de sa requête, ait informé l’Etat
ou les Etats défendeurs de ses griefs ; bref, c’est à la Cour elle-même qu’il
appartient de déterminer objectivement s’il existe ou non un diﬀérend.
   318. Quartus : les Iles Marshall, d’une part, et le Royaume-Uni, l’Inde
et le Pakistan, d’autre part, ont pris des positions et adopté des comporte-
ments diﬀérents relativement à la question en cause, révélant une opposi-
tion de thèses juridiques dont la constatation aurait dû suﬃre à la Cour
pour établir objectivement l’existence d’un diﬀérend. Quintus : rien ne jus-
tiﬁe en droit que la Cour tente d’élever le seuil de détermination de l’exis-
tence d’un diﬀérend ; selon sa jurisprudence constante, elle s’est
expressément gardée de suivre en la matière une démarche formaliste de
nature à restreindre l’accès à la justice internationale. Elle a au contraire
constamment réservé sa prérogative de déterminer objectivement l’exis-
tence d’un diﬀérend, évitant de fonder son appréciation, comme elle l’a
fait en l’espèce, sur un critère subjectif, à savoir la « connaissance » que les
Etats défendeurs pouvaient avoir eue ou non, préalablement au dépôt de
la requête, du diﬀérend qui y était allégué.
   319. Sextus : les séries de résolutions adoptées au ﬁl des années par
l’Assemblée générale des Nations Unies (celles mettant en garde contre
les dangers des armes nucléaires, adoptées de 1961 à 1981, celles deman-
dant le gel des arsenaux nucléaires, adoptées de 1982 à 1992, celles
condamnant les armes nucléaires, adoptées de 1982 à 2015, et celles rela-
tives à la suite donnée à l’avis consultatif donné par la Cour en 1996,
adoptées de 1996 à 2015) font autorité et ont une valeur juridique. Septi-
mus : leur autorité et leur valeur juridique ont été dûment reconnues
devant la Cour en 1995 lors de la procédure qui a abouti au prononcé de
son avis consultatif de 1996. Octavus : comme l’Assemblée générale, le
Conseil de sécurité s’est montré préoccupé par la question en cause dans
les aﬀaires sur lesquelles la Cour vient de se déclarer incompétente, ce
dont témoignent ses débats et résolutions sur le désarmement nucléaire.
   320. Nonus : l’adoption des résolutions susmentionnées et d’autres ini-
tiatives illustrent la longue saga de la condamnation par les Nations Unies
des armes nucléaires. Decimus : le fait que d’autres armes de destruction

                                                                            186

  armes nucléaires et désarmement (op. diss. cançado trindade) 438

massive (les gaz toxiques, les armes biologiques et chimiques) ont été
interdites alors que les armes nucléaires, pourtant beaucoup plus destruc-
trices, ne le sont toujours pas, constitue une absurdité juridique. Après
s’être formée progressivement, l’obligation de procéder au désarmement
nucléaire s’est maintenant cristallisée en droit international aussi bien
conventionnel que coutumier, évolution à laquelle les Nations Unies, au
ﬁl des décennies, ont apporté une contribution précieuse.
   321. Undecimus : en l’espèce, les arguments et contre-arguments des
Parties montrent que la question des résolutions des Nations Unies et de
l’émergence d’une opinio juris communis quant à l’obligation de procéder
au désarmement nucléaire a retenu leur attention. Duodecimus : le mal
hante le destin de l’humanité depuis d’innombrables siècles. Après l’avè-
nement de l’ère nucléaire en août 1945, certains des plus grands penseurs
de notre temps en sont venus à se demander si l’humanité avait encore un
avenir et ont appelé l’attention sur l’impératif du respect de la vie et sur
l’importance des valeurs humanistes. Tertius decimus : certains théoriciens
du droit international ont, pour leur part, insisté sur la prééminence qu’il
est nécessaire d’accorder à la conscience humaine (la conscience juridique
universelle) sur le volontarisme étatique.
   322. Quartus decimus : la Charte des Nations Unies est attentive aux
peuples ; les conférences de la série récemment organisée par les
Nations Unies avaient pour dénominateur commun la reconnaissance de
la légitimité des préoccupations éprouvées par la communauté internatio-
nale tout entière quant aux conditions d’existence et au bien-être des
peuples partout dans le monde. Quintus decimus : les principes généraux de
droit (prima principia) sont le fondement de tout système juridique. Ils en
informent et conforment les règles, dont ils guident l’application, et ils sont
là pour rappeler la primauté du jus necessarium sur le jus voluntarium.
   323. Sextus decimus : la nature d’une aﬀaire portée devant la Cour
peut exiger que celle-ci raisonne sans s’en tenir à un point de vue stricte-
ment interétatique ; l’aﬀaire ici considérée, portant sur l’obligation de
procéder au désarmement nucléaire, exigeait que la Cour concentre son
attention sur les peuples, en adoptant un point de vue humaniste, au lieu
de chercher à ménager les susceptibilités qui se manifestent dans les rela-
tions interétatiques. Septimus decimus : le fait que les procédures conten-
tieuses engagées devant elle opposent des Etats ne signiﬁe aucunement
que la Cour doive raisonner d’un point de vue strictement interétatique.
La question du désarmement nucléaire intéresse l’humanité tout entière.
   324. Duodevicesimus : l’aﬀaire sur laquelle je m’exprime ici met en évi-
dence la suprême importance des principes fondamentaux, dont le prin-
cipe de l’égalité juridique des Etats, le principe d’humanité et l’idée d’une
justice objective. Undevicesimus : les inégalités de fait et la stratégie dite de
« dissuasion » ne sauraient entamer l’égalité juridique des Etats. Vicesi-
mus : les tenants de la doctrine de la « dissuasion » ne sauraient continuer
de traiter comme quantité négligeable les séries de résolutions par les-
quelles l’Assemblée générale a exprimé une opinio juris communis condam-
nant les armes nucléaires. Vicesimus primus : il découle des principes

                                                                             187

  armes nucléaires et désarmement (op. diss. cançado trindade) 439

généraux de droit international comme de la doctrine du droit internatio-
nal que l’existence des armes nucléaires est contraire au droit internatio-
nal, au droit international humanitaire et au droit international des droits
de l’homme, ainsi qu’à la Charte des Nations Unies.
   325. Vicesimus secundus : il faut traiter la question du désarmement
nucléaire du point de vue des peuples, en gardant à l’esprit le droit fonda-
mental à la vie ; la raison d’humanité prime la raison d’Etat. Il importe que
l’attention accordée aux conséquences dévastatrices et catastrophiques de
l’emploi d’armes nucléaires ne se relâche pas. Vicesimus tertius : le désar-
mement nucléaire, auquel aspirent les peuples du monde entier, ne saurait
être subordonné au consentement de tel ou tel Etat. La conscience juri-
dique universelle prime de beaucoup la « volonté » de l’Etat. Vicesimus
quartus : les interdits absolus frappant la privation arbitraire de la vie, l’in-
ﬂiction de traitements cruels, inhumains ou dégradants, ou l’inﬂiction de
maux superﬂus, sont des interdits de jus cogens qui ont une incidence sur
le droit international des droits de l’homme, le droit international humani-
taire et le droit international des réfugiés et participent du processus histo-
rique actuellement en cours d’humanisation du droit international.
   326. Vicesimus quintus : les tenants du positivisme juridique font abs-
traction de l’existence d’une opinio juris communis sur l’illicéité en droit
international contemporain de toutes les armes de destruction massive, y
compris (et surtout) les armes nucléaires, et sur l’obligation de procéder
au désarmement nucléaire. Vicesimus sextus : le droit international
conventionnel et le droit international coutumier en matière de protection
de la personne humaine se développent de pair, comme l’indique la clause
de Martens, ce qui vaut pour l’interdiction des armes nucléaires. Vicesi-
mus septimus : l’existence des armes nucléaires est la grande tragédie de
l’ère nucléaire ; aujourd’hui plus que jamais, les êtres humains ont besoin
d’être protégés d’eux-mêmes. L’existence de ces armes est un déﬁ aux
valeurs morales, lesquelles sont indissociables du droit, comme nous l’ont
enseigné les penseurs jusnaturalistes.
   327. Vicesimus octavus : l’humanité en tant que sujet de droit internatio-
nal est exposée depuis déjà longtemps au danger mortel des armes
nucléaires. Vicesimus nonus : l’humanité tout entière est un sujet de droit
des nations, comme l’ont montré les « pères fondateurs » du droit interna-
tional. Trigesimus : la vision humaniste du droit international est centrée
sur les peuples et tient compte des ﬁns d’humanité de l’existence des Etats.
Trigesimus primus : l’opinio juris communis necessitatis sur l’existence d’une
obligation de droit international coutumier et conventionnel de procéder
au désarmement nucléaire a trouvé son expression dans les travaux des
conférences d’examen du TNP, la création de zones exemptes d’armes
nucléaires et les actes de la série récente de conférences consacrées à l’im-
pact humanitaire des armes nucléaires, servant la cause commune qu’est
l’avènement d’un monde à jamais débarrassé de ces armes. Trigesimus
secundus : ces initiatives ont débordé la perspective strictement inter-
étatique et dûment pris en considération l’aspiration des peuples et de
l’humanité à vivre dans un monde où leur survie ne sera plus menacée.

                                                                             188

  armes nucléaires et désarmement (op. diss. cançado trindade) 440

   328. Trigesimus tertius : l’opinio juris communis qui s’est dégagée sous
l’inﬂuence notamment, des résolutions de l’Assemblée générale des
Nations Unies n’est pas simplement l’élément psychologique nécessaire
pour qu’une coutume devienne le droit, mais a une dimension beaucoup
plus vaste en ce qu’elle est un élément essentiel de la formation d’un droit
issu de la conscience, tendant à libérer le monde de la menace inhumaine
que font peser sur lui les armes nucléaires. Trigesimus quartus : les résolu-
tions adoptées par l’Assemblée générale et le Conseil de sécurité le sont au
nom de l’Organisation des Nations Unies elle-même (et pas seulement au
nom des Etats qui les ont votées) ; elles valent donc pour tous les Etats
Membres de l’ONU.
   329. Trigesimus quintus : l’Organisation des Nations Unies, dotée de la
personnalité juridique internationale, agit conformément au principe de
l’égalité juridique des Etats lorsqu’elle s’eﬀorce d’atteindre des buts com-
muns tels que le désarmement nucléaire. Trigesimus sextus : deux des
organes principaux des Nations Unies, l’Assemblée générale et le Conseil
de sécurité, ainsi que le Secrétaire général de l’ONU, ont au ﬁl des années
apporté constamment une contribution remarquable à la cause du désar-
mement nucléaire.
   330. Trigesimus septimus : les résolutions des Nations Unies relatives aux
armes nucléaires portent sur une question qui, intéressant l’humanité tout
entière, ne peut pas être convenablement traitée d’un point de vue privilé-
giant le volontarisme des Etats. La conscience juridique universelle prime
de beaucoup la « volonté » des Etats pris individuellement. Trigesimus octa-
vus : en sa qualité d’organe judiciaire principal des Nations Unies, la Cour
internationale de Justice doit garder à l’esprit des considérations fondamen-
tales d’humanité ayant une incidence sur les questions de droit qui entrent
en jeu au stade d’une aﬀaire consacrée à la compétence et la recevabilité
aussi bien qu’au stade de l’examen au fond. Trigesimus nonus : en somme,
la Cour avait compétence pour connaître du cas d’espèce, et il existe une
obligation internationale conventionnelle et coutumière de désarmement
nucléaire ; le point de savoir s’il y a eu manquement à cette obligation n’au-
rait pu être tranché par la Cour qu’au stade de l’examen au fond.
   331. Quadragesimus : un monde tel que le nôtre, où il existe des arse-
naux nucléaires, est voué à détruire son passé, à vivre le présent dans une
dangereuse précarité et à ﬁnalement renoncer à tout avenir. Les armes
nucléaires ne promettent rien d’autre que l’anéantissement. A mon avis,
la Cour internationale de Justice, organe judiciaire principal des
Nations Unies, aurait dû montrer dans son arrêt qu’elle était sensible à
cette menace et soucieuse d’apporter sa contribution au règlement d’une
question qui est au cœur des préoccupations de la communauté inter-
nationale, consciente de sa vulnérabilité, et de l’humanité tout entière.

                        (Signé) Antônio Augusto Cançado Trindade.




                                                                          189

